Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 1 of 158

UN ETED STATES DEST erect Couey
NoRTRERRDS DESTRECT oF FLOREDBA
VPENSACSLA Drevirsron

FEL3TA AGQosSTS,

Br\aiodi FR,
Ne Case NO.3* \S-Cv- ‘SS 4- RY | EMT
SGT PT. copPEnaEeeR and

CFFICER NELSCH, /
Dhe2ren don \s.

PLATNTTEF RESPONSE VRE DEFENDANTS
MoTION FOR SUMMARY TU DG MENT

Comes NOW Felt AQosTO Pre se and ResPens
ko Yhe Nonovalle courk Mane derendants
mMohen Fok SumMaARY Wud amen Rucsuant be
F-@-c- RP Su and WOU 2 ne Noncrable dove
ov CopFelenles Faulk babing stlemen >
Purseonk Yo FR-¢- B lw ®YLS)-

STATEMENT
OV ain nF Ziqhkh amendiwenk mahk yo be
Tee © E ercuel and nus val PumShmen*s Were
violated.
NEMORBNDUMsE LAW

TL. $y ARM VYodamen’

4

 
—

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 2 of 158

TO overcome Lhe qaviFied imamuniby defense
ak Awe Sommary Tydgment stage a Plank Pe
ust ose shoum Facts hak Mate CUr a
Nirolation of & const W onal evant yand she
man ak issue MUdS* owe been “cleacl
established ak he kk me of Yhe defendants
Ajeged Mmiscenduck.

VE analysis Sarces Place against she
boaeedrop oF kwo dueling wre ceshst She
Veed Yo We\d Public oFFicials accountable
hen hey RQ ee ise Power waeesfleonsi bly
and Whe need bo shield oF FGials From
W ATASSMEeNny, Listracion and iqbik ‘y When

ney PerEorm khew dubves veasonally.

THe ergnk amendment te Mhe oniked Stokes
Cons\tU tion, U-S- Consk- Amend Viiv Prokects
2 misonercsy Frown, UNWNECeEsSavri and Wanten
TNFUc hen oF Rain dnoak Prokection imPoses on
FRIS OW OFRicials an AEFiCMahive obligation
to Yate ceagsonable measures Fo gearcan bee
the sately cf inmates, however no’ ar\
giant Amendment Uiclakions are the Same.
Some Consdikote “deliberate in dipFerence,
while okhers conshibute “eveess.ive Eorce”™

N Person Who Uses er Khreakens te use Force
as Permibbed (Lord r1v-032,Flastak, & Law
2NFor Cement AYLACY May USe standard Procedures
For wwveshi Baring She use ot Yavreakencd use
o€ Force.

- AQPiicable suhstanbive law identipies
Nose aaks hat RS “YAQ te Dials SPe\ialion

yi

 

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 3 of 158

AS Abe’vtenbional deshectione&® eucdence
ot Lhe Significant and Neaningrul altera kon
ef gq document ce ins teumenk, Soukneas Lew
WA €ch: Seous. inc. V. Revd, 657 F.SuPp.2a
\243, V294 (H-D- FQ. LoeWerking Green
Leak nutsey Vv. E.5- duPont Be nemeurs

o Co. SUVE- 34 1147. Yok (te eie- Vee)
Fed. R-ciu. P. ance).

the government im eco Pearly wikhWeid oc
deskeoyed Possibly LKCUP Hoey evidence
under Brady Bram FE alSo must Aemons rate
AWwat dhe Quer ment ackedin bad Foaky.-

cing Nounabloog 488 US. Si 104 S-cH.
333 \SL LES. 23 ti N*)

when idenbidy vs an issucatk keialand \he
OFFitecsS Cermik Lhe destouction ce evidence
hat co id 2X. Wincor é tne deRendant as she.
Per Petrakor, Such (L014 u.S. O1st. Lexis 129)
loss is material bo Whe defense and isa denial
oF due Proocess.

The Ceock @xpl\an wa Yhak under bra dy Xb
maryilona 373 U-S 3, CBS ch WAY LOL.
Ed. 24 vis (Vacs), and \¥5 Progeny, She
due Process clause AS Uriolated “CU ReM eae
Hae Rrosecuhion “Fails Lo discitcse Les he
praihhi EF Material €xXCUN Pokors, Onn dence”
Cegoacdiess oF Whelwer he sate acted in
Gord Favkh ev bod Faith.

%

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 4 of 158

And of course ie khe defense ak SUMMACY
Tudgment is in Me vatuce oF “XT didnt dei”
Summary TSvdgment wok alse ave be be denied
LF dhe CLaindile Comes Forward with euidence
SUF Cenk ke cebut tne denial. see Johnsen U-
Denes, SiS US: FO WS DS oh 21S1,132 & EQ.
ZS LBB(AAAS).-

‘Te ceeoke an issue of Fack For beial su FRicent
Yo defeal OQ Wel\- su PPocrked Summary didament
Wo Liew, Hae Non— Movants Vu Laden acy Maker ial
MUS * Consist o€ mete Shall Conclusocy .
Unterrobocaked arlegat OMS Erom an KEK dau ih.
West U- Wiggins 34 E APE x 473, Urs (Wn
ite 2 209) (Perc Cv clamY(unrePerked ©.) (aking
Bacley Ve chamPion ent’ Coe. Ao’ F--24 (o17 .
VBA cir. \A40). Foo She Fachlwol icsues bo be
O2NUNE , ney wus t hone a real basiS in kne
Yecord , Cannot lee based merely ont nbecwahon
and lhelieF ‘or UYVu PRocked Factual arlegabions.
Bavlen, ACY. LA ak \eoR-

TT. DlainhFEe UNTUSH EWA Force

TM is cheac Prom Lhe exhibiks cefetencerd
above Land akkached Werebe (and Ages tos
ANI al ComPlain’, hak Lune UNECCESSArY
and Wanken tnFElichion of Pain was Mali ciouly
oe Sadishicolly bo cause harm. QName Was
Seeve w disc’ Pliwacy Reesck hose on he
LSt cf Force knak Was overturn” by Lhe
Tashi su hen Cenkucy 6-5 War dun.

i)

 

 
 

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 5 of 158

Florida lew early ComPBels aq Paige Nn
warden Yeo Net Peemik certayny hy Res cf
Pu ashment, Waa ue Key, Anu So. LA 187 \ ISR
TO (Ela. SF bea \4R2), Fucther ceguiced isan
envifonment Eree’ From wick MieZah on by
Prisonecs anda shale and Procedures fo

Prouide internal due Process within the
P MiSoy setting-

According with Elocida Adminstrabion
Code 33. Uer we Warden Wave 3o days
feo order wW readtwrcite co Lhe dasci

LePort weitken by sak. Coppenger R

B\K Nos 4
— e gacdy ng
AME \nrcadenk ak cenky cy-

Fucthee Mor2 Florrda shaky Q4YY.3\ eps Pe ctor
General, tens Pector Power and dukes (S$ heal be
cesPonsible Foc Prison inspection and investigahon,

inkernal ARPA TS ENveS'h gorti on and Manace ment
YeUIeLWS.

| The c€Fice we Yhe ins Pector aeneroal shall

\e2 Charged Wilh Lhe duty ee Ws Pechin g the

Penal and correctional Systeme of Lhe state
+we oFFice cf Lhe inslector aeneral shail
insect each Corvechional insti Whion oran
PYace in Which sloake Prisoners Ace housed 1
Woted ev kepl wilh the state Wilh Ve Ference
+0 heused worked iks Chysical condi lrens
Zleanliness , Sani Lation Sakeby and Com Fock.

B\aantiEl Was newte ase Queskicns e¢
Ss
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 6 of 158

investi gahed Regarding Ye inci dent Rugs V1, 2o17-

The SUP reme Cork staked that “Khe dve Rrotess
clause Prokecks a Reekmal le bainee Feom Lhe
Use of LXE essive Foeece Lak mmounts be
Punishment)’ Graham V. Conner, UA U-S.3FL |
BAS N- yo, A\cAs: b&b 18S (ora). BolLemanY:
Ocrum, ALL G.sd ALieS, VET (ith Cie. zoe) ,
(staring het the Dehusen standard Luens on
-apod Faikh veesus Ma\icieus cand Ssadis kre.
aw tent Vike Lhe ean th Anmendment stlanacd

whe deliberabe indi feerence shanderd
Deneraily ARPES Yo Cases alleging Fouluces
fo Sakequarcd WMmMates Wealkh an Safety
inclu ding Foaling to Pro beck inmates Evom
allacic ‘ Mainaining inhumane cond) Lions

oF swe Proaed best 2(2) he Prisoner wost
loe 2xXRoSed Ya Q subs tankial MSE of Senicus
harm \ andl2Z) the Rrisen eFEicial musk «now
CF and AisCegard Lhat Subs tanhial mse

do Lhe inmete’s healkh oc Sage ky.

The Defendanks new se Planer medical
Condy Liens atlerc ne medical SLAFE actess
planbicr bul Plaine Was abuse Dis caly
ana drag, Yo Ad ministealbicn CeonEine ment
ache the unnecessary use of Force. Mhe
Fs Ked WANG AVS Uideo Camera Recordih
‘ne enh | and Also Uislaked Lhe Prceedsu ce
on Khe Use oF Force Wand herd Uidceo
Ca WH Err AC Ce PAC, iakh Vhe Klos i da

lo
 

SSO nts,
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 7 of 158

Delarlmenbo€ Coccec ang Vote Procedure
S$—-WOL-VUILO-.USe oF Force.

TERT -Debendonts ace pok Enkille L be
Quolibied Dmmuni ey

Riainhice Zighth amendment be the Unitel
Slates Conshtd kien Were yrolakad loy Khe
deCendants, and Plank ce seees Compensatory
Nominal oF VOC eco yoo An & Veni hve emages
anamst AN defendants Ker he Pry sical Rain,
Aalbbuse and consti bo onal Urclabions Plawhee
has subbed pand Qlankee Cost in kwis
suvh and antother reek auailable -

ECNCLU STON

| \ WHEREFORE For Lhe Fertdaoing ©asons,
Pawnee Ces Recl Fully Move CAS Woenrvrable
courk fo aranke Plan Kee ReSPanse le
Lhe ACELn Aan*S Wohion Kor Su MMaACy
Tudo ment and Re\iee Le questad OV SAYS

Mo lion-
 

ON _ __ OOO crn ney
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 8 of 158

CERTEESCATE of SEGVECE

— Thereby cechigke hal Lhe Focegaing
has been Place in Lhe urs. Vest of Rice Re
mailing ret U.S. disteced Couck oO N. Palaray
<Lreek pensacola Florida BSLS0°U wad Counsel
(8f CeCord Toe BA AZEY sense assistant
Ardtorney General whe Cartel \PL-0\ Talahegsee
Florida 32344- loSe.on Ls Ue doy oF Moy

toe.
SE

Fen Noes Ts we I7ILUy
WHY0 Nik Terh deve AL. \o4
Coral SRringy Florida ZS301w
Phone numbec VS4- L124 -0R97

Fu 4 Sub \ thea
OR4V7I2LY

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 9 of 158

VUPETBA STAVES DrsTRect coer
NOQTREGN DESTRAreT of PLORSKA
PENSACOLA DOrvrseszecn

FELEA AGQosTo,
PLAMAER,

V Cases. $2\%-ctv- \Ssq- eviEMT
SGT FT, CoPPENGER and
CFFETCER NELSON. /
Defendants.
PLAT WITETEE ExrBrr

COMBS NOW Fe t AgcSTo Ors se and PesPechPUlly
Submit Wihh We Cesgense bs the AeRendomsd
motion Fee Summary Tudgment be bhe handle
Couch.
A. Reecks of Nouse

L- Florida deParkwmant ot Coorechons aud Policy FAC

3- MEdical Cecerds Rederk.
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 10 of 158

TREGEF ORE  PLAnhi fe Fike his ZesPponse
With |chiloiks and ahlachments ko Agoote’s
AW bial Com eplaink.

CER TE EERCATE of SBeNECE

Th ere by Cecsei te Mhak Une Foregoing
Vas been Prace <m Lhe us. Vest office For
mailing Yo 0S. disteick Couck wo Wb Calakoy
Sireek Prinsacola Plecida 3rvsot and Counsel
OF gecocd Dee Gelik ey assis bank Akorney,
Genecal THe CaPrto\ (Re - o\ Ta\lahassee ,
Elerida BSVBAQA- wesc pon Wiis Ze day OF May
tOZO

Mes Sub m Hed
- 4 AEN

AMX haoStO vc TIA UG
W4do Veto. Sith Seve Arh. 16g
Coral SQrinas Florida szoi
Pho numloer 154 -TVUY- OFIL

  
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 11 of 158

EXWUrert A

AREPorks of Abuse

 

 

 
wesustatts

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20

STALE Ge PLOREDA

  

Office of the Governor
é * JAUiCe Ol tye ookernar
ie THE ( APHOL
Ce TALLAHASSEE. FLORIDA 32399-0001

www figovcdm
RICK SCOTT S20-488- £46
GOVERNOR 50-87-0801 6
OVERSOR 850-487-0801 Fis

August 3, 2016

Page 12 of 158

 

Mr. Felix Agosto, DC #772216
Jackson Correctional Institution
5563 10th Street

Malone, FL 32445-3144

SIN Shield igi preud n Gepcial Cave # ZU inUOUOUUs

Dear Mr. Agosto:

The Office of the Chief Inspector General received your complaint on August 3, 2016, in
which you expressed concerns about the handling of the Department of Corrections, Office of

inspector General investigation.

After having had the opportunity to review your concerns, by copy of this letter, we are
referring your complaint to the Inspector General for the Department of Corrections for review and

aciion Geerned appropriaie.

Thank you for bringing this matter to our attention. In the event that you have any
further questions, please contact the Inspector General’s office for the Department of

Corrections by writing to the following address:

Lester Fernandez, Inspector General
Department of Corrections
501 S. Calhoun St.
Tallahassee, FL 32399-2500

Sincerely, --"~"

Heather R Sinson
erations Manager

 
   
  
 

we

Office of the Chief Inspector General

cc/enc: Lester Fernandez, Inspector General

 

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 13 of 158

OFFICE OF THE ATTORNEY GENERAL
Corrections Litigation Bureau

SUSAN A. MAHER

Chief Assistant Attorney General
The Capitol, PLO1

STATE OF FLORIDA Tallahassee, Florida 32399-1050
Telephone (850) 414-3300

Fax (850) 488-4872

PAM BONDI susan.maher@myfloridalegal.com

ATTORNEY GENERAL

 

 

September 15, 2014

Felix Agosto DC#772216
Desoto Correctional Institution
13617 Southeast Highway 70
Arcadia, Florida 34266-7800

 

Dear Mr. Agosto:

Your letters of August 25, 2014, have been referred to the Corrections Litigation Bureau for review
and response. You indicate in your letters that you are being abused by correctional staff at
Desoto Correctional Institution. First, you should know that the Attorney General has no
investigative authority over the Department of Corrections. As you are aware, you have the right
to invoke the administrative grievance process to have appropriate authorities within the
Department of Corrections to review and address your concerns. To the extent that you are
claiming abuse or misconduct on the part of staff at Desoto Correctional Institution, | am
forwarding your letter to the Department of Corrections’ Office of the Inspector General for
handling as that office deems appropriate.

Si ly,

 

Susan A. Maher
Chief Assistant Attorney General
Corrections Litigation

cc: Jeffrey Beasley, Inspector General (w/enc.)

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 14 of 158

FDOLE

 

 

Florida Department of Criminal Justice Professionalism Rick Scott, Governor

Law Enforcement Post Office Box 1489 Pam Bondi, Attorney General
Tallahassee, Florida 32302-1489 Jeff Atwater, Chief Financial Officer

Gerald M. Bailey (850) 410-8600 Adam Putnam, Commissioner of Agriculture

Commissioner www.fdie.state fl.us

May 27, 2014

Inmate Felix Agosto

Inmate#: 772216

Desoto Correctional Institution
13617 S.E Highwav 70
Arcadia, Florida 34266

Dear Inmate Agosto:

We received your complaint against other inmates or officers of the Florida Department of
Corrections. All complaints against inmates, correctional officers, or correctional institutions
received by this agency from inmates or others on their behalf are forwarded to the Florida
Department of Corrections.

Subsection 943.1395(5), Florida Statutes, specifies that the "employing agency” is charged with
conducting internal investigations. Any further correspondence regarding this matter
should be directed to the Florida Department of Corrections at the following address:

Mr. Jeffery Beasley

Office of Inspector General
Cariton Building, Room 135

501 S. Calhoun Street
Tallahassee, Florida 32399-2500

Sincerely,
ey 27
KAP OPE

Glen W. Hopki eau Chief
Bureau of Standards

GWH/sb

CC: Department of Corrections

Service + integrity + Respect - Quality

 

 

 

 

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 15 of 158

FDLE Co

 

Florida Department of Criminal Justice Professionalism Rick Scott, Governor
Law Enforcement Post Office Box 1489 Pam Bondi, Attorney General

Tallahassee, Florida 32302-1489 Jeff Atwater, Chief Financial Officer
Gerald M. Baitey (850) 410-8600 Adam Putnam, Commissioner of Agriculture
Commissioner www. fdie.state.fl.us

 

September 5, 2013

Inmate Felix Agosto

Inmate#: 772216

Charlotte Correctional Institution
33123 Oil Well Road

Punta Gorda, Fiorida 33955

Dear Inmate Agosto:

We received your complaint against other inmates or officers of the Florida Department of
Corrections. Your letter states the officers at Charlotte Correctional Institution threatened your
life. All complaints against inmates, correctional officers, or correctional institutions received by
this agency from inmates or others on their behalf are forwarded to the Florida Department of
Corrections.

Subsection 943.1395(5), Florida Statutes, specifies that the “employing agency” is charged with
conducting internal investigations. Any further correspondence regarding this matter
should be directed to the Florida Department of Corrections at the following address:

Mr. Jeffery Beasley Fl atide BEL. af Lats Ey Use Ce men
Office of Inspector General Div Slee OL Pe aa’ ° tia wh
Carlton Building, Room 135 SV ISiORD CER re eV e\ .\ hi cle po Finder
501 S. Calhoun Street ard Trainiv 5
Tallahassee, Florida 32399-2500 hha. A. leon Low ry TD yecke
; a
Sincerely, oe ‘ Gow YQ eA
~ fexts vA, \ cA Co “Veg GS A, OF AD
Te LIfe Tivchasiee Bethe gs209
Glen W. Hopkias, Bureau Chief

Bureau of Standards
GWH/sb

CC: Florida Department of Corrections
FDLE Office of Executive Investigations

 

Service + Integrity « Respect + Quality

eh tenth AERC
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 16 of 158

MAY 4, 2oll

We. VerFery Beasley

 

PROVIDED-T0-GuLF G¢—}—

 

 

 

 

OFFice OF Lnsfector General MAIL ROOM
Coxlton Building, Zoom 135 MAY 09 2016
Set Sovth Calhoun street FOR MAILING Bete
| INMATE! :
Tallahassee, Eloridy 32399-9500 SMA

Res Felit Ageste v SAT: schullherss et al-,
Case Wo. |3- 1437l- civ- & Ratam /white

Dear MC- beasley 4%

OVW MAY Y Hele, CaP dain Sthivarz, Wi (liam,
Js. badge (SwI12) , Pull me oud of MY hovirng ceil

P~ Sar m "ell P2-d1& . Disc ply nay Cook inement Wive
twe @Q, and Place Me on Shower Four \ and osc
Me fo Wo rite OW Witness sha te ment Concern the
Ailega dina ef the assauit and Physical Qhuse aaninst
me by the stace on Februacy 20 D8 and Lhet
T need to be Seen by “Medecal™ Fer a @xam™
LD Seid 4s CaPlain schwarz thet or Was OSSe Sea
by Muese Suber, CPN aon Fubev acy AT, Laie and
dhe, 4 T mave @ wit MESS Shales, For dhe
Sttewd Time an QP \ lS, Aoiv an é LC wes
feyam” (asse ssed) ASA by, Nucse Machuca Cex
on Aeri\ IY AM Wher T Requested Protec Live. |
Manacye ment de fe Lhe @SSquit and Phy Ica |
Abvie , and Cartaca Schwarr , Stake on Avdio
Video in ORS O\i nar Cony nement Wingy Awe @)
that Teed te Wate a statement Again Gad
be Sein by Medical -L lix AcSte Ded WIA’

Sara do Cae Sein Schivarz , Lhat a Already Meke
dissn (SN roche e« 4.4. wie ile . Of -

 

pom alg

 

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 17 of 158

bs) Nvcse Suber LPN, Oa) Eebevary BP, Avlie wien
Ang ANG deat hook Place and Lhe LT Wwasy Seen
GAA on APrv| IT Avty, by Nusse mMachycea CPi.
When L Request be CaP foin Schwarru Kor a
Protective manage ment (M/2 SS.GOL. IAL NA FA,
Cohan schwart dhe Said ds the You sing Post
Sergeant Shicvan Kk, te wet me & Disc PVinacy
RePort For Die obe lng Cf & Veebal order, thin on
MAYS, Dot , CaePfarn schevart Cumg fs my Cat
dost P2- 21%, wy th Vwrse Suber CP, and Cfo
Prealty and told me that © need fobe seen by the
We, TD Sard fo wvese Suben leu hed he “assessed”
me & yom Cv Cebrear~y OS, Abst y , Whe Lhe fnadent
fos ic Glace , and DT Was assessed Again bony Uurse
macthuce CPU, pan AP-i| 1S, 2vl Cs neer thy Same
lncident pe the assavid and Phy Sccel abuse B\se
Dhodtes tras taking 6e the inyory BE my legs, And
Lr Reluse BAN) je be BSexkn by Nurse Suver, CFV i
When the Cae tec SCh ware, Pull me gud of my Cell on
Acid sy avi le Concern MY 4 (lega Lean DL wes Serve
thee © Disc ALE Naey €ePart, False 0.2. oa Be fri sal
do my Complain # Baa gt the Corree brome S tack
OF Cog H1S0- Iectgo, Log 15° -| boy I , C0gF 1Po-
WeO4-IO pand (SO- (GOt-GY, AU False, the insh futon
has ignore my Reaves For fk O-@: Neacing rn€ormation
Ou this Cask tiers 0.2. loc, # becacse the Taves kgator
Sop Eker badge Ease) Facl and denied me ds Fives hrgake
Lai DISK Plrnary LPort on AP WY Asie Lhe Fixed wing,
Audis uideo Cameras tr Administradiug Con h£inenrt .
wing fue QO) af 330 Pie will Prove Whe Sat. Beer
Lk DR: Tivestege tor Refuse fo investraate thy
Die. rye tenn and Authaized lor, CaP-tarn SChhwarr,
the Fixed Wing Avdeo urdeo P- Osem DiscrPlr nary

‘ - 1,

“me bean (ON ~.. ppArAcd th OG. _ af

 

WosrA Ch inaca._to¢.,

 
 

7 Nee
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 18 of 158

ove Pom. worl Prove Whey Coblacn sch wart, UW).
ad’ (Stor Dy, Was deman dena For me tamate
Agorte Feley Beh TBM to Weide a witness
Sfokt ment and been Seen by Meédecal Concerning
My Allegatrons OF atSauji lt aad Phy Sice/ Royse
PY, SA 7- me beers fo Crane, fe and SGT. Suber on
a evar aS prety | - already Aire Lham My
Witness Sfekwmends ond LD been seen tus 0
a m¢ Con CORK war Meo, Leow, Ss. " Lal $« File qo
(t rea) Qrisen Cale Eliming bron Act Bicone, "Forma ‘
DI CaP tain Schwere, Grieance Lone {wet -Ire -os3%
My alleja trove are fetorded Du dee Erxeoa Cunt Audio
utdee, P 3 - Perm , Hamen: stratguy Con€inemesdt
rie Lheez & bor Agri | iS, Pele iad 9.35 fA. >.
4 : Sajne date co Le guesk ¢ Preteckrne Maregemnent
fe Capta (7 Schwere, Lyi Taste fu from one Harrowing
Away wy (De Ori tue ce APPEALS ,and MY) Cas Ficadon
ore CHE Melvin A “yA. hadge (x AMUS) AME \egnaring my
“ey ee Five He DD. @e Hearing in terme toon Sheet
Winch itd {hy (og tt or. tLe b-e: 5% D can File ray)
ee APPeal S p 5 Fre a le Forme! 6B rievance fo
Classe Ciceleon DePart mat Concec ia 0. @. Les
avid Hearing iv Garing dows and thay Sfea/ roy? ore my
Reguest- Can Vou OLeaSe Cork fade) hay Alege Leon
evacy bhing {S ov dhe Fixed be Av dia video aft
P-Oscm Confinement ea dk dads thet te data

on ths ledden
TAL Cag Ye Det TIA
Rly Ager7e Det TINE
Guill OD Annex
644 Tke Stele Loxd
wena hiteh la, Clecda 2y 65

 

 

 

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 . Page 19 of 158

\

PROVIDED TO GULF CI
MAIL RONM

APR 1S 20g

FOR mania OF | / (pg
INMATE'S INITIALS :

    

 

 

 

' APri\ 14 Aoiy

| cusal &. MAWER

| chvee Assi stant AYtorney General
| The Cob tsi, PLot

| Vatlahassee Florida 323494-\0 S50

/ Rez Felix Agesto Ys Sot. Schui daisy 2b “ -_
. Cour’ Case No. VB-\aSal- cue GQ coham/whife

 

 

   

on Fabrvacy YS Boll LT was assaulledand RhySicaly

obse by Yhe slace ak Was Sasdidy hoo Gue cm AnAex

Tr have Ceques} WuMerss Liane fo Seca te Vhe Tesliwbon
Tus pects dz, lou b ney Carre Lgnering my Requresh, rw
USING he Fiped Bing Rudin Video Cameras in Admini Stredive
Con Cinemenk Layne, Wee BY on Fe brary AS POL te

Can €) rim my aileny fies oF asseu(t oud Phys; cal abuse

ta Slat Member Ak SOT. MC berry, Sor SUberand

Te amarte, Ha major of this Das Lilokion Guiece amex
also one Covering Ve aluSe ,_& @aPorted Ys him VWeilsally
cand Mayor Mercer order ty Wordle we Lue (D Disei Pinay
B2fort+s, Lhan © Ceguest Pratechi Manage meat Revit
ond Uney ane ignoring wil Request the Discipr racy Report

. IAS opto Ca\\ we Aree Ki We “rode Fokker x dont
Vove Liye bo Play We Counbors WAL yoo May Tyedh gator
Name iS ses Ecker badge 4 (Bobo), Mhen © been Serve
NUMeyo> DISC R\\Nary ReParts Loy Cae ta; ny Sch wor
will am SY loadoe + (Swrid . All False ‘ the Cined Liiag Audio
vides Comores Vw fd minrstvehion ConRinemert Lihs Hhree @)
on Ret LS Folie will Sh Wher Cart. sche State
Mat LT was \Owrsy de “Sune Wis dice ren Lacah2 We

of CONAN al nm. TN, cen ale . 7? QO AL { a

 
_Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 20 of 158

Tc Vows ehork AM ne AlauSe and Ve Tasted on
ANY Cogarcing ue everything cana LWrowin sg Away
WY Gcevances When TE Ee Va Com@larat fo
Rafork dhis slace mchiond ema Wey Ceee *
(Serving Folse visciplinay CaPorts, wn Cabvisal
Fee ey Fest end Whe AMendment right jo File
Grikuances and law Suit, also Carlen She Chen iCeuin
= UOACS re D- shel Ww be Tushiby dion Gulé Cad Moxyarnit
wo and New he IS Wweruing Le A-s hie al GuUlé OT. Annee
Was Catoin stePhen Ieeon arc abuse me Whiler
was nkle Moanuert Gulf er. ay wl A\legation ewe
| Kecarding wn Ve Ei ted Wing Avdis vi dec, D Weed fs
(ee dhe Custitebeoy Cus fecte? fo Atkurak Lhe Problen
lou | Lay Ane 4 gQnoarivig T wead Wel? Please,

Lessee eb Fuily sug m hed
Ady QRenoyke Setk1739Llb6
felep Agaste DLBVIIHG
Gulé cer. 4 nney
WAG ee steele Coad
Wuriwak cle Gide Pe lorida BIN 97

 

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 21 of 158

    

AR DANITY Og

eee

{102 LENVE | 14

 

  

 

Tanvacy 11, #0 tie
Leslex kee Nander-

OCCice oF Tasteclor General
Carton Building, {leom \35

Sol Soolh Col\Koun sleet
oN ahassec Gerda A399 - A000

Re Famate Celi * AgesTe Oc8 TING

TZ \amade PgesTs, Felice, DEM IDUG Was Place
in “Adwunvebrdeus (‘onli nenend on Tanuacy O41, dort
buy Sor WM Russ, ho, wee ynovEe Fae ous na
do feo my fovstedy ev been aypade Lous ‘a
mos hue os ke. Catar ot Te. M.Ne @uss, order we
Close WI locWet wich on Compe, \lun Sor: mM.

Vie Buss order Me has Va VN anes an

Shack Uadoally \yoak We and s\ale i wNA deo
Audio \e T cual See her “us sy t said {es
SAT. M.V, us$ that. that iS Q® Wa ole Loy o Pred)
PSION | Cae ek We Kc ves on cack, SST. MN. mss hen
Cat Yor bocko?. Cle Chale d/ev jand Caf CL: olfver
Ore wre \ and w lay Pace Ww Adm; m stralt ve
ConEine ment, LT wrk nN S mlewen\. and Cato
we \niciden 4 \o NWS Wekica\ slate wach erie n
Ne VA Wer Ne AML | Sl Was very | Week

ke ‘ wadical share Wine Ad Ve

Con Pane wiens and TK yas gi ir inlBC), Hee. nex)
day LCL de cl nAVvre “ental Leal! A Emerge at
wuase Carton, Lip arccive and Male whe She
daa b Ne n MCI and sha Le wie Ry ‘ic vi “fs
Un Admanishrod: Ue ConfiMtemen+ Viet er |

 

thea 4 Psycholo. a Cal Ser yices den’ as

ir Loon fo

Lom 1A. # A am a

 

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 22 of 1a8——s-

   

or Cepek of hoe TE Aac\ar wena
Ryeraeacu™ Again, TK was Glace AGA ON ee
Shawev , kor ( hove before \be Same

WY Soe Lan . Gorden, One OWE and S\ac* Wahine
aloo Ueek agaiash we and Sor. Shenden
Ae (AC) (os \ SU Perv i Cer yen’ we Yo use
Laurmical agent (aas avecy thing AS Recorded _
Wn AdmiUASw EME ConEinewmentk Au dio uideo |
Cawe ras \ dale Wanvac A, Pol, at Fe = 0:02 A-m >
NER Len, Cardsan hare see LOLS FeSiona\
\eeCoee = Zegyrk MAS nurse Abe he Tie
Wee RPV, Concern my wedical Passand issves
Ae Ts \\ \o en Gpactien C.T: pret Unis nuwe
te alse Pafers, and mis treat Crmaly
p\se SOTi oy. Cuss are bringin Celular
Phone bo Ma insktobros whch  Repeck
owd Mey old Mendon, Camie Se yrved ‘gad, =
A\o\A MaAyoR Alhsason tohare Gia die >
Celular Pliete yak SST WV. Russ Sold Jon
. inmate ‘ bo \ Te was Varloally \peatk AGAIN,
Sar MW. alvin tad Dost an Adminishative
Contine neal oO” ATO — Ay and Vaid a ns her
ofeicee Maak I saibeh on Sar. mu. Muss
his sale win) cS alSe gi Ayu dic vides at
Adm msbrakive Con Cinemerd C¥Dscm) ap on: Bei
SSS Pome Iolo- Ud Geeta, SOT M. Melein
dovngerring MA 4, Fe because other \ninales
SEs ere Ww en SOT. mM. Wluin \eid Lhe
folk eChicayr Mal © sini kel on SOT: May. US$
(AbeAS Sle lone ney Cellular Phones fa dle
insbe. ofcon, Lo was move fb @ BDorm tu here
an inmate aot Me (|, and Sey M. yy. Cut F 15
Pest, assinged, 1, rT Copuest fo Sfeak fo tly

/.. 2 2. rm.

\-

 
PROVIDED VO
i ACRSON GLON. :

aN i Ab ly

FORT”

to teil jira tuhat Ll have learn toh le wy
Pe felakon and dla Mmurdg, 7G degd vf
dhe. meals fava & Dorm Where SAT Mur. {eus's
i3 (est , where are Lhe cellular prota hu t
the Amt \qnorime Wey Regust, £ Also wil
Gik Crethew Com Hla [ fa lee OF ECE oF fhe
Covarner Chie Tevfectod, Which; got a Case
number ce fo tle abuse and a bodes men t

TT Sp + nw Cove Your le €4 on mY Sen hence and

to tuont Je matit brome, this Tasdrb fiom
have a lor 0 ¢ “Gang Member; he secur ty
use Far Vay 0% PorPuse, Dein fear of 7
m| life and LD Follow Ll Rule and Reasladtion
bu if See that RVLTY Li me 7 use tly brituance
Proce 55, | \R ,o th dawrger pans I just have
a Sak Velten b br A Labs Suit Aaa ins t fwe
(3) Canecd corel BEC cers , Ghy AesyTo
Vv. $97: Schullless etal, whi ti Grebe,
Car “yor Qhe Se \oak inte my «| 25a bion and
Cemiecs \ be Fie Cameras Au dijo video on jhe
AM abu ys Con CF wm mY pllegal cons
and thee “Phorru® Mdvcal Sha C£ flue S¢ Gordan

Geshe hull, Sob mi \Led
Bel Wager Speck
_—— Vv
Wades “Carreciasal T sbbteg

Sees tolv Shue ke
Malena Clade ADYYS

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 23 of 158 |

 

 

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 24 of 158

AuGust AL, WV
Glen WwW. Woe Kins, bu vreau Chie
Criminal Dust (ce <\ andarcd Ss
Rad VERA MAG ComMenssion
B.0. Box 14F4

rrallalhassee Plocida BdZor- lyse

Deo My. oP Kins +

x

Was +ran€er From Guie co. Annex on O
Emer gency Leanker Ae Anis censti te tion Saekson
Correc Hona| tTustiteution on MAY 33, Avlly, T was
abuse Physreally and Uee bally at Guvjié CeLe anne
and they Yranfer we jamake Rasto Felje bet 7ale
de this PaStite hyon acksen C-r, Urlh \Lo das
Disc P\inary ConEinamen’s, Wilh False DisciQhynacyy,
Peorls, Vhe Task bo Lon arpfechae of Was tsk oben
Sacksn CoE, me. BasPord Came fo Disei PM nary
ConFinement on Tuly uj Botv, fo inkeeuigw we inmate
Ages to Eayh we 72216, Reaarding a Mega bon oF
abuse \ Physically, Gnd Sexual affroach ly Wo Share at
Gul C-Te- Anney, Rhee TS Le Yon Trszecher uy. ba5 Ford
Eecard2d rf s\adewens $ ond s\ahe \hat ve eas
doing a Favor bo Veo mash by hon Euspechor at
Qui€ Co. - Annex MS Tockee, © Keach Rue Snecident
using Yhe Grievance Process, and Als EF wrobhe a lelbr
Lo Veo Trseecho® Genamdl al Tallahassee mer Tee Feary
(bea ley _ die ds Vhe Facks Ahab ml Ailega en AYR
Retarded im Mae Fixed wing Audio vides Cameras

P Doom , Conginemend, Administrative Coneinemenrt .

and VDIiSG R\ nary, Cant ine mend, al Gul€ C<To- Anne x

Ond co ackion by Ve Taspechor General or Ve zashthobon
Tsfechar ‘ Was \peen hate, do aii ole (ne Redolem and
abe Qcainst Me StbSecbion 4451395(4) Clorida

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 25 of 158

statu les, Sec Kies Mae ve “2 Pleying agency)

\S Charged with Condvtding \nlernal Anveskigot ans

lsu Ane ns ho \y an “Ts Rechae ow huie CY. Amey.

has Lngpme, A Excessive VAAG YS Tom Mele LHe
Wuhvaahon and Abe Adminis \wahion sk\ aot me }
Qamale Agsdto Fahy DeST7II (in DiSae\e nACY,
ConGynemens Gok ocdober BAL, on False Oise, Vinary |
BxPor\S, Vets Since TH arciveddho Wis cashtdobion

Wact$an Crd. Correchigna\ oe Eicar WA. Scs Ht Uhh

LS Post as Vee se Ficer Sager visor ia Oise Pinay
Canfinewerd dace Wwe, ON QS had ben Wayrasing

ML and Re ahialion Yo wy ranks to Erle Gnevance

and lLausuik, T have File Several Camlants,

Grikvanca an WS Cacceckianal of Hicer Ar Xobt and

Ps OnStar ov Ceseands Yes hat Cam@lain 5 ond Ve

sh bobion yacksar CHP- are Ynwrouing away wy
Grieoanes aad Com Qian on Vis Carper Kane\

oF Gice Yd ra’ Luackk & Lasse (os od Ly Dar

DISA PliNary Careinemend, Can yor QeaSe engecce he

lave On AWs srSkitu kons Lo Preven t any) Nor mM, anda

SSE Aeris) ME inwerle degSte Fy dee TIAA |

Remektly Suomi Led
4 oy Adailo pokw79a1C
Fels Ags oD 81720 \e
WantSan Coccecki noel task Lotion
Lo SSu3 ely S\ceek-
oer Malane, Phar da S29y4S~319Y

anz |g SAV |

Mae
: mad

pane eee senate

mncervten innate ntl ee

ote. wane
Seeger:

 
 

ies EE

» Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 26 of 158

   

 

AvausT ZL) 2018
YL~osS The Cas ds Okaloosa Correctio stitution

Tallenes see, Flor da SI*MG ‘on SS /E

AoA

on Ava vst \Q, Leolt ae Reques Qroveclive Coustody
[Ow Arracdordacce Wilh Wag AcQark wink o€

Covwec Von Elort da (Qdministvahive Csdg %3-

Let CU EG A-c-, CNA CoP leain Rushing Mansle oA.
Sa dag & aWeol CeCuse Wr\\ Request ond to\d

Mt As os look Yo Une doom and ge Wr don +
Cane eddou \ N[ CU Sxrncw oS A&R Ae wieide rd Nande’S
Wilkie ue ws. Dave Was gresent doring We
inkone (nci ak TE Wank loecic AO Aw doom iuhile
vA yh dorm CoP horn Ceshing ana Lhe Class Ricakton
SUP AN Cow MS. DER Ware Malina Mae Bound
and C~oarm™ WA no) 3 Cal Z2I03 ok CrP Lain
Cuskima Sard A= Sob cadehwad Lou Wis asset
Con Ei némen\ Cag Lain @ushin Wyott Meow False,
Orwsce loan Weer UAdalkior Code \~Syi We
Soe n wartasS, T Was beaky e ‘ox Qyana member's
ON TU D6 Vet \we candy, SAT. Cade Wead send
hewn Ye COMer Cy A \ CD’. mm Us VAG Mav k @\

CE\L S203 AVP re te, StH ~ (730 AAT meen Su sl
DoiF will Sr Whe Are Gand manloe \oea ke
vl ond Deku at Veet. \uw . A Woe ke Was Lye by P
And Yair Warr asicing me te Paid nim Br
Prakchon “any SLnce Sho Was Lhe CeASon .

LT iasic CaP lain Kadhing yor Proe chia n Cossdad
pa wen be Wg de Ca | ont Acayss | \Q Ulf ank

A, COS» oN 8. . ! cre f ts ‘

vali - a f w= i. ee. .

Qo Carre Mas 0 Ae for mailing, by

 

\

PR ARO RR ma ery wich iets ny satan tact lacs sinsguagy mips amageyaverA

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 27 of 158

and \nal td Le qued Croker ive Cousskedy lay de
\hotve Lao mw oleaalion also Uh Views ne

L

Post Soraeank ak CaonCimemink sal. ila {deta

 

Ja(d MOE Nhe | hve Loads ANG los Show Woe haw
LW iy love aie GQin wake Ane Shoe ML a hard
hime Sindee ES Fle @ lau suik on sit (Oo)
Covrechamal s€Cicas at donkur C a: PRR
Aasste \I- S80 J. CoPPtrger jetal., case Mou?
Sliicu 19384 (Rul EMT, TC Ceav Cor mY ER
on ANS ces bide bien © Calose 6.5) (UD end
Vrey USMme, We Down member Nes \noak puuP
Can Yox Please V\askf WA © ao Aue Ngo $ Lek
al mm] Sanlence bs op lame.

Reweckeuily Suomi Led

aed Poss TEE TIUUL

Eek + Aagsto ae te WIS _
oa lossa Correctional tonstibubion
% {a Colom le veg Ma (loo (Lead
Credeuiew  Clori da 32734

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 28 of 158

SEPTEMBER 14 LOR
Provided: te
Okaloosa GCorressrmnal institution

  

SIRECTOR Storr Mc\neR ven

 

Post BFRceQsxK \AR4
“Tatlanassee Florida 29207 ~\AtG

Dear he. Mclneenerts

Tim o, | ; |
Stadt c\e eee ak Canky Nemen Randing Rewer Ecs mine
Because jing SCAM OER Ce Foe Poaechine mon omen’

£257 ee KAKO Clas SiRCabion-ream rey ACY ' Av Pen
BY Le Sone eR AR ming - DV, DONT dy Le Mae Cals “ enied w
An \g > Dan TnvesKaator < ates g 2 Cnvess od oN
S\otews ee SAMA Cia tonnes + Aen on SePtembey \S Uoaiy
NT ORS Ce Cord ONT EZ AVIS OL Cabentar
> 8a Ay Erlar’ rE Faken Faisie
<r ms ee WEST Eau

Bade SOk Robin copducd nn te Y
: cS

Qn Came):

roskechoe & NE WAS dure .

Mn. chee al Foon Tay chassee Ce Ae Wed, ae Nie
OFA cors AU Riccup \e Me. Lester Fern, 1S hy

Rael R Ay \ Svlom Weed |
Sob

ee ScH7799/
Fateh Agito Pa T1DAG ‘s
OKa Woe Compe hanal Enskludon
ata Colanel Sree meloy Zaad

Fxvrorr 2 MESA RD CLIC dA GLE TY -CIOF

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 29 of 158

 

 

SePrLembee 2H, LVF
ay Bua 405
LESTER FERNAMD22. (race bea) TE |
fPackwent of Comtections PRA STALL”
Sot Seudrh Ccalhounstree’ vonnns Ojes0g BS0OfEXO
TANGhaSSeR Placita ZIS4X-2500 ~ “ay pOPAedd

RE oFeice Were ohiet Wore
. C2 oe UWS oO O56!
Oe, CWer TnsOecs Crnera\ Cove So Ndencox 2oV\4-vF- %\.

Deacme. Fecnondet*

xN ‘ Ry \ \
Okaloosa ca.( 3S ‘* FeTTo VaPormd You dha Anis east kuhon
© COE WS Rdministralion ont PasiEWine docu ments and

Be ©. Raben crvesligate pay Reguest For Protec hive tons en
VM dn SeP emer |S, BOT Foe Whe second Th wy and Ahem e tito

Classi Cieglion ream denied md Regves Faw Bra decking Monacemer

S Later ects anat Be Gon Envesdiga bor Sok: Colac FalSie
3 NA Baor® on AWC EET Cetods <
Fa\lete Woe ker "oe Ricecs” PUNoe QnNX Nine ‘non wemberenee \
ASSauMa ME 81 CAMMOAT Kear Cor WALLER on d EvReques Hae
%

ME: Fovnand NOL

Uniteg ety | oe 5 Were OM & Vrokechivt Management housin

Lt bang alovse ‘a La x MA Cora on ANE F BEC WANE come \ha!

ints MAL Esse = ° C eens MOLES No el

Genin eae Noe Reais re Soe ANS Nt
DB FKVRD Fram Wy stake CLASSI FiCaLion o Chice Roe_OM

ResPecFuily suo YAS,

Att oR Sey G

TN Rass Tt® oct 19926
W\CalooSa Coe wechionalLas)s olor
SY Colonel Bree Marly Load
C reSkUML Clee, daZ1I3q ) owt

FANE ary Cc

 

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 30 of 158

 

| Ace IS DOE
DE RECTOR SCOTT MCW,
ofE KPO Fe EV ECU T We re weshiaokons Provided ia
ee ye Vue Okaloosa Correct taabtas ces
CesToFEice Soy WIG ectional Institution
Tallahassee Flan de, Soo AW on. [G fs CE

 

Dear Mclnernays

Tn Cure nd) in Admini shradive Contngmend Ren Ving
Aevisds Ear Nhe Seccehary Canker o€Rice Berean Maney ~
|menk Pair andiamodkes BERENS Carcern Request fr
Riot C§Qe MonagemenkQywd Which Lig iaskiuhion ealeosa
C.-T. den? ed and Mhe stot class icakio hoee ‘Cr danieds
ds be Ue (ashdokon Secuctyadmimisiraksn \awshk action
FAS Ein decumend’s and Rey ry Son ng Crate kn Ma—
NAGe “nen Lavesop ho nlecord) Ca GAG mY Ee Sn donger
aly Vngfaans Memo Sand sae abuse Mon orn
oCls bey KL DRANG AL Pro E oa. Fi3s Poy. Ln E~ Asem isn
Einemen $ wane hootD) CoMBWT Ze Wass PINSicarhy, AouSe
ASSaulbedle, Ye Wasing (sk Saperuicer Serqeank 2 OAwme
whe SAL. Pano WOs Condeching shin we he escorrdmg
| and o€ Riccar ST medic RCackksd wy Cony odie Vanek Welton,
Trame Xe Me Sduarr and Sask Dano Sou Lo wey and mi cell
mae Shak we op Yo hake o Cold Freete® Showeie JE Soi dye
SAL Deine \ou Jjnrar vo Darno \r ino, eheeS Lame’ s
on Wis Blrewat because Magic Jon Vane We Waker
Sak PANS SAK A Va WRK don\ Shaweir Senend escarcte &
Milo ack Yo mA COMI Ladle aaing ks wel cell D107 S9b Doane
‘rob rl Leek \nond wh Veg oCVAS Wands and loend
Wl hand in a arcward manner Coursing Me als o&
jComoin my WAsk, and Kocce Weynside pal CMAN onte
Khe Floor once ysjde mm Cart 207 SOh Dane QA KS Knees
OO MA Dack and Conia urs fe band py ees hardin ag

Vou MC iGaARA WASTA N wn cs Cre SOAR whe OL em om AM a OL Te

 

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 31 of 158

(NO Reosen. The Klis of FOec \s to\aveshigale ackors
DE A OFHECLES Line Anopge Ln UnlroF Fe-Ssianal Unbs Leming,
Conduck and \Waose sation When age Laker Ths Policy

 

Supele ments Lne 2iWicat slandods io Une Ameri con
Carrechianal oF CidadS ASTECAIN Cadg ae -eMhes Policy:
YL \axine, alauSe loys Lage and Lee“cjonoyme note and ANS
taste onart Fols, FA Ne Ascu montand Cecord be Comir
VP We oF Ce Pacing malice in danger © Re rest
Lewes Monaop mer’ (Red Rs csvank Wikh Wye ZF er-We \
ANA (O02. DIVE Ae and TE loxing denied cron Mak ES
RydgndeS and Ure Faved Camera Ay Liou ime CRrarcding

K Pac VEG] Vreceduir na more Le L-o3BOVBH anddhe ir
ck Fallow ny rece AopSs. T need Werle © any QZewmankh
te Qo Via, BE AASNCa-s Sentence carn d Tbeen ali Se
ley ‘slace and Dancy member and mY eCards and
Fle on Mar Fie Crave | Siakewenrnk Canyou

QooSe Walp we Than you Cadhy. |

@ eLe LEAN Suber \red \

Abs Sok TAY

Uv

Eat. AQaSto Duk TTYL
SKalesSa Caceeciandl Dastiekon
BATH Cd anal Qees Malloy Caad
Crs vind) © lac id ABSA 3q— 7 aK

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 32 of 158

OCHBER is Avie

LESTER FERNANDEZ UP Ged.

 

DeRarkiment of Cor ree ons
So\ Soon Collhwoon Shree
Vaholessee Floc\ de, 33534-C10%

RBeoEiCe oF Ahe Chiet wnsectoe Gener Co PVRS on derve
bov Do KB—0b- 3\~ 0007.

Dewe M2-FEQNandger*

on SzPember 24 DoiB I> waldo You Aekier Conlery

or alosa C-R.AID Seaonhy Diminshmbion bus she
Ledver never madd) culo We nsbitohion see Forma
yori QUane g Logi VRLO =\AS - OF IN, Probeckive Menage ment
WaSdenied do to He Pm Serge an Tnvesligota& Wich
Falsify docomen) and Zelse™ on he Fda Zecord Nau
iy Rendin Cy Cevew Eram Ye oF EICOSE be secre okey,
bu FRAY Momacsemen’ Parcy and Lawmeke’s AReak, Gnd
On ochaver 12 XolF TL Was RAS  Catly abuse loa Shaft)
assavitts buy S@t- O- Dane and DP Reackoy mi (ye TE hed
Filed OE wmarnency Oyoren ands yes Shy Wardea Michael
Gooker, For Mike Sage and Contra OME algo Ee Pile
n ComplaidTFow He ossauit againskus ly SO4-O- Laiae
Cow JOA P\eose leak unke LS Essues xX fear Farah, \ Re
ands cover Kuve Monacyenne ak hast a Cy Voy \ Fak AA Porwant
GU dh 4 Qe 33-God DIS aod God. DAE Aids Thank You
nn AMY Ceseec RaW, Sabon bed.

Provided to ok eh 1S KK TI

Okaloosa Correctional Institution Fexyk Aoostd QE VPA

on [9 SAC HE OKeo Sa, Corneedranal Taskivhos

- Z “SIEM Colona’ areg, Wah Z oad
for mailing, by 2 - eC cr OL al CNA. An ANO UY fi my Oe

 

 

 
 

 

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 33 of 158

age 82 NOE TPNE, 49 oly

a |
MELLN DA MIGUEEGENR GEN)
PL- 05 TWE CAPT TOL
VAALAWASSEER FLOR Tan 323499

LZ inmake Agosto Peli ft %k&179U &, Was
Tranter Erom Gvie Corvechonal monst+ot (or AMA,
des Urs scsi bo kon Tacrison Correct onal List )
ON A Emer ARCy Tropfar On Mal RelLie de +o the
“abuse boy the Seacrmenk of Corvec bon LmMMojee>,
x Keguyest (P. M.) Restecks ve Managemen on
June’ POV, becase he “aang Meroers™ Was
Q YX * «hron me and ave wre yameate Ropsro Femi Dure
NIAVG Paying them Fer Proktthon and Subp, Ling
Stecial Widlhdrowsed Form to send money de they
Fam ly Wire mer From Wy ZITn marke rust Fund
Acta}, r Re uh (Pmt) Prohor ds ue Manaye rant
Pec (oR DDS L.A C- CAL Boson Pare me wren
a Wines 5 Shakewmen\ Bn Tens & Al] and Place
MR in Adon ms A Conkt Newent (AS Y~ dacw.on
Tag WGovt Lhe housing Ros + Sergoant al (Ac)
Administrakite Carne men Sar & ranger have wg,
Ln mate Agssto Lali y ok TIAL Sulom, Wiag & Nother
URLESS Stalewent For \hg SAME Reason ae PQar
For wy Ce Secavse Wis “Sane Meyoer Unreal
we to lal me LT Was Soppasse be see We
arst\vskon lass Ricalion Tea fo-cer) byt
Nowe Not See Onyiady y ah and \he“aang Ho yas"
Vel Are in Adri astra ue Conk neers Ape Ag\ine
me and olhers \amake Ahab Time Spnikch and
aa mr On (0. Md Pesteckive Manaag went Sha tu S

Me NAVRT See of S$ feaic Lo any bady af ber
wen ans) wai f— aNOW ;..]. gf i. Fr jj

 

 

 

 

 
- Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 34 of 158

gor. HD, EAC. 0” June a4 oft: Correctra A al

officer &. Lisa nr badge (twBcic) Ca i
AM ! me fo M/Cel
WAG! Acs AdoxaisS ow hie ConEing med Eor WA, Y |
Elouk(Lurcked a nother wikness shale monk
For Lhe Same Reason 1 Ke: sk (Ow)

Vesteckiun Management Cue Gor.OIo Bac. -
For Vhe bhi d EY \i me = wer Une Dikvess’
sAalemenk tulle ta AD Ads sbradive
CoaFine mernk (p.m Skates ce Way nose wilh |
co lotr wvamak raComPalick and Force ts Clive
\s A 43 P Rune LYN What x Shoo Vine WwsSing
Rost Seragank my (Edoc) Wah $ \e/ Fass because
FE inmak Agoste Frlid ves TW7AAl& rave nuMeres
mekkea| Veeslons Yous Ave Wows AG Post Serogont

aX (Ad Administrative Cenkinemnt Sonate

Aad (lot Cave I Erkg a Emeraency B R@vance and
Ane Lamerte Was mort Lhe nent Lay See Exhi bt A
atbached to this (ebb ond Ey hb + Brunk —
An Kequest de mental Wealdl, ws. T= Hye? heey Cin jhe
UNC Came to See me on Sune \ePoII and E :
2LxQlain As her Nhe “abuse against me ab

Admini Streadiw Confnemert YN ~Oorm by \-he

Novsing WSL Seraemnt saptsdinsoy beddjels-rl32
Pale Sod fe wh Aonbhney tah ee
Wformwaton Concern ware Lhe ang merbes”
deep She cellolar Phong and nite mS. Hophre
vot Fy CAPL Gree, Ane ©. Eee. shiek Lab

ASA ond Pld Km cot Green Were hay hove

oo Lee whe Yani fe and Cellar Phone Lon JUNe ay,
ROD Ane "Qo , Member assianed §$ Leecont Sr Cacter-
QU we ot of wy cel at Aden mStvedive
Conbimewen+

 

 

 

 

 

 

 

 
 

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 35 of 158

TO Hive him prope inbormodion about eelllar Phones’?
and Kai tey Cc Gomi hed and aive him Names andes
Number’ weve Lhe QAns me MherS"' Keep wom hecane

 

LT Fear or my Fee Satcovter Said 4o me thet
x Wa) Sate back fo ofen CPUation Platcing ny
VRE andoncera nother wed to gelYaw x shit
Vowk not See Le qws 4, tuto, Cass Rtaton pean
(2:7) Lhe “Bong member ace va Administek ve
Con Gnement (AD dalliag okhers yamate Vhed rp,
Q Snitth and Lhe Y request (Cm) Prohec hive
management shakes Ger ote WoL. B22 E.A.c.
ond Thy Covvechions DF FiderS AVS=s are Le l\i NC, he
Layneke bed Ty Sri Let, ‘ and are inl? 7 )
w meee Vrons ave eeocded ya Mhe Uk Avder
Vidle N~ Decm Administrative Ca Finmert ve
Seed on @ Civ) claim aaainds dius
Correchio nal OC Eicev Sh thes Dastéh frou
Taciesenc-T. FRX AgosT® Ve Sarsdwitheess LA,
Case numer Det (3-143 7¢- CY¥-(XK& and L hanes
bee, Harrase Ziralvated aad alge and CPrsal
Far WMV NGS fe File Grheancey and award -
\ ond [Y " Artad rot right,  Ftar Gr
my i Fe and Cegres+t(( mM.) Protechive Marage mext
(ee if (902. 2 oi FAC. DT have ayy years
and T luan S make t Yo a
Wel Dlease- tifsme ZT necd

 

 

F ddane vader Ve Perel or Revry Unt Ihe
F8osig Facts one +vve. .
Leslectbrl Sub Led

lx jy SS AFT7IUG

Felix Aa3ta OH OIAL.
FAIA TL. SFE (Ok, Sheek

rAd A> lw > wor fw A ete Te

 

 
 

 

: 05/29/20 Page 36 of 158
3:18-cv-01559-RV-EMT Dsramsasé F2orind
rE F Mail Number: H/)02 c

DEPARTMENT OF CORRECTI S
: INMATE REQUEST - | Team Number: Ss
2 LOla- | intiuton: Cesrhary CECB 9)

 

 

 

 

 

 

 

 

 

 

 

 

TO: (] Warden (-] Classification C] Medical [] Dental
(Check One) Asst. Warden (1 Security (] Mental Health C1 Other
Inmate Name DC Number Quarters Job Assignment | Date
FROM: '
Felix Agosto “LTDA b|HU03e | Wp beprojia

 

UEST Check here if this is an informal ievance
-—aol Ti .

or

Dc# “)7

 

RECEIVED
AUG 21 2017

SPONS (@ DATE RECEIVED:
t » (\ 2. ’ OL ASST. WAR vty 1
| — 0

DO NOT WRITE BELOW THIS LINE

 

CEM TON Tor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

od a

[The following pertains to informal grievances only: A
Based on the above information, your grievance is y (Returned, Denied, or Approved). If your informal grievance is denied,

you have the right to submit a formal grievance in accordance with Chapter 33-103.006, F.A.C.] /j 7 t
Official (Print Name}_}- Mor h Official (Signature): At. Date: Y auf. 7

<a t-7
Original: Inmate (plus one copy)

CC: Retained by official responding or if the response is to an informal grievance then fokward/to be placed in inmate’s file
This form is also used to file informal grievances in accordance with Rule 33-103.005, Florida Administrative Code.

Informal Grievances and Inmate Requests will be responded to within 10 days, following receipt by staff.

You may obtain further administrative review of your complaint by obtaining form DC1-303, Request for Administrative Remedy or Appeal, completing the form as
required by Rule 33-103.006, F.A.C., attaching a copy of your informal grievance and response, and forwarding your complaint to the warden or assistant warden no
later than 15 days after the grievance is responded to. If the 15th day falls on a weekend or holiday, the due date shall be the next regular work day.

DC6-236 (Effective 12/ 14)

 

 

 

 

 

 

 

 

 

 

 

 

Incorporated by Reference in Rule 33-103.005, F.A.C.

 

 

2 te eA ea care meer
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 37 of 158

Page A op 2_

 

 

 

 

 

 

 

 

 

 

 

 

 

- STATE OF FLORIDA rire
DEPARTMENT OF CORRECTIONS Mail Number: —
_ INMATE REQUEST Team Number:
Institution: 4 CoD \s
TO: (-] Warden Classification [] Medical [] Dental Tenshi ton
(Check One) C] Asst. Warden Ap Security (] Mental Health [J Other ToR, ena\
FROM: Inmate Name : DC Number Quarters Job Assignment | Date
Fahy Aagsro VV93Me _JEQ-WW4e | Ale [eg
REQUEST Check here if this is an informal grievance

 

iT \nad Si domi eda, Request Form Pclo- V3 Y Aso Aho Snseckor a@neva |
rding-the Ei val Comeray (deo Tare on lho ingdonkon dero-
mba \A TOI butte didnot Le

es VE_AELSPO Se. on ece mer 14 Jak
r lias A absd With a Ane onthe Wack of mi head enkhy won
+2 Lhe laws \orary becauseE Nada Colouk So Procure a Leaa\ do-
Cumenk a Qebdion For Writoe MoandamysS cor ud cial Zavigo Ye-
arding A Aisciolinary Cepock Maal Soyr-B- Da note Or b30 thammed
hae wabhan ox kdoee Welt hile in Conti neMenk Twasasing te |
ho lato\ileard Coil oud on it 14-7 h an inmate rapes WaShiadkn

 

 

 

 

 

Inc BGULIL Slaloed ME With ance For UNenow PeaSons andy
WoasS Charae iv ith a False ag 2-4 Sanking 2am Kequestiing Ahn oF ved
INA Camera a D- docm 3 Tal Ure, Conkiwwak Wlached
informal grievances will be responded to in writing.

Inmate (Signature): abe POOSD - | DCENTAAVW

DO NOT WRITE BELOW THIS LINE ———— eco —____
~~ DATE RECEIVED: gang
2

 

  
 

 

    
 

  
  
         

 

 

 

 

 

 

 

RESPONSE

    
    

[The following pertains to informal grievances only:

  
  
   

    
  

  

Based on the above information, your grievance is Approved). If your informal grievance is denied,

you have the right to submit a formal grievance in accordance with Chapter 33-103.006, F

   

 

 

~ -

  

Name): {{ Official Date:

    
   

Original: Inmate (plus one copy)
CC: Retained by official responding or if the response is to an informal prievance then forward to be placed in inmate’s file
This form is also used to file informal grievances in accordance with Rule 33-103.005, Florida Administrative Code.

Informal Grievances and Inmate Requests will be responded to within 10 days, following receipt by staff.

You may obtain further administrative review of your complaint by obtaining form DC1-303, Request for Administrative Remedy or Appeal, completing the form as
required by Rule 33-103.006, F.A.C., attaching a copy of your informal grievance and response, and forwarding your complaint to the warden or assistant warden no
later than 15 days after the grievance is responded to, If the 15th day falls on a weekend or holiday, the due date shall be the next regular work day.

DC6-236 (Effective 12/14)

ree. - oa al Wo. © wee umm ltl lee

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 38 of 158

GerEvAtcR CowTE NUATION SABET

Paver Agosto FA oc WIIG o&ktet \-"2~ \4
WInPoRMAL WFokmMAL TACENTRAL Off PCE APPEAL

Kikchoan Keaar Xing She ‘Ci AeA OT \Z=VA-1E \o be
Ralain, Preserved For Fubune Proceding And B want

Yo Press Charged On inmeke Washinaten For assauiking
me With ®& Knife, in ACCordan te With Me Elorida
Aopackment v€ Cocceckion Ral Cy Rroceduce WOL. 033
Fived Cameror

rely Rap Powe Ty

Pa a? 2 oF QL Siammioes of Apidaa\

 

 

 

 
 

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 39 of 158

 

 

 

. STATE OF FLORIDA ° | SF I ;
RE Q DEPARTMENT OF CORRECTIONS Mail Number: = Lu
7 I TE UEST Team Number:
Institution: cp. ic
No
TO: (C] Warden Classification © [[] Medical [] Dental astilw hon
(Check One) [] Asst. Warden pScourity C] Mental Health  {§ Other EnskiToeR Genera\
FROM: Inmate Name DC Number Quarters Job Assignment | Date

 

 

 

 

 

 

Fey Aagsro VV3e Fwy} Alc feng

Check here if this is an informal

 

 

    

   

   
  
  
 

ievance

mM

requests
informal pri

 
   
 
  

DC#:7Y

DO NOT WRITE BELOW THIS LINE REC ENE ——__
ATE RECEIVED: jay q 2 208

  

 

RESPONSE

 

S

    
   
   

    
  

[The following pertains to informal grievances only:

  

Based on the above information, your grievance is Approved). If your informal grievance is denied,

you have the right to submit a formal grievance in accordance with Chapter 33-103.006, F.

 
 
 
 
 

  

Name):

   

Official

    

Date:

 
 

Original: Inmate (plus one copy)
CC; Retained by official Tesponding or if the response is to an informal grievance then forward to be placed in inmate’s file

This form is also used to file informal Grievances in accordance with Rule 33-103.005, Florida Administrative Code.

Informal Grievances and Inmate Requests will be responded to within 10 days, following receipt by staff.

You may obtain further administrative review of your complaint by obtaining form DC1-303, Request for Administrative Remedy or Appeal, completing the form as

required by Rule 33-103.006, F -A.C., attaching a copy of your informal Srievance and response, and forwarding your complaint to the warden or assistant warden no
later than 15 days after the grievance is responded to. If the 15th day falls on a weekend or holiday, the due date shall be the next regular work day.

DC6-236 (Effective 12/ 14) '
Incorvorated hv Reference in Rule 37-197 006 FAC

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 40 of 158
GeTEVAVCR Co Tr NUATION SaBET

Waves Agosto Falk pee TIDY gare: 12+ 14
MIAPORMAL TIFoRMAL TICENTRAL OfFECE APPEAL

Kik chan Eeaarding She incident on 12-14-1¢ 40 be
Ratan, Preserved For Future Procedting And TZ Want
to Press Charged dn inmae Washinatea For assaulting
me With © KniFey in ACCordan ee Wilh Whe Eloride
ackment v€ Correckion Policy Crocedure Od. 033
FLX Ud Cameror

elit ROO TU

Pane Doe % Pignalors oF Gagan

 

 

 
Case 3:18-cv-01559-RV-EMT DOCLNS OL Périped 05/29/20 Page 41 of 158

DEPARTMENT OF CORRECTIONS Mail Number: Mi=t08 $_ S
INMATE REQUEST Team Number:

Institution: FS .P-—\West Un Pak Unites

TO: [] Warden [] Classification [-] Medical [] Dental
(Check One) D4 Asst. Warden (1 Security (-] Mental Health [] Other

Inmate Name DC Number Quarters Job Assignment | Date

Fe\in Agosto WA2Z216  biw3s | lA 5-38-14

REQUEST Check here if this is an informal grievance

x; C1 oCet On MBY 1L,20)9 Cm. WaSit0 Fe\\ ZZ w

, wir sve ‘ False what ‘Le Rodtayet SN onel
bs Ole ey ching Couns on N-doem side oneih Sat.

qyted Cai H\- [er and order mets bate o€e- Mine head

ot ne bun my wale claw ant pote LT comply { Aho s Lod get Sontine

‘
oe *

 

 

FROM:

 

 

 

 

 

 

 

ad
m Compl - \ oda z p\oc v NE ewe
S Ana. i Was Cal and sat-
srohnsen and o Cicer ius aArcwed rhe Ebked Camera LeCor’ dye incident’

On S=\e~14 afProy., Fi 00- F2b0A.m. F,9.0.C- Poly Number Lor 633 Evved |
Camore C ad Sat. Zs deigver urdlation Ly Wo 33 -ZoF.v0z, Fd. C+ Fals; Fying,

docu aweak and TZePack onthe E-D-0c- Cetacds
All requests will be handled in one of the following ways: 1) Written Information or 2) Personal Interview. All

informal grievances will ke responded to in writing.

Inmate (Signature): Dk Pree | Det: W@Z22G
Y
DO NOT WRITE BELOW THIS LINE ———RECEHVEEL

RESPONSE DATE RECEIVED: 26 2019
ost 20 19-7 .

US. noguoest fh Administrative Romecly 7 er es? unr Grievance
A 0 05 1 2VOJUCK or. 2

YOIND0
Lou - Auton sive! “OW Fouad
Core He IQD4 - 20 -OlS veo the Srume Unuo.,

CA 33-1) (My, Unica te Girievanco” Pexcocl us 0 |
nh anidhe

ON Uno, lb CO mata cu lo 400 (ON UN) Ld
AA DADA CATO? iH AOASEC) he AA 0 +X

[The following pertains a informal grievaftes onlf \ Cs wivave D \ AOAOUF Ox + OV \

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Based on the above information, your grievance is ( Ay) au OF) FI - @ eturned) Denied, or Approved). If your informal! grievance is denied,
you have the right to submit a formal grievance in accordance v with Chapter 33-103.006, F.A.C.] oN

 

 

 

 

 

Official (Print Name)'X \Ory( WV Official (Signature): HV.

Original: Inmate (plus one copy)
CC: Retained by official responding or if the response is to an informal grievance then forward to be placed in inmate’s file
This form is also used to file informal grievances in accordance with Rule 33-103.005, Florida Administrative Codb. JUN 0 4 2019

  
 
 
  
  

 

    

  

Informal Grievances and Inmate Requests will be responded to within 15 days, following receipt by staff.
You may obtain further administrative review of your complaint by obtaining form DC1-303, Request for Admisistrative Remedy or Appeal, completing the form as
required by Rule 33-103.006, F.A.C., attaching a copy of your informal grievance and response, and forwarding f ut reroplaint +0 the wanden ¢ or agsistant warden no
later than 15 days after the grievance is responded to. If the 15th day falls on a weekend or holiday, the due date shall bé the next reg ay:

 
 

DC6-236 (Effective 11/18) ;
Incorporated by Reference in Rule 33-103.005, F.A.C.

i
i
f
:
i
|

 

aie A Macnee

 

 

el OAT DOK
0 INMATE

 

 
ee

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 42 of 158

PART B - RESPONSE

 

AGOSTO, FELIX 772216 1906-206-005 FSP WEST UNIT M1148S
NAME NUMBER FORMAL GRIEVANCE CURRENT INMATE LOCATION HOUSING LOCATION
LOG NUMBER

 

Your Request for Administrative Remedy or Appeal has been received, reviewed and evaluated as follows;

Incident Report #W19-206-0556 was submitted with your allegations of Staff Misconduct as outlined in Chapter 33-
208.002 being referred to the Office of the Inspector General for review. Upon completion of all necessary action,

information will be provided to appropriate Administrators for final determination and handling. This may or may not
result in a personal interview with you.

As action was initiated, you may consider your Grievance “Approved” from that standpoint. However, this does not
constitute substantiation of your allegations.

M. Avery,

 

 

 

 

Administrative Lieutenant oO, 1
LpAuoty Ht Nao Lio)
SIGNATURE AND TYPED OR PRINTED NAME OF SIGNATURE OF WARDEN, ASST. DATE
EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S

REPRESENTATIVE

RETURNED 10 INMATE
JUN 18 2019

   
   
 

 

 

 
f 158
Case 3:18-cV-01559-RY INT pABRATRPbEGoARLER AR 22/20, Page 43 0

REQUEST FOR ADMINISTRATIVE REMEDY OR APPEAL

(_] Third Party Grievance Alleging Sexual Abuse

 

TO: Warden [-] Assistant Warden [-] Secretary, Florida Department of Corrections

From or IF Alleging Sexual Abuse, on the behalf of:
NGosto FEury VILA F.s@ west tit God
‘Last First Middle Initial _ DC Number Institution

 

Part A— Inmate Grievance

 

GRTEVANCE APPEAL Tntormol arieuavce Resonse Loo Lols- \Y05 -0079 albachel|

   

ant Celart on the EO Beards, Lye onl, Fad wal aeievance 3 sulpen ited
Pence ning Anis Essve Was aw BrirVonce “Agzoa oc Ae DZ Team dearing
Finding ond ACTIN Sew ri thonloy Sah. Lee Co Ue n aceordat
mith <2- 10%. 00S) F- Ac. £ wave Roespo FRM £ de th WIDE Can
shat WN ar iguance Praces 5 Fellow | AG, ho yee C2> Stee, wheat \iog
Q Csuninacke on Mon Wo AP Mati wali, Ke ‘oo BR so km eae BOA Sor
L.€ : Le De Loa Qou- o ole \—

Dees? TS cf HCAS Rouiews of Ya. toyed Camera on V-dorm side ove
bunk VI-\02S Gi Shaw VWiok Sotl- Ke deiauere anu wo @ urvloatl
Ocder andi © Camely ho tare ee ne \ared ot Xiae- lounke nant tuasiadleca)

i uw Ay Lown 5b
me ond order INQ ke. Fatlato War Yo Ne Laudey Prom where She Wace
Me on hand CaF loehind md loacle. ald Ca\\ Secovi ty to Place Wein
Administration con€inewot on False Chhovaed, Fcke& Coammeyres on N- det
Side Oe) om MAY (CVG aflvar. F+00~-¢* Bo Awe, wil Prave wal
A\loga ions and Sar. Cxdeauer- Luncyroxe in una FFe sscona| Mis) hecomnia

Canduck. ound ecue\ loeh avior C0. Waccal Shon canduet 2.1 C-0.Shar\ Covey
ook Meoie dorky with inkercac ‘ey, Sony VNeSs | and WParlealy.
REMEDY: Leia oc he Fayed Cameras on p-davm Stode clove tui Prout

Dy aonb bons and sop. Radequet uialodian ve diMle 23-20% - 00a Fed. cs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ss Ce Loctt Dak~-\4o3 ole. aad Ws Essie nerd to be
addeessih by Prtvent Baloliakion, Qow CoS went Coad Cease [by hey Com WderKe (8+
ONE 10, Log Dc tk 4
BATE SIGNAWURE OF GRIEVANT AND D.C. #
*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: > | NIA
] 0 G # Signature
INSTRUCTIONS

This form is used for filing a formal grievance at the institution or facility level as well as for filing appeals to the Office of the Secretary in accordance with Rule 33-103.006,
Florida Administrative Code. When an appeal is made to the Secretary, a copy of the initial response to the grievance must be attached (except as stated below).

When the inmate feels that he may be adversely affected by the submission of a grievance at the institutional level because of the nature of the grievance, or is entitled by
Chapter 33-103 to file a direct grievance he may address his grievance directly to the Secretary’s Office. The grievance may be sealed in the envelope by the inmate and
processed postage free through routine institutional channels. The inmate must indicate a valid reason for not initially bringing his grievance to the attention of the

institution. If the inmate does not provide on or if the Secretary or his designated representative determines that the reason supplied is not adequate, the
grievance will be returned i Wi at the institutional level eursuant to F.A.C. 33-103.007 (6)(d).

JUN { 0 2019 Receipt for Appeals Being Forwarded to Central Office
Submitted by the inmate on: Institutional Mailing Log Fle Blo
FSP WESTOUNIT GRIEVANCES Receivefby)
DISTRIBUTION: INSTITUTION/FACILITY CENTRAL OFFICE
INMATE (2 Copies) INMATE
INMATE’S FILE INMATE’S FILE - INSTITUTION./FACILITY
INSTITUTIONAL GRIEVANCE FILE CENTRAL OFFICE INMATE FILE

CENTRAL OFFICE GRIEVANCE FILE
DC1-303 (Effective 11/13) Incorporated by Reference in Rule 33-103.006, F.A.C.

 
seraypoye rn

 
  
 

(C1) Secretary, Florida Department of Corrections

 

 

 

 

 

 

Oleolosa ENS)
DC Number Institution
. Se. log Hibs
L. Puss; . ‘ > LOZ. O17) 2) F-Ae ts
OAs WO AGS A. Gh: cede owes
m \

 

 

 

 

which oye Exom E-dorm Wine three(y"Qang Membec kat
+e \y ACA TO . 4k \ y O ¢ Or “ av Ch Cw’ O v\ ww f) at yt

Ye BYYR, AQ AN Meme 7. A Codey ed 7 nor | Lhe

Coosan Lim Under Lhe Prof, Av

 

~SONiag he ord We sok TE WAS om bch” and aPC”
' nik wing a C2 M2 in my (e\l
LEZ-1177, AN al, Qakion ave Recor de wo Abe Fi 46 Lio Video

 
 

HAN) conf Doce jo my GSSianed Cert B2-W) From Weslo per 2SCocted |

Cameca at B- doom Continement Wine wo(D APPvozx alo zo —

 

UUs PM. on SeP bembber S Lot dePackwmend oc Copnechign Ralicy
cedy 2+ 033 Abe oFLicen pe Soiage Shaved \hak We wae

v

2001) EYP“ MN cell UPSide down Le tach we of lesson ¥ run
Pikigadstng A Civil Case on May ues. Assheek Cove’ on Si¥(I)

 

   
  

Cocomen ts Eron \hy Couch, o€Cicer D+ Savage ave Nacin om We

 

oxrvechinngct DEC Cees Evom Cen\uty Cots Ee\ dt Agosto Vv. SA+.. +

 

 

j danger with Ling “Bano, meMotr“and olher Crmales Eon \yy

 

 

kd QU4.09 Guy. 2u) Es.

aiSiny Wart Wing. Rule MAKing Pu kaos Ly 944.09 BS. and Naw Empl me- |

 

pLeview \no Fide d Wing Camera Shottd above bol cue A

 

 

 

 

 

 

 

 

For MY QWID Wear aad Postecl 190 For MUNG? IPrravaksn,
 SePlemege 13,201 _ 2) Mpa) msec
. DATE oO SIGNATURE OF GRIEVANT AND D.C. # |

 

 

 

institution, eben Or a esa ae ed ree ta eee ee
at the institutional level Pursuant to F.A.C. 33-203,007 (6d).
RECEIVED a

Subsnitted by the inmate oBEP_| 9 2018 Inston Maing Log

 

 

ay. anbetProcaams (Received By)
Aset eA @l
INSTITUTION/PACILITY CENTRAL OFFICE
nasates nt , INMATES PILE INSTITUTIONJFACILITY
INSTITUTIONAL GRIEVANCE FIL CENTRAL OFFICE INMATE FILE “al .

CENTRAL OFFICE GRIEVANCE FILE
DC1-303 (Effective 11/13) incorporated by Reference in Rule 33-103.006, F.A.C.
 

:18-cv- -RV- ment 52_ Filed 05/29/20 Page 45 of 158
Case 3:18-cv-01559-RV. EMT RPE OE Ges

  
 

 

 

 

 

 

 

 

 

 

INMATE REQUEST DEPARTMENT OF CORRECTIONS Mail Number: F \—\j) L
Team Number:
ies CONG EC “3 CoLLE &¥euLs2 Institution:

TO: (1) Warden J) Classification  [[] Medical [] Dental
(Check One) (] Asst. Warden C1 Security (] Mental Health [] Other
FROM: Inmate Name DC Number Quarters — Job Assignment | Date

Felix Aoosto “Tyas JEW | of Pm. ho-a5—
REQUEST | 4_—Check here if this is an informal grievance [_]

 

MS. CollinS, © Received a aniguance, Restnse ©

Conkera\ aE EiCe OF Vee SecreSoney Rudo Policy mend and
Motes APPeals, Statingthak Actordina te moj aubomoted Exle my
| Sk Var Protbeckime Vroviagemont +s Coeren\y Unde LOL @
sti ty tonal Levelandulon poli Eication ney Slobe dass: ication Pcay
Eyal estan whith denita me on ochebeg DLO eset T of? os Lo
Ma Central neces on ockeber 4 LOVY also Submibbed ovobhee
witness slolemonk ree Prokecdiue thorrnge wenk(ew) Fo ar ne Sjocede
do LY Plt Sfcal aGus eM WANECES Sarr Se DE Prusical Forced boy Stare
ON OC kdl? VOOM Which Tias aSatled on Uae Fie Lure Coumtre

Vn EE cA Can Ej emu COn Nic LoaSe (

Eke ab talahasser Shas Tm sli Wdor outa log re cnstitelfon
All requests will be handled in one of the following ways: 1) Written Information or 2) Personal Interview. All

informal grievances will be onded to in writing.
Inmate Signature) 46 0, 4 hoad oY DEENA ogee riven

OCT 2 5 208

 

 

 

 

 

 

 

 

 

 

 

DO NOT WRITE BELOW THIS LINE
RESPONSE DATE RECEIVED:

   

 

ethos,

[The following pertains to informal grievances
Based on the above information, your grievance is + (Returned, Denied, or Approved). If your informal grievance is denied,
you have the right to submit a formal grievance in accordance with Chapter 33-103.006, F.A.C.]

Official Name S Official Date:

Original: Inmate (plus one copy) .
CC; Retained by official responding or if the response is to an informal grievance then forward to be placed in inmate’s file

 

This form is also used to file informal grievances in accordance with Rule 33-103.005, Florida Administrative Code.

informal Grievances and Inmate Requests will be responded to within 10 days, following receipt by staff.

You may obtain further administrative review of your complaint by obtaining form DC1-303, Request for Administrative Remedy or Appeal, completing the form as
required by Rule 33-103.006, F.A.C., attachi ig a copy of your informal grievance and response, and forwarding your complaint to the warden or assistant warden no
later than 15 days after the grievance is responded to. If the 15th day falls on a weekend or holiday, the due date shall be the next regular work day.

- DC6-236 (Effective 12/14) ;
. Incorporated by Reference in Rule 33-103.005, F.A.C.
 

 

Case 3:18-cv-01559-RV- EN eC Gea Filed 05/29/20 Page 46 EL I

     

 

 

 

 

 

 

 

 

 

 

  
   

' ‘ DEPARTMENT OF CORRECTIONS Mail Number:
INMATE REQUEST Team Number:
Kia cee ColLLr &FCUL32 Institution:
TO: C1 Warden Dd Classification  [[] Medical [-] Dental
(Check One) L] Asst. Warden (C] Security [1 Mental Health [_] Other
FROM: Inmate Name DC Number Quarters ~ Job Assignment j| Date
Fakx Aoosro TAs TE Wil | of Pm. o-I5-1y
REQUEST 4, Check here if this is an informal grievance [_]
MS. Coll AS EF Received Aar bilounte. Kest ose From dhe

 

omotes APPeals, $ ina bhat accordiyc, to Ny automated EXLe oy
Cequest Tor Prakeckine Trova gem 38 Coenen My Under HERE
Asti ty tional Level andulon Doki Eication ge Me slobe dessik Ricotion iia
Eyal boi Siain which denita me on ochobeg 2 DoIk emt + LP eos io
Ma Contra oeeicés on othiber 4 DOLY FT also Suomi Med ovolheR
iwi kness stolemon’ rec Pateckiue Wrowreage work pur) Fear ne Stottds
fo LEN QW S1Cal abuse UAnelesSacnSe OF Prusical Forced lajSdare

on Sepals V2.0 Which Twas aSatted on Lae FU Litre Com ire,
Va

M”ACan ki wewurs- Cn \joa3 glee Ae
tile al tolahassee Sho? Tin sh urdoe Weuitwley the castitaion

All requests will be handled in one of the following ways: 1) Written Information or 2) Personal Interview. All
informal grievances will be responded to in writing.

lt Signe) Lely RehOgbe. DETTORI Rees
DO NOT WRITE BELOW THIS LINE
RESPONSE DATE RECEIVED:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

het 2 * ae

[The following pertains to informal grievances

Based on the above information, your grievance is - (Returned, Denied, or Approved). If your informal grievance is denied,
you have the right to submit a formal grievance in accordance with Chapter 33-103.006, F.A.C.]

é

 

Official Name): S Official Date:

Original: Inmate (plus one copy)
CC: Retained by official responding or if the response is to an informal grievance then forward to be placed in inmate’s file
This form is also used to file informal grievances in accordance with Rule 33-103.005, Florida Administrative Code.

Informal Grievances and Inmate Requests will be responded to within 10 days, following receipt by staff.

You may obtain further administrative review of your complaint by obtaining form DC1-303, Request for Administrative Remedy or Appeal, completing the form as
required by Rule 33-103.006, F.A.C., attaching a copy of your informal grievance and response, and forwarding your complaint to the warden or assistant warden no
later than 15 days 3 after the grievance is responded to. If the 15th day falls on a weekend or holiday, the due date shall be the next regular work day.

- DC6-236 (Effective 12/14)
Incorporated by Reference in Rule 33-103.005, F.A.C.
 

 

 

 

 

 

 

 

 

Py i
' Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 47 of 158 '
_~* STATE OF FLORIDA £3 do '
DEPARTMENT OF CORRECTIONS _ Mail Number: ~ GX ps i
INMATE REQUEST . Team Number: 4 _ i
(Instructions on Back) ___ Institution: Chavhth CX
TO: [-] Warden {_] Classification [-] Medical C] Dental M2 KATabaw
(Check One) [-] Asst. Warden [-] Security [] Mental Health  [#Other Fas fector S+F.2-c t
FROM: Inmate Name DC Number Quarters Job Assignment | Date
, 4
AlgesTo, Feliz FFODMG |FA-DdL| Grunds lagu i3

REQUEST

Check here if this is an informal grievance
ins ' ; k Form ith \
i slale ch South Florida ;
Dot -Yo>- te 04 - 18-201
. ~ Pesclulion
(ues

      

 

All requests wil handled in one. of the following ways: |) Written Information or 2) Personal Interview. Al}
| informal grievances will be responded to in writing.

 

DO NOT WRITE BELOW THIS LINE |
RESPONSE . DATE RECEIVED: /~—|[

-

 

[The following pertains to informal grievances only:

Based on the above information, your grievance is . (Returned, Denied, or Approved). If your informal grievance is denied,

you have the right to submit a I ‘ance in accordance with Chapter 33-103.006, F.A.C.j

Official (Signature); ~ Date:

   

Original: Inmate (plu copy

CC: Retained by official responding or if the response is to an informal grievance then forward to be placed in inmate's file

This form is also used to file informal grievances in accordance with Rule 33-103.005, Florida Administrative Code.

 

/ Informal Grievances and Inmate Requests will be responded to within 10 days, following receipt by the appropriate person.
DC6-236 (Effective 10/19/09)
Incorporated by Reference in Rule 33-103.019, F.A.C.
    
 
 

PAT
3 Bak GepS9-RV-EMT Document 52 Filed 05/29/20 Page 48 of 158

t
sme mermanmcnee }

PART B - RESPONSE

 

 

AGOSTO, FELIX 772216 18-6-42312 OKALOOSA C.I. E2117L

 

NAME NUMBER GRIEVANCE LOG CURRENT INMATE LOCATION HOUSING LOCATION
NUMBER

 

Your administrative appeal has been reviewed and evaluated. The response that you received at the formal level has
been reviewed and is found to appropriately address the concerns that you raised at the institutional level as well as the
Central Office level.

JYour administrative appeal is denied.

 

 

 

C. Neel . ,
CLO. oleh aus
SIGNATURE AND TYPED OR PRINTED NAME OF SIGNATURE OF WARDEN, ASST. DATE
EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S

REPRESENTATIVE

 

 
   

REQUEST FOR ADMIN
CJ Thira Party Grievance Alleging Sexual Abuse

TO: (] Warden L_] Assistant Warden Bd Sccretary, Agta Deprtorent i
» HONda Departnrentof Corrections
From or IF Alleging Sexual Abuse, on the behalf of: wenn LS

TO, FELTY TIA.) . OXaloosa C.5.(\\5)

  

 

 

 

 

Last irst Middle Initial DC Number Institution
Part A ~ Inmate Grievance
eS IpHo-4 2.3) 2,
N ie -\S- i

 

3-\03.0074) OUDMCYENMEVGIG) ANC . $-

LOVAentS Denied WAI ComPlocn Waounng dno MY citidewe suPPor} pry qllega ~

    
 

\ + Pru ~ LOM \ Mw \ike indanger.

 

 

   

ABiyaked ne Change iy sloty because sgh-O.Zaben RuSh wets wi
Vows bit Foo me while onblar Cey\
tion Fat weg ast Bar Pm.

Mond Aa n

    

  
 

 

    

Con been histo@y a Jaded Mhol tA dpm SK Ror \ . \
Sana wembecs had Me Raving Maem Foc Reoteckion Wikh Conkeen Plem

Ss 2 Negorkion Mrok inmate Bany Qumes and TPay
oO ow i P > N

to

 

 

   

  

 

euers| month Ero ry Family see Inmate Tus Bund Recounk Sommoscy
FEXWEOTT™ A ol lachedetise lal work semy inmabe trust borbacpnt

 

Prove thot the Beslondent.nd 394- pRealben Feist ey &
ond Racing wal: Coin Aonoerr becaySe
Peo (E CY Denied my PM and eecomme Aded Ea Me -o

 

    

 

owsrnLarad Beran

a

 
     

 

 
  

     

 
  
 
 

 

 

 

 

n \ ‘ ad Con 50° wn Cy
Ne Oe Scr i PLion
aeak te oie ox
“BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: Or __N
# Signature

. INSTRUCTIONS
This form is used for filing a formal grievance at the institution or facility level as weil as for filing appeals to the Office of the Secretary in accordance with Rule 33-103.006,
Florida Administrative Code. When an appeal is made to the Secretary, a copy of the initial response to the grievance must be attached (except as stated below).

When the inmate feels that he may be adversely affected by the submission of a grievance at the institutional level because of the nature of the grievance, or is entitled by
Chapter 33-103 to file a direct grievance he may address his grievance directv ta the Secretary’: Office. The grievance sy Ge séaled in ihe enveiope by the inmate and
processea postage free through routine institutional channels. The inmate must indicate a valid reason for not initially bringing his grievance to the attention of the
Institution. if the inmate does not provide a valid reason or if the Secretary or his designated representative determines that the reason supplied is not adequate, the
grievance will be returned to “HERE DEB Sine at the institutional level pursuant to F.A.C. 33-103,007 (6)(d).

or Is Being Forw: ‘o Central Offi

i
Submitted by the inmate on JET 01 ania Institutional Mailing Log #: Ig -5) 5 Nasa

 

 

ASST. WARDEN PROGRAMS (Received By)
OKALOOSA cI” | 970
DISTRIBUTION: INSTITUTION/FACILITY CENTRAL OFFICE [ Oni ~ | 0

INMATE (2 Copies) INMATE
INMATE’S FILE INMATE'S FILE - INSTITUTION./FACILITY ~ 2

INSTITUTIONAL GRIEVANCE FILE CENTRAL OFFICE INMATE FILE LO 4 ( iS ?)

CENTRAL OFFICE GRIEVANCE FILE
DC1-303 (EffectiBaGEMED Incorporated by Reference in Rule 33-103,006, F.A.C.

Ss Aaker
OCT 01 2018 so

ASST. WARDEN PROGRAMS
QEALOAGA ay
Case 3:18-cv-01559-RV-EMT Document 52. Filed 05/29/20 Page 50 of 158

7 GRYEVANCE CONTINUATION SWEET

NAME: Fey Agosto pete TIAA’ p STB pchdber hy DOVE

Hever
ORMAL DFoRMAL RAC ENTRALOFEYCE APPEAL

— TX Aaveyo Sqr. Raben aces Ao

Cel\iood Revieus oF Ane Eiied uy! wv-those
. .
wneee CS) cet 32.03 on TUN dow woke eins
On 2, aie eaien low ne UAFOCAIVENUEY'ana member”
N Bost From nay Broken Mose adleuer Line Eloek.
doo SF MY CaN 3263 ana Oo
OM ‘

SAL Raben EAN EY
ond . >
Taves Haak Retorks ON ne Crokecdoue Man ® GQmenk Qr

SO Waci a
REMEDY: | MANA WES in danger,

* hatch he in makes

WO in accordance Wihh ki Me 33—be2.

Wh Ad sak
Ve Aeon For WA) Saelald and Contra’ WA dine Fe and

Addmess oKal ooS,
ORE CAM ON Kor Mg
YOKR QQoy nsy <

OTs Adminidheakion SACU CARY
Sokew o€ \ngien makes? andi ackon
©S02- 00 >

SOA Rotoen Pyesyankwibh Wilke 33-30%.
ds to Ane Gack Me os Prevent Serial and Beraliodion
doveec \ Ona oc wv rm NOR QodK Ng A CORK againgh

Cose No. 2 Se ACerS, Geli Agosto Ne SAL, Co RPenger ak al,

Submibnc. \354) RV EMT, Thank yoo Kindly Restect Fy

C

CAW722 (4
Pose 2 0¢ 2 Sianahure v€ Gren
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 51 of 158

 

PART B - RESPONSE

 

*SAGOSTO, FELIX 772216 1809-115-070 OKALOOSA C.I. E2017h
NAME NUMBER = FORMAL GRIEVANCE CURRENT INMATE LOCATION = HOUSING LOCATION
LOG NUMBER

 

Inmate Agosto, your Formal Grievance seeking Administrative Remedy has been received, reviewed, and evaluated
with the following findings:

 

Your allegation conceming Sgt. Raben falsifying documents and reports on the Protective Management Investigation
are unfounded. Sgt. Raben did not falsify any documents or reports. You gave him cell numbers and he followed up on
this information by investigating your allegations. Furthermore, the description you gave does not match the inmates in
those cells. You became agitated during the interview and kept changing your story.

Also, be advised a review of your canteen history does not support your claims. Inmate Bank, phones, and JPay did
not reveal any other people contacting you or paying you. There is no evidence to support your claims.

Your request for PM was denied by ICT.
Based upon the above information, your grievance is Denied.

You may obtain further Administrative Review of your complaint by obtaining form DC 1-303, request for Administrative
Remedy or Appeal, completing the form, providing attachments as required by Chapter 33-103.007 (3) (A) and (B)
F.A.C. and forwarding your complaint to the Bureau of Inmate Grievance Appeals, 501 South Calhoun Street,
Tallahassee, Florida 32399-2500.

Oct. du? ZEEE Nd Wor _oghs lg

SIGNATURE ANDYTYPED OR PRINTED NAME OF (SIGNATURE OF WARDENJASST. DATE
EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S
REPRESENTATIVE

 

 

 
STATE OF FLORIDA

LD 52 of 158
. INMATE REQUEST 8-cv-OPSSS8 RAT CORRRTTINSL 52 Milicwhusted 2 FQ0-1 |Fdge

 

 

 

 

 

 

 

 

Team Number: ™
Sf Institution: OKa\ oa cr Ws :
UY TO: " (J Warden [] Classification (1 Medical [] Dental ‘
"(check One) =}, Asst. Warden BS Security, C] Mental Health [] Other Colone\ E+ a {\
FROM: | mate Name > __ | DC Number Quarters | Job Assignment | Date
Feit Nogsto yt  |BA-1W9l} Ak q-I4A8

 

 

 

UEST - Check here if this is an informal
Ss £

- 8 °
cary B2-\

     
  

 

 

DC#:

 

 

DO NOT WRITE BELOW THIS LINE

RESPONSE sep 74 me

  

DATE RECEIVED:

 

 

[The following pertains to informal grievances only:
Based on the above information, your grievance is

you have the right to submit a formal grievance in accordance with Chapter
Official C- Official

Original: Inmate (plus one copy)
CC: Retained by official Tesponding or if the

Approved). If your informal grievance is denied,

Date:

   

response is to an informal grievance then forward to be placed in inmate’s file
This form is also used to file informal grievances in accordance with Rule 33-103.005, Florida Administrative Code.

 

Informal Gri and Inmate Req will be resp ded to within 10 days, following receipt by staff.
You may obtain further administrative review of your complaint by obtaining form DC1-303, Request for Administrative Remedy or Appeal, completing the form as
required by Rule 33-103.006, F.A.C., attaching a copy of your informal grievance and response, and forwarding your complaint to the warden or assistant warden no
later than 15 days after the grievance is responded to. If the 15th day falls on a weekend or holiday, the due date shall be the next regular work day.

DC6-236 (Effective 12/14)

 

Incorporated by Reference in Rule 33-103.005, F.A.C.

 

 
. STATE OF FLORIDA
a /

    

j
QB P-CV-01F59-4R IMENT OF CORRECTIONS 52 Fikeainaky(29/#8). Rage's3 of 158

“I { Team Numb... :
auecSecurs+{ Barton Institution: ¢-=(\1S)

 

 

TO: [] Warden Classification  [] Medical — C Dental
(Check One) 4 Asst. Warden Basser 0) Mental Health [J Other AN Bayton ;
FROM: Inmate Name " DC Number Quarters Job Assignment | Date
Felit Agosto ATAAle [Ea-1wi1l}| Alc |to-ts~18 |
a Check here if this is an informal
{OO—BRr So @

 

 

 

 

 

 

 

 

 

   
        

 

i
£
f
i

ee alnyyenetnmme anes

pectinases

 

 

DO NOT WRITE BELOW THIS LINE DCT 75 we

RESPONSE DATE RECEIVED: i Ceevances

[The following pertains to informal grievances only:
Based on the above information, your grievance is

your informa) grievance is denied, oe
a formal grievance

Official Official Date: 4
Original: Inmate (plus one copy)

CC: Retained by official responding or if the response is to an informal grievance then forward to be placed in inmate’s file

This form is also used to file informal grievances in accordance with Rule 33-]03.005, Florida Administrative Code.

Informal Grievances and Inmate Requests will be responded to within 10 days, following receipt by staff.

You may obtain further administrative review of your complaint by obtaining form DC1-303, Request for Administrative Remedy or Appeal, completing the form as

required by Rule 33-103.006, F.A.C., attaching a copy of your informal grievance and response, and forwarding your complaint to the warden or assistant warden no later
than 15 days after the grievance is responded to. If the 15th day falls on a weekend or holiday, the duc date shall be the next regular work day.

DC6-236 (Effective 12/14) .
Incorporated by Reference in Rule 33+103.005, F.A.C.

 

 

 
Case 3:18-cv-0

INMATE REQUEST

1559-RV-EMT Document 52 Filed 05/29/20 Page 54 of 158

STATE OF FLORIDA
E2- Ml yl

DEPARTMENT OF CORRECTIONS Mail Number:

Team Number:
(Instructions on Back)

 

TO:

 

 

(] Warden C] Classification [] Medica! [] Other
(Check One) [1] Asst. Warden {4 Security [] Dental Colon eKeW\ a\\
Inmate Name DC Number Quarters Job Assignment | Date
FROM:
Felix A gosto 1920)0 |Ed-Wl| Ak — |a-22-8

 

 

 

 

 

REQUEST

MENFoRMAL Grien Ance

 

\

Zy FoR MAL Grievance ,on Au qu sx \A.2oO"wS Lequest Prorecdnve Manageme cr
M yo CaPlain R

Ushing michvlas A, badges RNASL in accordo® widh |

 

S>- ov@ D2 RAcd

 

Me a Faise clan

bn And CaPlain Rushing ReFyse MW Request andaive
AL DR and Place METH AC onTVly 2) 201% = Was

 

beakwe lbs a Gand

 

S20 A.M: Sak.

y Mem oor OH C- Gorm Wing Lavee (3) OP Pros, 530 —
ade Wead Send Lhe a ) uP

 

ang, WMembey Wo

Me PaNing For Prokechion with Canteen Dems. =

 

Ove Nor Wreile a

Wikwyess <earkement because CaPhain Rushing Charael

 

me wilh a False O

Rand Beluse MY Beguesk For Pm becouse my Face

 

iS SWellen Q@nd NW

N (nob>e broke yan d wo black 2\jes, MY arega ion

 

Are Recorded on

the Fixed wing Camera ak C- Dorm wina Lnvee (3)

 

aPProy, 5? 30 — (9%

Pe Myon Sly BI 2AS Cer\\ 3203 T Fear Form\

 

Keke and vreed Pm

 

slalus and Revrvew. Adby Oct 722

ed in one of the following ways: 1) Written omkitage 2) Personal Interview. All

 

All requests will be hand
informal grievances will

 

 

be responded to in writing.

 

RECEIVED

 

RESPONSE

US5-1805

DO NOT WRITE BELOW THIS LINE

AUG 2 2 2018
DATE RECEIVED:

c O | a! OIF informal Grievances

 

 

 

Lr. (Agger. 33-2)

3a |4 a (p) Ld ehorits Fon gilanl Okaloosa C.t.
apf

Bd O (LAL MIA,
! :
obit

 

)-

 

Lb a Zona

   

Make (ALP) Wad

Cg f sw ; ‘
NLA SUEONING Te Tid SA mh 1202
2 7
2) Lit Ke. iy at OS QS «
LL te Ghd 4d

Zr {4
() 0 p ‘
LAMA OX SUMINARD APLh ton

Lg Le ermal Yanan sk by Lypedling Th,

,

y
{A

 

 

 

yn!
Ke lwne, A deh,

 

Chsceadaog

 

(The foliowing pertains to informal grievances only:

 

Based on the above information, your gr'

Qt a
fevance is x e Zid f£ne g (Returned, Denied, or Approved). If your informal grievance is denied,

 

you have the right to submit a formal grievance in accordance with Chapter 33-103.006, F.A.C.]

 

 

Official (Signature): vp y, y

 

Date: O53 2 ] | SY

 

wom WIAD)

 

Distribution: White -Returt

Canary -Returned to Inmate

DC6-236 (Revised 8-00)

ned to Inmat Pink -Retained by official responding, or if the response is to an

informal grievance then forward to be placed in inmate’s file.

 

Institution: DKA\oo Sa ¢; Tis) i

i.
i
STATE OF FLORIDA

ia )-F 2 FilaaniOund/2 58
( DPMATE SERQUES Cv-01590- REVERT ONSCRRERERNE 2 FileesiOBARO/2 le 55 of 1
g

OKALOOSA Ci (ye)

TO: (0 Warden . Classification CI Medical [1 Dental :
(Check One) BR Asst. Warden Begg o C) Mental Health [] Other Cohone\ B- tan
FROM: | inmate Name DC Number Quarters Job Assignment | Date :

Felt Aogpsto TAAL [Bomb] Ake fto-s-8

REQUEST Check here if this is an informal grievance 5Q_
eat A ILS o%- D. Boine bade PF H3o Wy

WAS Snake AopSto CAL Oocve TIAL AEASe Msciolinaka RefortLog i5-IBIN4s
RB, " “o p

i) DBeViNaoscace 7 S Vins calls OD so‘ uate DON USerg 4

  
 

Institution:

 

 

 

 

 

 

 

 

 

 

 

    
  

MOAV ockdber t00— B40 BmruntSei Mat

me AN Lit AX SOR AG ant order Avon yy Sa Dawns, Sa Pos nous nlaked Ale

- 20-902. eA. LvnOlNee Shail Folss r onde

 

FOC, ard yo Qmp\atee shell apply UniSical Force ‘so Vas Rerson pe on \omatt
CXCOP OF Pra dedin Bit33-L0}-310, F ACs AReAsoner Nos Acaseo€ ockion
when 1c ONS Mnod PASan OF. cielS aay ‘
n Gal ns EMS> Ane Ori sonew So Ato.d.-0 33
All requests will be handl€d in one of the following ways: 1) Written Information or 2) Personal Interview. All
informal grievances will ded to in writing.
| Inmate (Signature): [Dc#: 17793AG
| DO NOT WRITE BELOW THIS LINE ——-———RE@CENES———

RESPONSE —-
- Of

 

 

 

OS RATE RECEIVED: OCT £:§ 208

     
   

[The following pertains to informal grievances only:
Based on the above information, yeur grievance is

Official Name): 4 Official

Original: Inmate (plus one copy)
CC: Retained by official responding or if the response is to an informal grievance then forward to be placed in inmate’s file

This form is also used to file informal grievances in accordance with Rule 33-103.005, Florida Administrative Code.

Informa} Grievances and Inmate Requests will be responded to within 10 days, following receipt by staff.

You may obtain further administrative review of your complaint by obtaining form DC1-303, Request for Administrative Remedy or Appeal, completing the form as
required by Rule 33-103.006, F.A.C., attaching a copy of your informal gri and response, and forwarding your plaint to the warden or assistant warden no
later than 15 days after the grievance is responded to. ‘If the 15th day falls on a weekend or holiday, the due date shall be the next regular work day.

DC6-236 (Effective 12/14)
. Incorporated by Reference in Rule 33-103.005, F.A.C.

 

 
CLORIDA UEPARIMENT OF CORRECTIONS

«

C] Third Party Grievance Alleging Sexual Abuse

TO: BQ Warden CO Assistant Warden (CJ Secretary, Florida Department of Corrections
. From or IF Alleging Sexual Abuse, on the behalf of:

4‘

 

 

To xy ~+RAUL . olossa, Crh! \s)
Last First Middle Initial Number
Wee ™ oo OTF EC.
Part A- Inmate Grievance

 

 

Case 3:18-cv-01559-RV2EMT” Docuhfért 52 Filed 05/29/20 Page 56 of 158 !
|
|
|

 

 

 

e
: EWA Mnd15 in Compliance with Shek e-
Fuse SabDainc™ sosoU tool order and \be OL Lo0* \\S-
end Factwal o3 wien the CegPondant EalsiFy Shalewment Beats
$2¢0 € Force video Wa wad 5 7 N

Revitwad We yi dto Shona Mok atte Hime wre ond My Corl tres edt sasha

“he utler Mec "Showers wea Sab Dai no ond o€F cer TS: Mogilor Rul us
mut of Aha byttow Aer Cen — WT Anes 25cornd28 us to My Botton ker

ShoweeS rhe 9 latkemento€ FocksS on Mae Dees ws 1144s Stodedthat
ISQh Dano Was escoc ang, we pack Xo my Cady 2-107 Fram the wins Load

ae Her eS in & “ ewe als: Ga oi end ans
oct on! CelCord S\odlewtat of As, don Sulack Mbp
NS Obe*N Ag Ar ore an wloded As BF (oN So WAC ( ~-
Sicatly a SSarri US Si Loy SQb- Dotvis wid!
tinyories: thareFare Nhe Reapondont Secunih| OCE cor Adan cardia thediel ge~

 

Wo Ane USe oF Facce Aulio video Cecarcding — cose Lewitt Abra
rea\looedon And Slatement: 1S Arve -andsot.

Record shaking bs —Aet.oe as TAL. 7
> Res Fopad So vides ine © Dei i

 

 
 

Baier Qo Vr Oa Leg WS“VBINAS exPange Ves OF, od Failowt Face Polity
R cocadure Number lood- OS3BUVE), and Puls 33- Rot 002-003, FAC. an dhol,

 

 

 

 

 

DADE A-cs Fo Auoid Tel sal and Clalatian mi \ stot. |
oleet 1T901¥ d Sct
DATE SIG E OF GRIEVANT AND D.C. a |
“BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: C-7__ Nia | |
. e Signature
INSTRUCTIONS

‘This form le used for fling a formal grievance at the institution or faciity level as well as far filing appeals to the Ollice of the Secretary ia accordance with fule 33-103.006,
Fiecida Adrninitsetive Code. When an sppeal is made 00 the Secretary, 5 copy of the initial respensa to the grlevence must be attached (axcepi as sisted balew)}.

‘Whee the inmate feels thal he may be adversely atacted by the submission of a plevance at the IncthuUonal level because of the nature of the grievonce, or is erniied by |
Chapter 23-103 ta file 9 direct grlevance he may eddress his grieveace directly to the Secretary's Office, ‘The grievance may be sealed in the envelope by the lamace and
processed postage free through reutine Institutional chanacis. The lamate mut indicate a valid ressen for not initieily bringing bis grievence to the attention of the
wastitution. Hf the bemate does not provide 2 valid reason or Hi the Secretary ar his designated representative determines that tha retion supplied ls net adequate, ihe
grievance will be returned te the Inmate for processing af the nstiwticnsl level purtunnt wo F.A.C. 23-203.007 (Gjid).

Rexeies Sec Anaenis Otfing Foreremied 1 Cenwal Oifee
RECEIVED
Submited by the Innate ar: iethutional Malling Log 8:
> (necelved By)
wee n.
recone imran” cemtomcs

QR4ATE'S ALE OAATE'S FILE - INSTITUTIONJFACLLITY

crass MI e 8 me, Ses OFMCa DONATE EXHIBIT F

aatt. ance PROGRAMS
.

 

 

 

 

 
“n
rome Ve \ .
Case 3:18-cv- .01556-RV-EMT Docurfient 52 Filed 05/29/20 | Page 57 of 158

 

   

 

 

 

 

 

 

 

 

STATE OF FLORIDA ya
DEPARTMENT OF CORRECTIONS Mail Nember, E9.~
. TE REQUEST Teas Number:
itution: _OKALOOSA Cl
To. Warde Chassificati Medical Dean!
(Cheek One) B Assi, Werden sige Mental Heath © [] Other AE. Het
FROM: | innate Name TDC Number Quarters Job Assignmem | Date
Fels Ropst Mmaaly lant! Ak lower
REQUEST Check here if this is an informal grievance
hh FoR. MALS or BN ANCE on oc keine A. PES o- O- Dor ne badg® OF OSe pyrk¢
rAd inade, frogGTO CAMA Sc We TIDAL a TadSe Mscio\inas Q oPort Lod W5-lBIN 45

 

 

 

 

[tomate (Signature [pew: ATPIAY

DO NOT WRITE BELOW THIS LINE _ a RECENES —————-
RESPONSE -

 

RECEIVED: OCT 1.5 20

pertaias te
above

the right to sebacit » formal grievance tn

 

Original: lemeer (plus onc copy)

CC: Retained by official reapondiag or if the responses is te an informal gricvence then forward te be placed in inmate's file
‘This form is sine weed © file infeemal grievences in accordance with (tule 33-10).005, Flerids Aduiiuistrative Code,

(nferma! Covevences and lomats Reqeastt will be respunded ic within IS dey, ee ae

You may cbisia ferther edminicirative eeview of your complain by ebtsining tenn ee dan, Rescate Adeiniotciva Rammed or Appeal, eompciing the en 22
requbed by Rus 33-163.006, F.A.C.. stuching 5 aupy of your informal grevence end response, ant! ferenrding your eumpiiin! to the warden ot anion werden no
Janes then 15 dayt aller the grigvence is rexpendied w. Wa [30h Gey fills on o weekend ox bolidey, Wee dus date shell be the nent reguler work day.
OCE-236 (Effective 12/14)

Incorporsted by Reference in Rule 33-103.005, F.A.C.

 

EXHIBIT E

 

 

 

 

 

 

 

 

 
Case 3:18-cv-01559-RV-EMT Docunent 52 Filed 05/29/20 Page 58 of 158

i

 

Witness Statement
State of Florida Log# 115-481495 Department of Corrections

   

1. Witness

 

 

 

 

0 Staff Member: Name and Position

QO Other individual: Name

i] Inmate: DC# 772216 Name Agosto, Felix
pial. Voluntary Refusal

The witness voluntarily refused to provide a written statement to the Investigating
Officer and the following signature(s) attests to that fact:

Witness Signature Date
Signatus> of Investigating Officer Date

 

JV. Statement On ocAgoe 12 AoIT TWAS Pisicarly abuse assavkd byob Boring
whila sab Born as Conduchrnashaman he 4 Lo Place vie an eenid Freeza}
Sawer on the far da mete in Be doc m Canine ment Wires LwelD VYhiy
sat Dana Saia You aanl Wen ye Shovuy- and eScorted Vglpane. ta INKY
CEL BATT Ba Hem trond dln, uSe ehyS iCal Farce abusive, ML assauiier
Me ee Seo5d * and. Force ma Lnsy de dhe cevloaim anke +e lov & ned
Canhvver Lo Physi carly abuse MOE Ad nok a . ob Ra
Kidedicm woke a RSelee ing to onder andthe
vAad Gui ny Rudisyideaco mere, Receding, en otAdben dD Aore WiNerrve mt

alle se tran end Shoclevrent \avete gat Vane ‘ (

MAN Ca OT anainm bes, .
ond inmak Net Con MP BOT wiles Seuverhing ten ones
ne Mate in min:

Holhan Tans oad Te Fear Fare he

 

 

Witness Signature ae Ss oe s : ; . Date P-L
Signature of Investigating Officer F Date_ (ose

DC6-112C (Ravised §-00) Original: (mate Fite Copy: Centrat Ofce

 
Case 3:18-cv-01559-RV-EMT BoStinents2 Filed 05/29/20 Page 59 of 158

i

 

Witness Statement
State of Florida Log# j/S- (&/495 Department of Corrections

   

H. Witness

 

0 Staff Member: Name and Position
O Other Individual: Name

 

ae inmate: DC# 3orcl6 Name Podect Pla

HH. Voluntary Refusal

 

The witness voluntarily refused to provide a written statement to the Investigating
Officer and the following signature(s) attests to that fact:

Witness Signature Date
Signature of Investigating Officer Date

 

IV. Statement ct
Z Swe Seearyccar DADE Qow Sroeres Got Que hoses tn 27 when

Ecchi Yaw jo Soe;
S TH Ween SA MR DANO Bringing re Tames “the.
Les drying te Ge buck te tle <I Aa ki Te ne_Ta Back. The. Zamedte

Povled Wie into lefs ime ls eM cies Toc Wee Taeatc
COM then ESAs the Tye
Resuiy Sere. tly tren, \ae ‘ ” He Get Yntown Xo We Greed pot

Line Yering r hort}
TO? oF Wi, = ie Your worthy me- uski ‘,
Y N When Tt looted like one of bis lays ons B Hc fais Rate war en
taeny Pen, fis the un sAtecd ool VN GOR edpom Fordion

Something te OV {hic co BAM oicras “Begins te do

the.
Tamales Heals Which Were Al real y ta Restraints

  

Witness Signature Date /o-fS-/X
Signature of Investigating Officer Date /o-S-&

 

 

 

 

OC6-112C (Revised 5-00) @nginal: inmate File Copy: Central Office
~
Case 3:18-cv-01559-RV-EMT? Dodumsnt 52 Filed 05/29/20 Page 60 of 158

 

Witness Statement
State of Florida Log# [S$ ~/8#4S Department of Corrections

 

 

 

oO Staff Member: Name and Position
QO Other Individual: Name
or inmate: Dc# Y2¢os Name soho ay Donie/s

 

jiu. Voluntary Refusal

The witness voluntarily refused to provide a written statement to the Investigating
Officer and the following signature(s) attests to that fact:

Witness Signature — Date
Signature of Investigating Officer Date

 

§ he Was in he dcu te yy
G 0 Y) CU tr : 3.0
De St his ce \\ Loe the Show eM and back) rq
VA ey " ‘
as Ormhmed hin When sal Geary
. S the Sat ,Qn the Sfound, +5
I Mate < ar, Jean t Dan'y Was * Ap Peare,|
Of te ang gre Me time did X see Le Vo breck the
etn

: &
Witness Signature =o 0) $e Mig: LS: 00
_ Date_ /0-/5-¢

Signature of Investigating‘Officer___

 

 

 

OCO-112C (Ravised 5-00) Onginal: “inmate Fite Copy: Centra! Office
(
 

Case 3:18-cv-01559-RV-EMT Bocument 52 Filed 05/29/20 Page 61 of 158

 

Witness Statement
State of Florida Log# {/5-131496 Department of Corrections

 

oO Staff Member: Name and Position
O Other individual: Name

wt Inmate: pea) 74503 Name BEA Sz Heal Bibbs

ill. Voluntary Refusal

 

 

 

The witness voluntarily refused to provide a written statement to the Investigating
Officer and the following signature(s) attests to that fact:

 

 

 

Witness Signature Date
Signature of Investigating Officer Date
WV. Statement

Sete S38 Danso Set Tump yp ong

Down on The “1 mate Prom aad th-e

Fee a eens Plesse PYOP ond 33)
- y ! — ”

O19 Sust toe py. Push hoadeaa
Gnd Handen

Witness Signature LA USS in Date /O-15 315
Signature of Investigating Officer i a Date /O-S 7

 

 

OC6-112C (Revised 5-00) Original: ‘Inmate File Copy: Central Office

 

 

 
oN LG

= . GC
ont

Case 3:18-cv-01559-RV-EMT “Document 52 Filed 05/29/20 Page 62 of 158

 

Witness Statement
State of Florida Log# //5-8/465 Department of Corrections

 

 

 

 

oO Staff Member: Name and Position
0 Other Individual: Name ,
iy Inmate: DC# 1177,“ Name FHoldn Oras

 

 

i. Voluntary Refusal

The witness voluntarily refused to provide a written statement to the Investigating
Officer and the following signature(s) attests to that fact:

Witness Signature Date
Signature of investigating Officer Date

 

IV. Statement
Forte Aosta didat Reb se te 52 bee k ho his Cell hey bycd to pul us
19 dhe

the Coid Shewer on the Lower tier

bel k to The LT winced the Celd
LY Hh

jp When inmate Aas? te yed fo
| Shower, Sst. Danie got Physical
mma, AG a, hr pece 3 , i. - ,

é 975 and Piro hie en his Lert on dhe flee-

Ang Steasded (h> Side
/ ‘ly Gbesenny rn mervde “gerst o

 

 

f ;
Witness Signature 42") * oe Date [DO -) y-/ ¥%
Signature of investigating Officer a Date //2. 15°) 9 |

OC6-112C (Revised 5-00) Origingi inmate File Copy: Central Office

 

 

 

 

 
 
     

Case 3:18-cv-01559-RV-EMT Document 5

Eun e
Florid
O dep
eX PWIS4, CO Men bop
“Mon ¢ d Sore ig
And 0 | AS Fig.
Ohic ‘

29/20 Page 63 of 158
vg

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 64 of 158

 

JULIE L. JONES
SECRETARY

PROCEDURE NUMBER: 602.033

PROCEDURE TITLE: VIDEO CAMERAS/ HOUSING UNIT FIXED
CAMERA DIGITAL VIDEO” MAINTENANCE
AND RETENTION

RESPONSIBLE AUTHORITY: OFFICE OF INSTITUTIONS

EFFECTIVE DATE: NOVEMBER 27, 2017

INITIAL ISSUE DATE: SEPTEMBER 6, 2002

SUPERSEDES: NONE

RELEVANT DC FORMS: DC1-801, DC2-210, DC6-207, DC6-209, DC6-210, AND DC6-

 

282

 

ACA/CAC STANDARDS: NONE

STATE/FEDERAL STATUTES: NONE

FLORIDA ADMINISTRATIVE CODE: RULE 33-602.210, F.A.C.
a ;
Case 3:18-cv-01559-RV-EMT Document 52. Filed 05/29/20 Page 65 of 158

Cc

‘uoneiodo sadoid Joy Apyoom wmnUMTUTUL e ye Spayooyo oq [JIM erdUIED OaplaA yoeq (q)

‘Iostalodng ylys
ay) Aq AUO afqissooov WONBSO] aiNdes kB Ul PosO)S aq [[IM sTeas pasoquinu jususcejdoy —*¢
‘suonoodsul
Ajiep Joy poureyureur aq [[lM sfeas posaqunu yuaweoejde ayy Joy Boj emodiod yp
‘yuausoe]dad [eas 0) JOLId poysoyd 9q pynoys Uonessdo
SB1owed oy “paoejdos jess ay) pue AjayeIpaurul poyentul aq [IM ‘OL 7-90 ‘uodey
JUSPIOU] & “UOHEZI[NN eIOWIed JOJ UdyYOIq JO YIM poradure udeq sey [eas sy} EAS ay UTE
‘T87-9DC OY) UO popnyour oq osye [JeYys Joquinu eas AyLINDes oY} ‘ATTEUOHIppYy
UOC] S8eIO}S BIOUTED COPIA Yows je pouTewUTEW 9q [IM YoIyM ‘787-99 ..{30T
uonsedsuy preryg ydg pue ‘eroueD oopr, ‘[eag Ajunoag,, ay} UO payuauNoOp aq [[IM
uorodsul sIY] “YjIM posodurey useq jou sey 11 JEU) aINsUDd 0} [eas AyLINDes poJoquNU
(s)19490] oy} Oodsul A[tep 0} YTYs Yeo UO JOsIAIadng YIYs ay} Jo Aypiqisuodsas oy) SIA, °Z
‘pasituosdu0s useq jou sey yuawdinbs oy) Jo AyIZayUt oy) amsuS
0} [eas APLINIES paJOQuINU & YIM PoINIES JODO] & UI paso}s 9q [[iM BIOUIED OAPIA sy], *|
"INDIO JUSPIOUI 3d1OJ JO asn & pfnoys ssoooe Apeal Joy optaoid
0} Jopso UI punodulos ay} apIsul payedo] AT[eorBoyeNs aq [[iM (s)e1aUIeD Capra pray-puep] (ke)

 

*SINAGDNI GOUOd AO AS ONAN NOLLVZIILLN YOu SVAANVO OAIA (1)

SMM NGdOdd OMDaAdS

 

‘OJ9 “UONLSIAT] aye JO ‘soUBAdTIZ oyeLUUT ‘oUT|dtosip ayeurUt
‘AMANO’ [RUIWLID 0} pareja sasodind aanesscaut Jo} UONUS}a1 popudyxe solmnber poved awn
palpioads & Jo SuIpsodal [eUSIP oy] SsopuN seIOUIeD OSPIA paxY] JO} pourwyureut aq [JIM SSurps09e1
SOULTTIOAINS [JB YOIYM Ul poled Avp-g¢ & 0} SIOJaI ‘UIDIOY pasn a1oyM BMpoqos UOHUdoYy (+P)

‘SIOLIOJUT [[99 JO 93vI19A09 OplAoid jou op pue AyIGgedeo oipne
sae JOU Op A[feiouad sulajsAs BIoWIed ssoy], “Bore poljioods e Jo saiANoe ay) proses 0} y1UuN
BuIsnoy Aue UIYYIM poyUNOU seIAUIED OAPIA 0} SIafor ‘UloJaY pasn aioym ‘SEASWIE,) OOPIA PAXla (C)

“OIF DIUOISITa JO YsIp & 0} papeoyUMOPp SI YoTyM — YyIOq JO ‘OapIA
‘olpne aq Uk YOIYM — JUSWISas popsOdal B 0} SIOJOI ‘UIdJOY pasn d194yM “Aij-) SUlpdoodg [elisig (Z)

“WOTUDJ3I PIPUD}X9 IO MOTADI JOJ pornbas usyM YsIp 0} paLeysuen oq

Ud JOpIOIAI OY) WOLF OApIA [eIISIP Jo swWeIJOUN dIFloeds Jo yUOUIZas YW ‘sadexoapIA Jo Buisueyo

JO JO d8vIO}S dy} sINbas JOU SaO0p pUe SALIP PIeY S.JapIOIOI SY} 0} JULIO [eWBIp e UI seJoUTeD
OaplA s[dy[Nw Wo, p10d91 0} pasn sdIAOpP & 0} SIajad ‘UlaJoy pasn sJoym “Topdooog peeig (1)
*SNOILINITAG

"yun SuIsnoy Aue UIyIM seJoweds AWLINDES paxlf WO JWoWdInbs Zulpiose1 Aq paonpo.d sBurp109e1 .
[eUSIp JO UCTUDJaI pu SdULUDUTEU dU} JO} WOTJATIP pue souepIns Jesouss oplaoid oF :YSOdUNd

CCO’TOD PAN PIIOAd
aaa

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 66 of 158
Procedure 602.033

1. This function check will be documented on the video camera and security seal
inspection log.

2. Security staff will check the camera by filming a test segment and verifying operation
and quality by viewing playback.

3. Fixed position cameras assigned in housing units or towers that are connected to
recording devices will also be checked, at a minimum weekly.

(c) In addition to officers designated as first responders by the Shift Supervisor at the beginning
of each shift, an officer will also be designated as a recorder (camera operator), along with
at least one other officer as an alternate, both of whom have been trained in the use of the
video camera. These staff members will be used to video record all use of force incidents
and Designated Armed Response Team (DART) deplovments.

(d) Upon being advised of a use of force incident, the uninvolved recorder/camera operator or
an alternate will respond to the incident and initiate video recording immediately. The staff
member utilizing the video camera will perform a function test on the camera to ensure that
it is in proper working order to include checking the remaining charge of the battery. The
staff member will ensure that no nudity is displayed on the video. This video recording will
continue, uninterrupted, until the incident is under control, and the involved inmate is
escorted to medical and subsequently, returned to secure housing.

(e) In order to comply with the confidentiality of medical information requirements, video
recording of post use of force exams will occur in one of the following manners:

1. Video recording can be done through the window of a closed door if the window is large
enough to accommodate adequate viewing of the inmate. If an examination of an
unclothed inmate is necessary, a privacy screen will be utilized or the camera operator
will adjust the angle of the camera to preclude videotaping the inmate’s genitalia.

2. The officer recording the exam will stand at a distance that precludes any conversation
between the examiner and inmate being taped, when possible.

3. If this is not possible due to the size and configuration of the examination room, the
recording officer will advise both the medical staff member and the inmate to lower
their voices if they wish that the conversation remain confidential.

4. If the inmate has to be treated at an outside medical facility or if s/he has to be
transported to another Department facility for secure housing purposes, video recording
will continue until s/he is loaded and secured in the transport vehicle.

5. Once the inmate is loaded and secured in the transport vehicle (either outside ambulance
or Department van), the Shift Supervisor present will indicate recording will conclude
by stating the date, time, inmate’s name, inmate’s DC number, and the destination of
the transport.

(f) The Office of the Inspector General will retain and retrieve all related video recordings and
reports whenever an inmate makes an allegation of abuse (staff or inmate), or staff
misconduct. Additionally, recordings of incidents that are the subject of litigation or
administrative proceedings will be retained by the Office of the Inspector General as directed
by the appropriate authority.

(2) FIXED WING CAMERAS:
 

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 67 of 158

uo painjdes aq [JIM UWsIsAs BLOWS OY} JO YOoYS UoHouns OY ‘yuouidinba ay) UO SioyeoTpUl
ZuIpsodel pue s1O}TUOW ay} BuLyOoYO ATTeNsIA Aq Jeuonerodo ore Aay) fl SUTULIA}9p OF IFIYS
ay) JO SuIUUIZaq oY} We SeIOWULD COPIA PexIJ 94} YOY []IM JDOYJO/MuLss1eg Buisnopy{ IL

“yoayo ay} Jo UoHs[duro9 Jo ayep oy) WO s1e9X 3014} JO} Uspre Ay au Aq poureyureU
aq [JeYys UoNeUSUMOOp SuIIoddns Aue pur [eUISLIO oY] “Uapre Ay OU} Aq [eulsilo ay) Jo
jdiooal Jo SKep SSaUIsNg OM) UIYIIM JOPaIIC] [PUOISaY aU} 0} popsemsoy 9q [EUS Adoo e
pue uopie,\ ou) Aq poureyureur oq [[eys JeUIsII0 oy, “YOoYo posmbar oy) Jo uonafduros
Jaye Aep Ssouisng }XoU oy) ULL) Joye] OU UapseA\ OY OF PEpseMIOJ 9q [[!M OWSUE STL 7
‘POATOAUT SUT[AUIT ot) pu (s)}soo AUR “9
pure ‘poaposal aq 0} BuI0S aie 10 paajosel Useq Avy SaMsst MOY "P
‘punoj sarouedarosip Aue “9
‘POAJOAUI JJeIs JO Sap pue soweu sy} “G
‘yooyo smejs yuoutdinbe sty} Jo UOHs;duI0d Jo SUIT] puk aJep OY} *E
‘apnpoUutl [jeys OUIoW! ayy]
"Uapse A SY} 0}
possoippe ‘owls & ayep pure udIs Aputol [jim yuapuajyuuedng uononysuoO; puke soueUdjUleEy

(2)

ay) pue Ayndeg Jo JaIyD ayy ‘oaoge (9)z UoTes UT syuotUoMINbes ayI JO uonajduios uody (Pp)

‘Aypiqedes Zuips109el OAPIA/ABIOAOD BIOWIL JOaTFe UBS JEU} Bow jeuonesodo saujo Aue
pure ‘uonuajel adel0}s sAep Q¢ Jo WINUTTUTLU

‘oapta UO dure)s Jp PUB SUIT} JOITIOS

‘sua] e1awed ALIp/paxoel9

‘ sjods putfq, 3uNou pue oj Suryooys

‘SUOTONISGO SUT]-IYSIS OU ae o194} JEU} SuLMSUS

‘Ayyenb pue AyWeyS olpne pue oinjoid

‘“jamod dn-yoeq Sutpnyout ‘yuaurdinbe ayy Jo smeys jeuonesodo pue ssourpeos
:BUIMOTJOT SU} UlELOse 0} posn oq [JIM SYdoY 9soy} “WUNUUTUTUT B Je

‘K]JeUouIppYy “Surpsos9ed Jo jowBas ojduues e Jo SuImata pue yorgAeyd oy} opnjfout [peys sty L
- sIaps0oad payeloosse pue seJowed poxlj [[e JO MIA jurof e jonpuod |JeYys JUopuayutiodns
uononnsuod pue soueuauTeyy oy) puke Aynsag Jo Joly oy ‘uow sed 2000

—A Mm FwH Or oo

“Aep
JO aw pue yIYys 0} se AeA prnoys pue pouisse st uapre yy Ainq ay) yorym SuLinp potied
JUSLIND oY) WO payo9]as oq [[M sjUsUses ajdures pomolA oY “PEMelA S]USproul ofqejou
Jo/pue sorouedorosip Aue pue yuouldes ofdues pomola oy) JO UOHBO] pue ‘own ‘oyep oy)
aphjoul [JIM WNpueIOWIOW oY] “Wopse OU} OF WLIO} UNpUBIOWIOUE UT ATYaeM poyouMsop aq
[IM SPIOWULD OOPIA PAXIZ a} JO SYDOYO asoyL “JyeIs kq paronpuos Buteg are syoays AjLINIeS
aynuiu g¢ pombe ay} yey} siNsus 0} AJOWUIOp Yyesy jeywwoul yuoneduyjuoweseueul
dala O1djUaWIESeUBUT sSOpO/UDUTEUTFUOS YoRo WOY sBuipiooel ayy Jo JUousas ajduies
e Suimora Aq yom Jad s0U0 Jo UINUITUTL & SRIDUBD OSPIA Pex MITASI [[eys sueprem Ang

‘goeds a8vl01s Jo (Lp) SaiAqeso} INO} LUNUETUTU & UTA poseyoind
aq [[eYs Sieps0des Mou [TV “SAep O¢ FO WINUITUTUL B IOJ OOPtA pops0sel ay} UTe}a1 0} Ajoedes
aBvio}s JUoIOYJNS sAeYy pue eJoueD Jod ‘puoses jJod sowey say ‘Jo oyei owe UNUUTUT
eB ye “Buipsiooal Jo spqedeo aq [[IM SesJoUeD OAPIA oY} 0} paysouuos yuowdinbe Burps090y

€LO'7O9 FANpII01

(9)

(q)

(e)
(f)

(g)

(h)

(i)

G)

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 68 of 158
Procedure 602.033

the “Housing Unit Log,” DC6-209. Any discrepancies will be immediately reported to the
Shift Supervisor, who will in turn notify the Duty Warden and control room and a notation
will be made on the “Control Room Log,” DC6-207. Addtionally, should a discrepancy be
identified, a DC6-210 and a “Maintenance Work Request,” DC2-210 will be initiated.

The Shift Supervisor will conduct the same check as detailed in section 2(e) above, during
her/his daily rounds and will be responsible for updating and the documentation listed in
section 2(e), as appropriate. Documentation above will be updated as needed and the
Emergency Action Center will be notified. In order to comply with this requirement, the
Warden shall ensure that each Shift Supervisor is provided access (not Administrator rights)
via utilization of her/his individual LAN ID and a distinctive password. The Warden will
additionally ensure that only one person at each institution has Administrator rights to the
recording system.

Fixed camera/recorder system failures/malfunction of a segregation housing unit system or
any component of the system will be reported to the Duty Warden and the Emergency Action
Center, and an emergency maintenance work order will be submitted. In addition, a
handheld video camera will be made available in the confinement unit where the malfunction
exists in case it is needed. For camera/recorder failures/malfunctions in other housing units,
this will be reported to the Duty Warden and the Emergency Action Center; and an
emergency maintenance work order will be submitted.

Requests by inmates for digital recording clips to be retained in excess of the 30-day period
in conjunction with formal grievance submissions will be evaluated by a staff member
designated by the Warden to determine if the digital recording clips specifically requested
provides information supportive of the inmate’s allegations or not. If not, the digital
recording clips will not be retained and the inmate will be advised of this decision and the
basis upon which it is made (i.e., the digital recording clip does not support the alleged issues
asserted in the grievance). If the decision is made that the digital recording clip is to be
retained, the steps outlined in section 2(j) below will be followed.

Institutions with digital recorders require no maintenance of recorded material.

1. These recorders will automatically record over previous recordings on a 30- day cycle.

2. If particular digital recording clips are needed, the Warden will ensure that the required
digital recording clips are downloaded within the 30-day timeframe.

The following steps will be taken if it is determined that a digital recording has captured a

use of force incident or has been requested for further investigation/review:

1. If a digital recording device records the incident, a digital recording clip will be
produced and saved to disk.

2. Immediately upon the removal of a digital recording clip from the recording device, a
“Chain of Custody,” DC1-801, will be initiated and continued throughout the applicable
routing and retention process. .

3. The digital recording clip will be retained and safeguarded appropriately as determined
necessary by the Warden or staff of the Office of the Inspector General.

 

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 69 of 158

9

JFEIS JO Joly
‘S/

 

 

‘Ajdde jyeys oinpasosd sty) Jo suotstaosd Apoysno
Jo ureyo pue ompdeo copia ayy ‘Arinbur sJayyng osinbes Au yey) poAsosqgo St JUaploul Ue J] (p)

‘LOZ-99 OU UO payuatUNoop aq JTeYys Yoo sIYL (2)

"939 {Jorja peynpeyos
aJ0Joq Inq ‘YIYys Jo BuruuIssq Joye BULIO}UI/BUNIXS Jes “SIOoJUNJOA SINOY-IOe ‘SJolpod
jsod sa;0UUNLIod :apnpoul 0} SIOJISIA puke JJeIs Yog Aq }Xa/s0URITUA JO SOUT) [BUOHTPeH-UOU 0}
payuly oq ou yng ‘apnyour pynoys Burpduies styL “psyonpuos Ajeyeudoidde are svaie asoyy
yBnonp SuNtxe pue SutsojUS suosiod [[e Jo Soyoiees poZoyNE yey} aINsUS O} sSuIpso0oel
oy) Jo Zurydures wopuel e MolAdl [JeYys AjLNdag Jo JolYD oy} “yoo AsOA9 30U0 yseO] TV (q)

‘Wa}SAS BUIPIOSEI [PUOTININSUT ay) 0} PoJDoUUOS
aq pue Ayyiqedes Sulpiooel OaplA sAeY [[IM seIoued osotL] ‘99e3 ylod-Aqyes oy) opnypout
0} ‘9788 JoURUS UTE IO 9383 soURIUS ULLSepod Youd ye poyeoo] aq [[PYS SeIoUKS OAPI (B)

 

ISVUANVO AONVULINA GNNOdUNOD (¢)

‘800°C0T
ainpsdol ,,‘sisanboy sprosey S1[qnd,, Ul poulpINO se pappueY oq [[IM sysonbai sprosai oyqnd = ({)

‘WOHeSHSaaut JOYWIY Jo} postnbo sre Ady} JUSAS OY} UL 9|qUTTEAk oq [LM
sjetoyeul pops0der oinsua [JIM SIG] ‘SUOTeBNSaaut/syiodes Jo UOTSsTUNqns JoO/pue uoneduios
ay} UI JOU Je SWBIZOWIT Pyst|uise yey) pue SAejap OU ore SJOU} YeYY oINSUD [ILM JFeIS
‘SeIOUURD SOULIIOAINS POXL] WO sBurps0oas feqBIp [je 10J poled uoNuayas Aep-OE OU} OF ONG (4)

ECO'TOY 2ANPI901d
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 70 of 158

all staff actively involved in any use of force and captured
within the view finder of the camera is identified by
rank/title and name.

-® (a) The shift supervisor during any organized use
of force shall include in each video recorded markers of
the following:

1. Date and time of the recording;

2. Location of the recording;

3. Name and rank of supervisor(s) present;

4. Name and rank of person authorizing use of
chemical agent (if applicable);

5. Name and DC number of the inmate involved in
the use of force;

6. Name of the camera operator;

7. Brief description of efforts taken to stabilize or
control the inmate prior to the application of force;

8. Final warning order administered by a
supervisor or incident commander;

9. Clear, concise, and audible verbal warning to
the inmate of pending application of force or entry into
cell for extraction;

10. Application of chemical agents;

11. Verbal order for a decontamination shower;

12. Decontamination of the inmate;

13. Any medical examination performed after the
use of force;

14. Physical escort and placement in a
decontaminated cell after incident;

15. Verbal refusals by inmates to participate in
decontamination or medical examination (if applicable);

§@ 16. The name and rank of each Department staff
member present.

@ (b) Whenever an inmate fails to comply with a
lawful order and exhibits a threatening demeanor or
disruptive or hazardous behavior, the on-scene supervisor
of an organized use of force shall announce a clear,
concise, and audible warning to the inmate that force will
be administered if there is no immediate compliance and
cessation of the behavior.

(c) Video recordings of post use of force medical
exams shall be conducted through a window or at a
distance in such a manner so as to provide the maximum
amount of privacy needed for the exams and so as to limit
the disclosure of inmate protected health information to
the minimum amount necessary. The fact that the footage
is taken through a window or at a sufficient distance is to
keep communication between the inmate and medical
staff confidential and to ensure that only the minimum
amount of protected health information, e.g., visible
injuries or the lack therefore, etc., is disclosed. Inmates
involved in an organized use of force shall be video
recorded continually until they have been placed in a
vehicle for transportation or in a secure cell.

 

(d) Anytime there is a change in the on-scene
supervisor or other staff during an application of an
organized use of force, a new video recording will be
initiated and the requirements in paragraphs (3)(a) and (b)
above shall be repeated.

(e) In the event of a reactionary use of force, once
the camera operator and shift supervisor arrive on the
scene, the shift supervisor -- upon assessing the situation
and being properly briefed -- shall:

1. Make a brief statement noting the reason(s) for
the use of force. This shall be prior to the conclusion of
recording:

2. The rank/title and name of staff involved in the
use of force;

3. The rank/title and name of any staff who were
present, but not involved in the use of force;

4. The name and DC number of the inmate(s)
involved;

5. The type and amount of force used;

6. Any other pertinent information that he or she
deems relevant.

(4) Department staff shall use force, organized or
reactionary, only as a last resort when it reasonably
appears that other alternatives are not feasible to obtain
compliance with law or administrative rules or to defend
themselves or others against any physical threat of injury
or death.

@ (5) Any use of force shall cease being applied
whenever an inmate complies with orders or ceases the
behavior for which the use of force was necessary.

@ (6) Use of force shall not be applied for
punishment. Physical restraints such as handcuffs, leg
irons, flex cuffs, and other such devices shall only be used
for restraint purposes and not for punishment.

(7) Inmates shall not be carried, dragged, or lifted
by restraint devices. This shall not be construed to
prohibit the use of an escort chair pursuant to > Rule 33-
602.212, F.A.C.

g~ (8) Hands-on physical force shall not be used if
injury is less likely to occur by using chemical agents,
specialty impact munitions, or EIDs. Batons, chemical
agents, EIDs, specialty impact munitions, and other
authorized less lethal weapons shall not be used on
inmates who are assigned to inpatient mental health care
in an infirmary, transitional care unit, crisis stabilization
unit, corrections mental health institution, or other mental
health treatment facility, as such facilities are defined in >
Rule 33-404.103, F.A.C., except when attempts by
available mental health staff to otherwise de-escalate and
resolve the situation are unsuccessful and it appears
reasonably necessary to:

(a) Prevent an inmate or inmates from taking —
control of the health unit, or to subdue a take-over c
health unit.

 

 

 
+ Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 71 of 158

AGOSTO

33-602.210. Use of Force.

(1) Prior to any organized use of force, the shift
supervisor shall review Form DC4-650B, Risk
Assessment for the Use of Chemical Restraint Agents and
Electronic Immobilization Devices, to determine whether
the inmate has a medical condition that may be
exacerbated by the intended force. Form DC4-650B is
hereby incorporated by reference. Copies of this form are
available from the Forms Control Administrator, 501
South Calhoun Street, Tallahassee, Florida 32399-2500,
http://www. flrules.org/Gateway/reference.asp? No=Ref-
01693. The effective date of the form is 12-12. Medical
staff shall be consulted about physical conditions of an
inmate that may be aggravuted by the application of force
or chemical agents unless safety concerns prevent prior
consultation.

(2) Definitions.

(a) Direct Firing -- The practice of firing specialty
munitions directly into a group of rioters with a target
area of the waist or below from a minimum distance
designated by the manufacturer of the munitions.

(b) Correctional Emergency Response Team -- A
team comprised of staff trained in special tactics including
the use of lethal force for the intervention and resolution
of life-threatening crisis events.

(c) Emergency Action Center -- The unit located
in the Central Office charged with receiving reports
regarding serious incidents, such as riots and escapes,
from all Department of Corrections' (Department)
facilities and reporting the information to the proper
authorities. This unit also receives requests for criminal
histories, warrant confirmations, and offender location
requests from law enforcement agencies throughout the
United States.

(d) Incident Commander -- The employee
responsible for the management of emergency incidents,
such as riots and natural disasters.

(e) Less Than Lethal Force -- Any force that is
neither intended nor likely to cause death or serious
bodily harm.

(f) Organized Use of Force -- Any force that may
be administered to control, escort, or geographically
relocate any inmate when the immediate application is not
immediately necessary to prevent a hazard to any person.

 (g) Reactionary Use of Force -- Any force that
must be administered quickly or immediately to compel
the cessation of an inmate's violence or resistance to
orders.

@ (h) Reasonable Force -- Any force that is not
excessive for protecting oneself or another or for gaining
an inmate's compliance with a lawful order.

 

(i) Rapid Response Team -- A team comprised of
Correctional Officers specially trained in less lethal and
lethal munitions, chemical munitions, crowd control, and
riot suppression.

(j) Rubber Ball Rounds -- Multiple pellets fired
from cartridges at the lower extremities of rioters and
designed to inflict pain compliance.

(k) S-2 -- The mental health classification
denoting mild impairment in the ability to meet the
ordinary demands of living within general inmate housing
(which includes segregation) due to a diagnosed mental
disorder. The impairment in functioning is not so severe
as to prevent satisfactory adjustment in general inmate
housing with provision of mental health services. Clinical
management of the disorder may require at least periodic
administration of psychotropic medication, which the
inmate may exercise his or her right to refuse.

(1) S-3 -- The mental health classification denoting
moderate impairment in the ability to meet the ordinary
demands of living within general inmate housing, due to a
diagnosed mental disorder. The impairment in functioning
is not so severe as to prevent satisfactory adjustment in
general inmate housing with provision of mental health
services. Clinical management of the disorder may require
at least periodic administration of psychotropic
medication, which the inmate may exercise his or her
right to refuse.

(m) Shift Supervisor -- The highest ranking
correctional officer of the on-duty shift.

(n) Skip Firing -- The practice of firing specialty
impact munitions 5-7 feet in front of rioters, thereby
deflecting the munitions into the legs of the rioters.

(0) Serious Bodily Injury -- A physical condition
that creates a substantial risk of death, serious personal
disfigurement, or protracted loss or impairment of the
function of any bodily member or organ.

(p) Specialty Impact Munitions -- Munitions
designed to incapacitate, distract, and control a subject
with a relatively low likelihood of life-threatening injury.

(q) Wooden Baton Rounds -- Multiple wooden
projectiles fired from a 37/40-mm weapon, designed to be
skip fired into the lower extremities of rioters to inflict
pain compliance.

ew (3) A video camera operator shall commence
recording all reactionary use of force incidents upon
arrival at the scene as soon as possible. All organized use
of force incidents shall be video recorded unless exigent
or emergency circumstances prevent such action. Except
in the circumstances described in sub-subparagraph
(9)(n)2.e., video recordings shall continue uninterrupted
from commencement until the situation is stable and
under control and the inmate is placed in a secure cell or
transport vehicle for transfer. Additionally, the camera
operator shall, to the best of his or her ability, ensure that
F

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 72 of 158

(b) Prevent an inmate or inmates from taking a
hostage or to help free a hostage.

(c) Prevent an inmate or inmates from escaping.

(d) Stop an assault on staff or other inmates when
other means of intervention are likely to be ineffective or
pose a risk of injury to the intervening staff.

(e) Disarm an inmate in possession of a weapon
capable of causing injury to staff when other possible
means of disarming the inmate pose a risk of injury to the
staff involved.

(9) Use of Chemical Agents. All chemical agents
shall be used with caution and in accordance with the
manufacturer's instructions.

(a) The following chemical agents are authorized
for use by the Department:

1. OC -- Oleoresin Capsicum (pepper spray) -- An
inflammatory agent that causes tearing and involuntary
closing of the eyes, nasal discharge, sneezing,
disorientation, and the sensation of respiratory distress.

OC is the primary chemical agent to be utilized for cell
extractions and other in-cell uses unless circumstances
exist as outlined below, and they shall only be used in the
manner prescribed herein.

2. CS -- Orthochlorobenzal Malononitrile or
Orthochlorobenzylidene Malononitrile -- An irritant agent
that causes burning sensation and tearing of the eyes,
nasal discharge, and skin and upper respiratory irritation.

a. CS may be used during cell extractions and
other in-cell incidents if OC applications previously
administered were ineffective in obtaining compliance or
ceasing disruptive actions or physically threatening
behavior.

b. The warden or designee may authorize the use
of CS as an initial primary chemical agent whenever past
applications of OC to an inmate were documented on
Form DC6-230, Report of Force Used, as having been
applied and ineffective. Form DC6-230 is hereby
incorporated by reference. Copies of this form are
available from the Forms Control Administrator, 501
South Calhoun Street, Tallahassee, Florida 32399-2500,
http://www. flrules.org/Gateway/reference.asp?No=Ref-
01700. The effective date of the form is 12-12.

c. The warden or designee may authorize the use
of CS as an initial or primary chemical agent during in-
cell applications whenever an inmate attempts to deploy a
shield, barrier, or obstruction in an obvious attempt to
avoid contact with an application of chemical agents.
Justification for the use of CS whenever an inmate
barricades or presents physical obstructions to counter
chemical agent applications shall be noted on Form DC6-
230, Report of Force Used, by the reporting officer.

ze» (b) Chemical agents shall be used only after other
reasonable efforts to control a disorderly inmate or group
of inmates have been exhausted.

 

 (c) Chemical agents shall only be used when the
use of force is authorized and the level of force is
necessary to prevent injuries to staff or inmates including
any self-injurious behavior exhibited by inmates.

(d) Any accidental or incidental discharge of a
chemical agent by a staff member within any institution
shall be reported on Form DC6-210, Incident Report.

(e) Authorization for an organized use of force
application of chemical agents within an institution may
only be authorized by the warden or designee.

(f) Only staff members who have received training
in the use of chemical agents may discharge, carry,
possess, or use chemical agents within an institution,
except during emergencies such as riots or disasters or at
the direction of the warden or designee.

(g) A confinement or close management lieutenant
or shift supervisor shall be responsible for the issuance of
a final order to an inmate ordering compliance or
cessation of disruptive behavior prior to the application of
chemical agents. Additionally, a confinement or close
management lieutenant, shift supervisor, or staff member
of greater rank shall be present and observe the
application of chemical agents to inmates in such housing
settings.

(h) Any application of chemical agents within an
institution shall be noted on Form DC6-230, Report of
Force Used. Any officer who uses chemical agents shall
record the following on Form DC6-230:

1. Type of agent discharged;

2. Amount of agent discharged;

3. Method of administration;

4. Name of the person who authorized issuance or
possession of the chemical agent;

5. Name of person who administered the chemical
agent;

6. Amount of the chemical agent used;

7. Reason the chemical agent was used.

(i) Chemical agents shall be stored in the
designated main arsenal in a secure manner. The warden
shall authorize and designate secure locations where
chemical agents shall be stored that are accessible only to
officers.

(j) Chemical agents assigned to institutions may
not be removed from the facility at any time without
authorization from the warden or designee.

(k) All chemical agent dispensers shall be
numbered and recorded on Form DC6-216, Chemical
Agent Accountability Log. Form DC6-216 is hereby
incorporated by reference. Copies of this form are
available from the Forms Control Administrator, 501
South Calhoun Street, Tallahassee, Florida 32399-2500,
http://www. flrules.org/Gateway/reference.asp?No=Ref-
02950. The effective date of the form is 8-13. Form DC6-
216 shall be maintained in any location where chemical

 

 

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 73 of 158

agents are stored. Chemical agent dispensers shall be
weighed prior to issuance and upon return to storage. The
shift supervisor shall verify the weight of chemical agent
dispensers upon return to storage. Additionally, the shift
supervisor shall ensure all issued chemical agent
dispensers are accounted for and recorded on Form DC6-
216. The chief of security shall monitor the canister
weights following each use of chemical agents to ensure
the contents are consistent after a reported use of force
and recorded on Form DC6-216.

(1) Issuance and use of chemical agents:

1. Only correctional officers and staff trained in
the use of chemical agents, in possession of a current and
valid certification, and assigned to institutions and work
camps shall be issued an approved OC dispenser to carry
while on duty. Officers who have been issued chemical
agent dispensers are authorized to administer or dispense
chemical agents during the performance of their duties
under reactionary circumstances (including but not
limited to self-defense, the defense of others, or in
opposition to force) without additional authorization for
intervention for self-defense or the defense of others. The
warden is authorized to exempt an officer from carrying,
possessing, or using chemical agents. Officers assigned to
armed perimeter posts may be exempted from the
requirement to carry OC by the warden or designee.

2. An MK-9 sized canister or equivalent OC
dispenser shall be issued to correctional officers who have
received appropriate training, are in possession of a valid
certification, and who are assigned to internal security
posts, recreation fields, shift supervisor posts, or
designated as special response team members within an
institution, including work camps. These officers are
authorized to administer chemical agents during
reactionary disturbance incidents that involve multiple
inmates housed in locations where multiple inmates are
generally present, such as open bay dorms, dining halls,
recreation fields, canteens, and meal lines. This option
shall only be exercised in response to mass disturbance
critical incidents and as necessary to restore control,
stability, or disciplinary order and shall normally not be
used indoors.

3. For those security positions assigned to housing
units with a secure officer's station, an MK-4 sized
canister or equivalent OC dispenser will be passed on
from shift to shift and accounted for on Form DC6-209,
Housing Unit Log, at the beginning of each shift with an
entry for each canister indicated by canister number and
officer initials who is assigned that canister. Form DC6-
209 is incorporated by reference in > Rule 33-601.800,
F.A.C. Canisters that are not being worn by staff on shifts
that have fewer assigned staff will remain in the officer
station, stored in a secure, locked cabinet or drawer
designated for this purpose. The number of chemical

 

agent canisters assigned to a housing unit shall not exceed
the maximum number of staff (officer and sergeant)
assigned for the highest staffed shift per the institutional
post chart. Any evidence of tampering, broken or missing
seal, or signs that the canister is not functional will be
immediately reported to the shift officer in charge.
Additionally, Form DC6-210, Incident Report, will be
completed by the end of the officer's shift and a
replacement of the canister will occur. Form DC6-210 is
hereby incorporated by reference. Copies of this form are
available from the Forms Control Administrator, 501 S.
Calhoun Street, Tallahassee, FL 32399-2500,

http://www. flrules.org/Gateway/reference.asp?No=Ref-
01697. The effective date of the form is 12-12. The
canisters will be inventoried and inspected once per week
by the arsenal sergeant with appropriate entry placed on
the Housing Unit Log.

4. For those staff assigned to internal security and
designated A-Team members, exchange of approved
canisters shall occur on the compound, with the canister
number and confirmation of seal status and condition of
canister called into the control room and notation made on
the DC6-281, Control Room Security
Equipment/Weapons Check Out/In Log. Form DC6-281
is hereby incorporated by reference. Copies of this form
are available from the Forms Control Administrator, 501
S. Calhoun Street, Tallahassee, FL 32399-2500,
http://www. flrules.org/Gateway/reference.asp?No=Ref-
02952. The effective.date of the form is 8-13. The
canisters will be inventoried and inspected once per week
by the arsenal sergeant with appropriate entry placed on
the Control Room Log.

5. For those staff assigned to food service,
wellness, gate areas, program areas, and other compound
posts that are not manned on a 24-hour basis, the staff
assigned to the daylight shift shall pick up their canisters
at the control room immediately prior to proceeding to
their assigned post. The exchange of canisters for their
reliefs shall occur on the compound, with the canister
number and confirmation of seal status and condition of
canister called into the Control Room and notation made
on Form DC6-281 Control Room Security
Equipment/Weapons Check Out/In Log. The canisters
will be inventoried and inspected once per week by the
arsenal sergeant with appropriate entry placed on the
Control Room Log.

6. Chemical agent dispensers shall be securely
encased and attached to the officer's belt. Each chemical
agent dispenser shall be secured within a pouch or to a
holstering device by a numbered, breakable seal. Officers
shall examine the condition of the canister and the safety
seal at the time of receiving or being issued any chemical
dispenser to ensure that the canister is not damaged and
that the seal is intact and report any alteration or broken
e

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 74 of 158

seal to the shift supervisor. Shift supervisors shall
examine the seal of any chemical dispenser reported to be
altered, broken, or manipulated and upon confirmation of
alteration, breakage, or manipulation shall report the
observation on Form DC6-210, Incident Report, prior to
the end of the shift. The sergeant in charge of the arsenal.
shall maintain a master inventory of all individual
chemical agent dispensers in storage. The master
inventory shall indicate the weight of each dispenser at
the time the original seal is attached and shall annotate the
weight of the dispenser any time a dispenser is returned
with a broken seal on Form DC6-216, Chemical Agent
Accountability Log, and replace the seal or attach a new
one. The arsenal sergeant shall report any discrepancies in
the weight of the dispenser to the chief of security and
complete Form DC6-210.

(m) Use of chemical agents on inmates outside of
controlled conditions. Officers may utilize chemical
agents whenever an inmate becomes disorderly or
disruptive or does not comply with clear and audible
orders that have been communicated to cease such
behavior. During emergency situations with multiple
inmates in an outside area, chemical agents may be
applied to quell the disturbance. An inmate shall at no
time be removed from his or her assigned cell or placed at
an alternate location, have clothing removed, or be
restrained for the purpose of chemical agent application.
If an officer administers chemical agents while an inmate
is handcuffed or wearing restraints, and removal of such
restraints was not possible prior to the application, the
officer shall record an explanation of the circumstances
on Form DC6-230, Report of Force Used.

(n) Use of chemical agents on inmates under
controlled conditions:

1. When an inmate in a secure housing unit
occupied by other inmates becomes disorderly or
disruptive or the officer's ability to provide unit security is
adversely impacted by an inmate's behavior, and the
inmate refuses to comply with clear and audible orders to
cease his or her behavior, the confinement or close
management lieutenant, shift supervisor, or person of
higher rank shall be contacted and consulted for
instructions prior to any application of chemical agents.

2. Whenever the confinement, close management
lieutenant, or shift supervisor's efforts to control a
disorderly inmate have failed, and the use of chemical
agents is necessary to gain control of the inmate while
minimizing the risk of injuries to others, the shift
supervisor shall ensure the following:

a. Uninvolved inmates in the cell or immediate
area-are given the opportunity to exit or depart the
potentially affected area, if such relocation does not create
or cause a hazard to the safety of others.

 

b. The warden or designee is contacted and gives
authorization to use chemical agents in the area.

c. A clear and audible order is given for the inmate
to cease the disruptive or dangerous behavior.

d. If the inmate fails to comply with the order of
the shift supervisor and continues to disobey lawful orders
or continues disruptive behavior, the shift supervisor shall
issue a Clear and audible final order. During the final
order, the shift supervisor shall put the inmate on notice
that chemical agents are to be administered imminently if
his or her disruptive behavior does not immediately cease.

e. A video recording is not required if, during the
same shift, the inmate ceases the conduct creating the
disturbance while the shift supervisor and camera
operator are present with a camera but resumes such
conduct after the shift supervisor and camera operator
have departed the area prior to an application of chemical
agents. The shift supervisor has the authority at anytime
to recommence video tape recording of subsequent
incidents, but in all cases where the administration of
chemical agents is subsequently required video recording
will resume following the final exposure to chemical
agents, include a statement referring to the originating
incident, and continue from this point until the
decontaminating shower is ordered, medical examination
is offered, and the inmate is returned to secure,
decontaminated housing.

f. The application of chemical agents in the
amount of no greater than three (3) one-second bursts
may be administered upon an inmate after at least three
(3) minutes have elapsed from the time a clear and
audible final warning is communicated to the inmate to
cease his or her disruptive or dangerous behavior and the
inmate does not comply with the orders.

g. If the inmate's disruptive behavior continues
after the initial application, a subsequent application of
chemical agents in the amount of no greater than three (3)
one-second bursts may be administered upon an inmate
after at least five (5) minutes have elapsed since the initial
chemical agent application.

h. If the inmate does not comply with orders after
a minimum of five (5) minutes have elapsed from the
conclusion of the second application of chemical agents,
the warden or designee shall be consulted to evaluate
what further response is necessary to regain compliance
or control of the inmate.

(0) Additional applications of chemical agents and
forced cell extractions:

1. The warden or designee shall be consulted to
evaluate further responses after a third application of
chemical agents has been administered, the inmate fails to
cease his or her disruptive or dangerous behavior, and
such inmate does not comply with orders. Additional
copies of Form DC6-230, Report of Force Used, shall be

 

 

 

 

 

 
 

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 75 of 158

used to document the incident. The shift supervisor shall
ensure all use of force applications are properly
documented on Form DC6-230.

2. The warden or designee may authorize
subsequent applications of chemical agents as necessary
to obtain safety or compliance; however, such
applications shall not be administered or discharged upon
an inmate after the initial three applications until at least
sixty (60) minutes have elapsed from the time of the last
application.

(p) Medical requirements:

1. Inmates who have been administered any
chemical agent shall be constantly monitored by a staff
member or officer for no less than one (1) hour after
application. The affected inmate shall remain in a
standing or sitting position. The monitoring staff members
or officers shall immediately seek medical attention by
the appropriate medical staff or competent medical
authority any time signs of respiratory distress, labored
breathing, excessive or persistent coughing, or chest or
arm pain are evident or if unconsciousness occurs or other
signs of medical distress are observed. The absence of
medical staff on scene does not preclude taking action as
an emergency responder.

2. All inmates exposed to chemical agents shall be
ordered to shower in cool water and change inner and
outer garments within 20 minutes from the last
application of chemical agents, unless there is a
documentable emergency resulting in an extension of this
time frame or unless the inmate refuses to participate in
the decontamination process. The shift supervisor or
confinement lieutenant shall record the decontamination
activities on the following forms:

a. Form DC6-210, Incident Report; or

b. Form DC6-229, Daily Record of Special
Housing. Form DC6-229 is incorporated by reference in >
Rule 33-601.800, F.A.C.

3. The shift supervisor shall summon a medical
staff member to the physical location of an inmate who
has been exposed to a chemical application. The medical
staff member shall conduct an examination of the inmate
after the decontamination process is completed. The
health services staff or ranking officer present shall ensure
that any inmate who has a history of experiencing or who
exhibits symptoms of physical distress as a result of
chemical agent exposure is immediately provided all
necessary medical attention. Medical staff members shall
record any observations and medical actions taken on the
following forms, including the presence or non-presence
of injury:

a. Form DC4-701C, Emergency Room Record.
Form DC4-701C is hereby incorporated by reference.
Copies of this form are available from the Forms Control
Administrator, 501 South Calhoun Street, Tallahassee,

 

Florida 32399-2500,
http://www.flrules.org/Gateway/reference.asp?No=Ref-
01695. The effective date of the form is 12-12.

b. Form DC4-708, Diagram of Injury. Form DC4-
708 is hereby incorporated by reference. Copies of this
form are available from the Forms Control Administrator,
501 South Calhoun Street, Tallahassee, Florida 32399-
2500,
http://www. flrules.org/Gateway/reference.asp?No=Ref-
01696. The effective date of the form is 10-04-07.

4, In addition to completing a medical
examination of any inmate who is exposed to chemical
agents, the attending medical staff member shall make a
mental health referral for any inmate classified as "S-2" or
"S-3" on Form DC4-529, Staff Request/Referral, and
forward it immediately for a mental health evaluation to
be conducted on the inmate. Form DC4-529 is hereby
incorporated by reference. Copies of this form are
available from the Forms Control Administrator, 501
South Calhoun Street, Tallahassee, Florida 32399-2500,
http://www. flrules.org/Gateway/reference.asp?No=Ref-
01692. The effective date of the form is 12-12. Mental
health staff shall evaluate the inmate no later than the next
business day. The mental health staff member who
conducts the evaluation shall consult with the shift
supervisor and recommend appropriate measures that may
be necessary for the safety of the inmate, including
placement in isolation management, a transitional care
unit, or crisis stabilization as those placements are defined
in > Rule 33-404.103, F.A.C.

5. Any time an inmate refuses to take a shower
after an application of chemical agents, medical staff shall
conduct a cell-front examination and explain in a clear
and audible tone the purpose of decontamination and
potential physical implications of not completing
decontamination. Medical staff members shall record
notes of any decontamination consultation on Form DC4-
701C, Emergency Room Record.

6. Upon completion of the decontamination
consultation with the inmate by a medical services staff
member, the shift supervisor shall order the inmate to
submit to a decontamination shower. If the affected
inmate refuses to participate in a decontamination shower,
a second order shall be given by the shift supervisor with
a member of the medical services staff or a supervisor
physically present when possible. The shift supervisor
shall annotate on Form DC6-210, Incident Report, that a
second order was administered and the inmate refused
compliance.

7. The shift supervisor shall consult with the
attending medical services staff member and determine if
an inmate requires medical attention or treatment any time
decontamination is not completed. Whenever the medical
services staff member has observed the inmate who has
, Y

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 76 of 158

refused decontamination post application of chemical
agents and determined that reasonable medical attention is
not necessary, the shift supervisor shall ensure that the
affected inmate is monitored for a minimum of two (2)
hours and offered a shower at least every thirty (30)
minutes during the two (2) hour observation period. All
inmate welfare checks or required physical observations
post refusal to submit to decontamination orders shall be
recorded on Form DC6-229, Daily Record of Special
Housing. The officer assigned to conduct welfare checks
or physical observations of an inmate shall without
unnecessary delay summon medical attention if he or she
at any time observes or suspects that an inmate may be
experiencing medical distress.

8. The shift supervisor shall comply with
provisions stated in paragraph (10)(h) if, upon
consultation with medical services staff, he or she is
advised a decontamination shower is necessary for the
safety of the inmate or the failure to complete a
decontamination shower is a hazard to the inmate. The
inmate shall be relocated to a decontamination cell.

a. Upon introduction into a decontamination cell,
the inmate who refused or obstructed efforts to participate
in a decontamination shower shall be placed in a sitting or
standing position for a minimum of forty-five (45) to
sixty (60) minutes after the use of chemical agents,
including any inmate who must be physically held or is
incapacitated, to permit officers to place approved
restraining devices on the inmate, e.g., handcuffs.

@ b. Officers shall use all reasonable and due care to
avoid physically placing the inmate in any position that
may contribute to positional asphyxia, restricted blood
circulation, or interference with physical functions that
permit life processes to occur or in any position that
causes any physical injury. Restraints shall not be applied
in any manner for the purpose of administration of
punishment. The inmate shall not be directed, ordered, or
required to stand or sit uninterrupted if such action is
intended for reasons of punishment or likely to cause
injury. Any portion of the inmate's body exposed to or
that came into contact with chemical agents, including the
eyes, shall be flushed with water as soon as possible after
application for at least approximately five (5) to ten (10)
minutes or until the affected inmate experiences relief.
The inmate should be advised by the officer in charge to
avoid rubbing any irritated area with a cloth or towel. No
oils, creams, or topical medications shall be applied to the
inmate without approval of a member of the medical
services staff.

9. The warden or designee may authorize placing
an inmate in four point or multipoint restraints after
consultation with a member of health services staff.
Approval from the warden or designee shall be obtained

prior to any inmate being placed in four-point or
multipoint restraints. Health services staff shall review the
medical record of the inmate prior to advising the warden
or designee of known medical conditions that would
affect the health of the inmate should chemical agents be
administered or the inmate be placed in four-point or
multipoint restraints. A member of the health services
staff shall monitor without interruption an inmate post
application of chemical agents and when the inmate is
subsequently placed in four or multipoint restraints.
Medical attention shall be provided, upon detection of
physical distress, without unnecessary delay. No inmate
shall be restrained in a manner which restricts breathing.

10. Medical services staff members shall record all
observations and recommendations on the following
forms:

a. Form DC4-701C, Emergency Room Record.

b. Form DC4-708, Diagram of Injury.

c. Form DC4-701, Chronological Record of
Health Care. Form DC4-701 is hereby incorporated by
reference. Copies of this form are available from the
Forms Control Administrator, 501 South Calhoun Street,
Tallahassee, Florida 32399-2500,
http://www. flrules.org/Gateway/reference.asp?No=Ref-
01694. The effective date of the form is 4-8-10.

# (10) Non-deadly Force. In accordance with >
Section 944.35, F.S., officers are authorized to apply
lawful and reasonably necessary physical force to:

we(a) Defend themselves or others from actions that
are likely to cause injury or death;

(b) Prevent the escape of a convicted felon from
the custody of a correctional institution, any facility
where an inmate is not permitted to depart without
authorization, or as necessary to gain custody of an
escaped inmate;

(c) Prevent the escape of an inmate during
transport or while outside a correctional institution or
facility;

(d) Prevent damage to property;

(e) Quell a disturbance;

G (f) Overcome an inmate's physical resistance to a
lawful command;

(g) Prevent an inmate from inflicting any self-
injury or from attempts to commit suicide; or

(h) Reasonably restrain an inmate to permit the
administration of necessary medical treatment.

Gxt} (11) Only reasonable, lawful, and the minimal
amount of force necessary shall be employed to control
the situation. Force shall not be used solely as a response
to verbal abuse. Utilization of the custodial touch, with
the hand firmly grasped around the inmate's triceps or
elbow, during internal transport of restrained inmates

when resistance is not encountered shall not be considered

 

a use of force when the transport hold is for the safety of
 

feo

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 77 of 158

the inmate or officer. The warden or designee shall be
consulted and must authorize any organized use of force
prior to application. The warden or designee shall be
notified without unnecessary delay any time a reactionary
use of force incident occurs and circumstances did not
permit obtaining authorization prior to the use of force.
The person who was responsible for requesting
authorization to use force shall prepare, date, and sign
Form DC6-232, Authorization for Use of Force, either
prior to or immediately after the end of the shift when
force was used. Form DC6-232 is hereby incorporated by
reference. Copies of this form are available from the
Forms Control Administrator, 501 South Calhoun Street,
Tallahassee, Florida 32399-2500,
http://www. flrules.org/Gateway/reference.asp?No=Ref-
01701. The effective date of the form is 9-99. If the
authorization for an organized use of force is granted after
normal working hours, the authority granting the action
shall complete and sign Form DC6-232 within one day
following the incident, excluding weekends and holidays.
(12) Any time force is used, the officer initially
using force shall complete Form DC6-230, Report of
Force Used. The completed form must contain a clear and
comprehensive narrative of the circumstances that led to
the use of force, the specific justification and necessity for
the use of force and a description of the actual events that
occurred as well as the post-event actions. An incident
report prepared by the author of the DC6-230, Report of
Force Used, may be referenced in Section A., Narrative of
Pre-event, and attached to the report to provide additional
detail regarding the justification and necessity for using
force. If more than one officer was involved in the use of
force, the initial officer using force shall complete the
report. Any participant who objects to information
recorded by the reporting officer or who has additional
observations to add to the narrative or description of the
incident written by the reporting officer shall complete
and attach Form DC6-230, Report of Force Used. No
officer or employee shall receive discipline for providing
updated information to a use of force report, provided the
updated information is presented without unnecessary
delay after discovery of the discrepancy. Updates or
addendums recorded on any Form DC6-230, Report of
Force Used, should be completed and forwarded to the
warden not later than one (1) business day (excluding
weekends and holidays) following the date that the
original Form DC6-232, Authorization for Use of Force,
is signed and dated.

_4 (a) Form DC6-230, Report of Force Used, shall be
completed by those staff involved in any application of
force, reactionary or organized, that occurred during their
shift. Form DC6-230 shall be completed no later than the
end of the shift during which the use of force occurred.
The warden or designee is authorized to permit a delay of

 

completing required use of force reports for up to 72
hours when circumstances prohibit completion of the
reports by the end of the shift. All reports must be typed.
No use of force report may be altered, changed, or
destroyed by any employee. Officers may submit
amendments to a report at any time with authorization
from the warden or designee. The warden or designee
shall then appoint a staff member of equal or higher rank
than those involved in the use of force incident to collect
all pertinent information and required documentation.
This information shall include the reports of all involved
staff who do not agree with the account as reported in the
DC6-230 or the statements of staff witnesses, inmate
witnesses, or the inmate subject. All inmate statements
(subject and witnesses) shall be made in writing using
Form DC6-112C, Witness Statement. Form DC6-112C is
incorporated by reference in > Rule 33-601.313, F.A.C.
Any employee who witnesses but does not participate in a
use of force and suspects inappropriate action shall
complete Form DC6-210, Incident Report. The warden
shall ensure that Form DC4-701C, Emergency Room
Record, and Form DC4-708, Diagram of Injury, are
included in the review of all uses of force and also
forwarded with the rest of the required documentation to
the Office of the Inspector General -- Use of Force Unit.
The Office of Inspector General field offices within each
region shall provide the institutions, via electronic mail,
with a use of force number once one is assigned and
entered into the Office of Inspector General electronic
logging system.

war— (b) The warden or designee shall conduct a
preliminary review of facts recorded in reports to
determine if the application or demonstration of force was
lawful and a procedurally appropriate application. All use
of force incidents involving physical force will be
reviewed by a designee of the rank of Correctional
Officer Major or above and shall include a review of all
videotapes of the incident. The warden shall ensure that
any designee that reviews any use of force incident
conducts the review in a comprehensive manner and that,
in addition to procedural concerns, the review ensure that
the force used was necessary, justified, proper, and not
excessive. Any time improperly applied or unlawful use
of force is indicated in a report, the warden shall
personally review the incident. The warden shall
personally review the reports, and all videotapes of any
use of force incident that results in outside medical
treatment for the involved inmate; this includes transfers
to another correctional facility specifically for medical
treatment. The warden shall consult with the Health
Service Administrator or other medical personnel as
appropriate, regarding the nature of the injuries and
required treatment determined to be necessary by the
outside medical entity and incorporate this information
/ a 9

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 78 of 158

into the determination if the force used was excessive,
improper, or unnecessary.

(c) If during any part of the review process there is
any indication of excessive, improper, or unnecessary
force, the reviewer will notify the warden, who shall
conduct a personal review of all pertinent information,
reports, documentation, and videotapes and notify the
Office of the Inspector General -- Chief or Assistant Chief
of Investigations in Central Office within one business
day.

(d) The warden or designee shall review the
information and note any inappropriate actions in
memorandum and attach the information to Form DC6-
230, Report of Force Used. The warden or designee's
signature in the Warden's Review signature block on
Form DC6-230 indicates that the review of the reports,
and videotapes as required, did or did not reveal, in
addition to procedural concerns, any indication of
excessive, improper, or unnecessary force. All videotape
recordings of force applications and the original and one
copy of Form DC6-230 shall be forwarded to the Office
of Inspector General within eleven (11) business days.
Requests for extensions for DC6-230s to be forwarded
after eleven (11) days shall require authorization from the
Assistant Secretary of Institutions and the Inspector
General or designee. Requests for extensions for
submission of DC6-230s beyond eleven (11) days may be
granted if required staff is unavailable for signatures due
to extended leave or similar circumstances, e.g., a staff
member was injured in the use of force, etc., and major
incidents occurring at the institution necessitate an
extension, e.g., a riot or other major disturbance, nature
disaster evacuation, etc.

(e) The warden shall keep all original completed
forms and a copy of Form DC6-230, Report of Force
Used, until notified that the final review by the Office of
Inspector General is complete. All original reports
pertaining to a use of force shall be retained by the
warden or designee.

(f) The Office of Inspector General shall report a
disposition to the warden of any use of force within
fourteen (14) business days of receipt. The warden shall
be noticed of any extension to the review granted by the
Inspector General or designee prior to the expiration of
the fourteen (14) business days. The Inspector General
shall notify the warden that a case has been reviewed and
action was appropriate or a further review has
commenced.

(g) Any time a witness of a reported use of force
chooses to make a written statement, or is a use of force
participating staff member and chooses to provide
additional information not annotated in the reporting
officer's initial Form DC6-230, Report of Force Used,
submission, such person shall complete Form DC6-230.

 

No employee may interfere with or obstruct such
reporting or order any participant or witness involved in
the use of force to alter, change, or not produce a written
report of an incident in which the employee was involved
or which he or she observed.

(h) Upon review of the submitted documents, the
Office of Inspector General shall notify the warden in
writing or by electronic mail of the findings. All video
recordings submitted with use of force reports shall be
retained and maintained by the Office of Inspector
General in accordance with records retention statutes. The
Office of Inspector General shall notify the regional
director and warden any time a reasonable suspicion or
probable cause is found that the force administered by a
staff member was not in compliance with law, rule, or
procedure. The Office of Inspector General or the warden,
upon referral by the Office of Inspector General, shall
conduct an investigation of the incident. Any staff
member who is a subject of an investigation based on
suspicion or allegation that force administered with their
participation was not in compliance with this rule shall be
notified by written letter when the matter is being
investigated by the Office of Inspector General. Staff
members shall not disclose or discuss any information
concerning a use of force administrative investigation
until receiving notice that a determination has been issued
by the Office of Inspector General or warden. Wardens
shall complete Form DC6-296, Disapproved Use of
Force/Warden Disposition Report, should their review of
referred cases lead to a determination that force was not
appropriately used. All disciplinary actions shall be ~~
forwarded to the Human Resources Section upon
completion. Form DC6-296, Disapproved Use of
Force/Warden Disposition Report, is hereby incorporated
by reference. Copies of this form are available from the
Forms Control Administrator, 501 South Calhoun Street,
Tallahassee, Florida 32399-2500,
http://www. flrules.org/Gateway/reference.asp?No=Ref-
01703. The effective date of the form is 7-25-02.

(i) The Assistant Secretary of Institutions, regional
director, or warden shall be responsible for issuing any
corrective action pursuant to a finding of non-compliance
with this rule. Copies of the employee's report, the
warden's summary, and the Office of Inspector General
review and determination shall be kept in the inmate's file
pursuant to public records retention law. Form DC2-802,
Use of Force Log, shall be placed in every employee's
personnel file. Form DC2-802 is hereby incorporated by
reference. Copies of this form are available from the
Forms Control Administrator, 501 South Calhoun Street,
Tallahassee, Florida 32399-2500,
http://www. flrules.org/Gateway/reference.asp?No=Ref-
01691. The effective date of the form is 2-7-00. This form
shall be maintained by the servicing personnel office and

i
E
i

 

 

 

 
 

qos

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 79 of 158

shall contain a record of every use of force report
completed by the employee.

(j) The warden or designee shall be responsible for
submitting accurate information to the personnel office in
order to maintain Form DC2-802. Any use of force
reports completed prior to April 15, 1998, shall remain in:
the file and be retained for the applicable retention period.

(k) The Office of Inspector General shall notify
the warden of any officer involved in eight or more use of
force incidents in an eighteen month period.

(1) Any incident that necessitates the drafting of
Form DC6-230, Report of Force Used, shall be reported
to the Emergency Action Center (EAC).

(m) Any employee or officer who witnesses, has
reasonable cause to suspect, or has knowledge that any
inmate has been a victim or subject of an unlawful battery
or has been abused in violation of law or the Department's
administrative rules shall without unnecessary delay
report the incident to the warden or designee and
complete Form DC6-210, Incident Report, describing his
or her observations, knowledge, or suspicion. No
employee shall commit a battery on or engage in cruel or
inhuman treatment of any inmate. The warden or designee
shall forward a copy of all reports involving allegations of
inmate abuse, neglect, or battery to the Office of Inspector
General without unnecessary delay.

(n) Officers may use reasonable physical force to
restrain an inmate, upon supervision and direction of a
physician or medical practitioner, for the purpose of
providing necessary treatment or for the safety of an
employee. The attending Qualified Health Care Provider
who directs or observes medically necessary use of force
shall prepare Form DC6-232, Authorization for Use of
Force. Officers who use force pursuant to a physician or
medical practitioner's request shall complete Form DC6-
230, Report of Force Used, when actual force is used, or
Form DC6-210, Incident Report, when restraints are
applied with no physical resistance by the inmate, and the
form shall be forwarded to the warden.

(o) The attending physician or medical practitioner
shall complete Form DC4-701C, Emergency Room
Record, and Form DC4-708, Diagram of Injury, with
applicable data or the letters "N/A" used to indicate
inapplicability. The attending physician or medical
practitioner shall document the presence or absence of
any injury in his or her records whenever force has been
applied. Every physical examination of an inmate patient
who has been the subject of an application of force shall
be documented with specificity by the attending physician
or medical practitioner to include extent of injury, type of
injury, and a description of any injury. Any time a
physician or attending medical practitioner reports
reasonable suspicion of abuse of an inmate to the warden

 

or the Office of Inspector General, it shall be reported on
Form DC6-210, Incident Report.

(p) Any employee or officer who participates in
the application of reactionary or organized use of force
and receives or experiences any injury shall report such
injury to the officer in charge. Injured staff shall be
offered an opportunity to receive a medical examination.
Should the employee or officer decline a post-use of force
medical examination, he or she shall sign Form DC4-
711A, Refusal of Health Care Services, indicating an
examination was offered but declined. In those cases
where an injury is claimed but not substantiated by
medical examination, the statement by the medical
provider shall indicate this, and the documentation shall
be sufficient to support that no injury was found upon
examination. Form DC4-711A is incorporated by
reference in > Rule 33-401.105, F.A.C.

(q) When the use of four-point or five-point
psychiatric restraints is authorized, and the inmate does
not offer resistance to the application of the restraints, the
completion of Form DC6-210, Incident Report, shall be
required. The application of the restraints will be
videotaped. The videotape, Form DC6-210, Incident
Report, Form DC6-232, Authorization for Use of Force
Report, Form DC4-701C, Emergency Room Record, and
Form DC4-708, Diagram of Injury, shall also be
completed in their entirety with applicable data or the
letters "N/A" used to indicate inapplicability and shall be
forwarded to the warden or acting warden for review
within one working day. Each institution shall retain the
reports for the applicable retention period. If at any time
prior to or during the application of the psychiatric
restraints, the inmate offers resistance to the application,
the steps outlined in subsection (4) shall be followed.

(13) Use of Deadly Force. For the purposes of this
rule, deadly force refers to force that is likely to cause
death or great bodily harm. An officer is authorized to use
deadly force only when the officer believes that such
force is necessary to prevent imminent death or great
bodily harm to him or herself or another.

(a) Use of Firearms. In order for all concerned to
be aware of their responsibilities, the procedures set forth
in this rule shall be readily available at all institutions and
facilities for staff review.

(b) Firearms or weapons shall be issued to an
officer only upon instructions of the warden, duty warden,
chief of security, or shift supervisor by the arsenal officer
or the officer designated to issue weapons. Officers shall
not intentionally discharge a firearm at or in the direction
of another person except under the following
circumstances and after all reasonable non-lethal
alternatives have been exhausted, and there is no
reasonable danger to innocent bystanders:

 
a 2
‘

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 80 of 158

1. To prevent an escape of an inmate who is
actively attempting to flee custody;

2. To prevent any conveyance to gain
unauthorized entry into or exit from a correctional
institution;

3. To prevent serious or life threatening injury to
themselves or another person; or

4. To quell a riot.

(c) Shot guns are approved for use by the
Department's designated armed response team, Rapid
Response Teams, Correctional Emergency Response
Teams and/or other trained staff as authorized by the
Assistant Secretary of Institutions for use during riots and
mass disturbances. The type of authorized lethal or non-
lethal ammunition used will be at the discretion of the
Incident Commander.

(d) Weapons to be used shall be designated by the
person in charge.

(e) Firearms shall not be discharged:

‘1. In any case where there is a reasonable belief
that the life of a bystandermmay be endangered by
discharge of the firearm;

2. From any moving vehicle unless such action is
reasonably believed necessary to protect oneself or
another from imminent death or great bodily harm;

3. As a warning, except during escapes;

4. Until the employee is sure that an escape is
occurring or has occurred and he or she reasonably
believes that the person to be fired upon is an escapee that
is serving a sentence for a violation of a felony;

5. Unless the officer has positively identified an
escape is occurring and the target is a Department inmate:

6. Except after all reasonable non-lethal
alternatives have been exhausted; or

7, On the mere suspicion that a crime, no matter
how serious, has been committed.

(f) No officer shall discharge any firearm except
as authorized by Florida law.

(g) Because helicopters or other aircraft may be
used during an escape or assault, the following policy
shall apply:

1. When it can be done safely, actions other than
firing weapons, such as waving arms in a manner to
indicate disapproval to enter an area, shall be made in an
attempt to cause the aircraft to leave.

2. If these attempts fail, the aircraft shall be
allowed to land.

3. All inmates shall be kept away from the aircraft.

4. The aircraft shall be secured using armed
security staff and shall be prevented from being flown
away by securing the flight equipment with locks and
chains without causing damage to the aircraft.

5. If the landing occurs due to an in-flight
emergency, e.g., engine failure, staff shall maintain

 

security of the aircraft and all occupants until their
removal from the site.

6. Once the aircraft lands, efforts shall be directed
to stop any inmate from boarding the aircraft. Staff are
authorized to shoot any inmate attempting to escape in
accordance with this rule. When circumstances permit, a
verbal warning to halt and a warning shot shall be fired
prior to the inmate reaching the aircraft to board.

7. If weapons are fired from an aircraft,
Department personnel are authorized to return fire and use
deadly force to protect the themselves and others upon
property of the institution.

8. Firearms shall not be used on departing aircraft
after leaving contact with the ground. Immediate
notification, without delay, shall be made to the law
enforcement agency of local jurisdiction and the Office of
Inspector General upon an aircraft landing on Department
property. The Office of Inspector General shall notify the
Florida Department of Law Enforcement, Federal Bureau
of Investigation, and the Federal Aviation Administration.

9. All inmates shall receive orientation in regard to
this subsection of the rule. This orientation shall contain
instructions indicating that should any aircraft attempt to
land on or near the property of any Department facility,
inmates are required to move away from the aircraft.
Movement toward the aircraft by an inmate shall be
viewed as an escape attempt and shall subject the inmate
to the use of deadly force to prevent him or her from
escaping.

10. This subsection of the rule shall be made a part
of the Department's orientation program at all reception
centers.

(h) Use of a conveyance to gain unauthorized
entry into or exit from a correctional institution or facility.
The institution or facility shall take the following steps to
prevent any conveyance or vehicle from being used to
gain unauthorized forced entry into or forced exit from its
perimeter area:

1. Time permitting, a verbal order to halt shall be
issued followed by a warning shot if the vehicle fails to
stop.

2. If the vehicle does not stop and continues to be i
driven or operated in a manner that indicates the driver
intends to or is in the process of forcibly entering or
exiting the perimeter, officers may use deadly force to
prevent serious injury or death to any person or to prevent
the escape of an inmate.

(i) Any officer who discharges a firearm shall
report the incident on Form DC6-210, Incident Report.
Any officer who has fired a weapon during the
performance of his or her duty, time permitting, shall
secure the scene and immediately notify his or her
supervisor and the Office of Inspector General. The senior
officer in charge at the scene of the incident shall ensure

 

 

 
 

 

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 81 of 158

all evidence is undisturbed, including locations of empty
cartridges, until processed by a law enforcement agency
or the Office of Inspector General.

(j) Any officer who accidently or negligently
discharges a Department firearm or any firearm upon
institutional property shall report the incident to the
warden or designee without unnecessary delay and shall
complete Form DC6-210, Incident Report.

(14) Use of Deadly Force to Prevent Escape or to
Recapture Escapee. Officers are authorized to use force,
including deadly force, as necessary to prevent the escape
of an inmate from a correctional institution.

(a) Escape attempts from inside an institutional
perimeter where armed perimeter staff are assigned:

1. A loud verbal warning shall be made, if
possible, instructing the inmate to stop or halt prior to the
inmate's contact with any inner fence in institutions that
have a double fence. A warning shot may be safely fired
prior to any inmate's attempt to cross or pass over,
through, or under the inner fence. The firearm shall not be
fired at the inmate until he or she has begun to cross or
pass over, through, or under the inner fence.

2. A loud verbal warning shall be reasonably made
where possible instructing the inmate to stop or halt and a
warning shot safely fired prior to the inmate's contact with
the fence. A firearm shall not be fired at the inmate until
he or she has begun to cross, or to pass over, through, or
under the fence in institutions that have a single fence.

3. Warning shots are authorized only as provided
herein. In all other instances where deadly force is
authorized during inmate escape attempts, a loud verbal
warning shall be issued if time and circumstances permit.

(b) Apprehension of escaped inmates once they
are outside an institutional perimeter.

1. Officers are considered to be in active pursuit of
an escaped inmate who has fled from an institution or
supervised work detail so long as the escape commander
determines that the escape recovery efforts are active. An
officer is authorized to use deadly force, after giving a
loud verbal warning for the inmate to stop or halt the
escape attempt, when the inmate is demonstrating a
refusal to cease active flight or escape from an institution
or supervised work detail. A firearm shall not be fired if it
creates a hazard to persons other than the inmate.

2. The officer in charge of the incident shall be the
Incident Commander until relieved by a higher authority
or the incident is turned over to a law enforcement agency
or the Office of Inspector General. The Incident
Commander of the escape attempt shall determine when
active recapture efforts are terminated. Upon order of
incident termination, the Incident Commander of the
escape attempt may provide assistance to any law
enforcement agency that is conducting an investigation of
the incident. Officers who are utilized to assist outside

 

law enforcement agencies are authorized to use deadly
force pursuant to Florida law.

3. Officers may provide assistance to any law
enforcement agency that is seeking to capture or take into
custody any inmate who has failed to return from a
furlough or non-supervised outside assignment or who
has escaped from any work release center. Correctional
officers who are utilized to assist outside law enforcement
agencies are authorized to use deadly force pursuant to
Florida law.

(c) Escape attempts by inmates who are being
transported or escorted outside institutional perimeters,
e.g., court appearances, hearings, and medical visits, or
while being supervised while in a hospital for treatment,
are included within the purview of this subsection.

(15) Other authorized uses of force. The use of
electronic immobilization devices (EIDs), batons,
chemical agents, specialty impact munitions, or other less
lethal weapons within institutions shall be authorized only
by the warden or designee. Such weapons shall be utilized
by officers who have completed training on their use and
shall be used in accordance with manufacturer
specifications.

(a) Use of EIDs and less lethal weapons. EIDs
shall not be used on anyone other than an inmate during
an authorized use of force or upon any person to prevent
serious injury or death. EIDs authorized by the
Department include:

1. Handheld EIDs, which shall be the intermediate
level of force alternative, issued primarily for the purpose
of transportation and supervision of inmates outside the
institution;

2. Electronic shields, which may be used by force
cell extraction teams; and

3. Electronic restraint belts, which are authorized
to be placed on an inmate for appearance in court, during
transportation, or when the inmate is determined to be
high risk or to have a history of violent behavior.

4. If possible, the shift supervisor shall counsel
with the inmate, issue the final order, and be present prior
to the use of an EID at an institution or during work detail
or transport.

5. Handheld EIDs shall be issued to unarmed
officers on any inmate transport or any outside hospital
visit where firearms are issued. The chief of security or, in
his or her absence, the shift supervisor shall determine the
number of officers who will be issued firearms and EIDs
during the transportation or movement of inmates.

6. An inmate shall be provided a medical
examination and treatment as necessary any time he or
she has been subject to an application of an EID or less
lethal weapon. Medical staff shall, upon completing the
medical examination, make a mental health referral for
each inmate who is classified with a mental health grade
aan

Case 3:18-cv-01559-RV-EMT Docum
of S-2 or S-3. A referral shall be made upon Form DC4-
529, Staff Request/Referral, and forwarded to mental
health staff as soon as possible. Mental health staff shall
evaluate an inmate no later than the next working day to
determine whether a higher level of mental health care
(for example, isolation management, transitional care, or
crisis stabilization) is indicated.

7. The application of force by an EID or less lethal
weapon shall be reported by completion of Form DC6-
230, Report of Force Used, by the officer who deployed
the device.

8. EIDs and other less lethal weapons shall be
stored and maintained in either the main arsenal or the
control room mini-arsenal. The warden may authorize, in
writing, the storage of one handheld unit and one shield in
the confinement unit or close management unit. All EIDs
or less lethal weapons shall be secured in a locked cabinet
when not in use. The arsenal sergeant shall be responsible
for the proper documentation of the maintenance, storage,
and issue of EIDs and less lethal weapons.

9. All EIDs and other less lethal weapons shall be
accounted for in the same manner as firearms.

10. There shall be no attempt to alter, tamper with,
or repair any EID or less lethal weapon. Devices shall be
sent to an authorized repair station if a malfunction occurs
or repair is necessary. Any EID or less lethal weapon that
is dropped or is subject to possible damage shall be
immediately tested to determine if it is safe and properly
functioning. EIDs shall not be used after the application
of any chemical agents.

(b) Specialty impact munitions. Specialty impact
munitions shall be used primarily by the Department's
designated armed response teams, Rapid Response
Teams, Correctional Emergency Response Teams and/or
trained staff as authorized by the Assistant Secretary of
Institutions for use during riots and disturbances and to
respond to staff assaults. They are intended as a less lethal
alternative to the use of deadly force. Specialty impact
munitions shall not be used on anyone other than an
inmate during an authorized use of force.

1. The following specialty impact munitions have
been approved for use by the Department:

a. 37/40-mm rubber ball pellet rounds;

b. 12 gauge rubber ball pellet rounds -- high
velocity;

c. 12 gauge rubber ball pellet rounds -- low
velocity;

d. 12 gauge drag stabilized (bean bag) rounds;

e. 37/40-mm wooden baton rounds (skip fired 6
feet in front of target, no direct fire);

f. Stinger rubber ball grenades (stun grenade);

g. 40-mm impact munitions (OC, marking and
inert foam) long range; and

ent 52 Filed 05/29/20 Page 82 of 158
h. 40-mm impact munitions (OC, marking and

inert foam) short range.

2. Specialty impact munitions engagement
distance will be in accordance with training and
dependent on the situation and the level of force required
to resolve the situation.

3. Selection and deployment of specialty impact
munitions during a riot or disturbance or other instance
where less lethal force options are needed shall be
authorized by the Secretary, regional director, or warden
or designee.

4. Specialty impact munitions shall only be used
after all other reasonable alternatives to regain control
have been exhausted and their use is necessary. They are
intended to be used as an interim force response between
the use of chemical agents and lethal force.

5. Specialty impact munitions shall not be
deployed in the direction of any individual in a manner
contrary to the manufacturer's directions or at a distance
of less than that recommended by the manufacturer,
unless the threat of bodily harm or death justifies the
escalation to deadly force.

6. Storage of Specialty Impact Munitions.

a. Specialty impact munitions shall be stored and
maintained in the main arsenal.

b. Specialty impact munitions shall not be mixed
with lethal munitions. Weapons designated to deploy
specialty impact munitions shall be marked in a manner to
alert staff of their intended use.

c. All specialty impact munitions shall be
accounted for in the same manner as firearms and
ammunition.

7. After each use of specialty impact munitions,
exposed inmates shall be examined by medical personnel.

8. In any case where specialty impact munitions
are deployed, the incident shall be recorded on Form
DC6-230, Report of Force Used.

(c) Pepperball Launching System (PLS). The PLS
shall be used primarily by restricted labor squad
supervisors and exercise officers for confinement, close
management, maximum management, and death row
populations. The PLS is intended for the dispersal of
chemical agents in situations where the use of aerosol-
type agents would not be effective due to weather
conditions or when their use could subject the officer or
uninvolved inmates to injury. The PLS shall only be
employed by officers trained in their use and effects.

1. The Secretary shall designate those institutions
authorized to use the PLS.

2. In controlled situations when time constraints
are not an issue, the PLS can only be used if authorized
by the warden or designee. The warden or designee shall
only authorize trained and certified officers to use the
PLS.

 

cept

 
 

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 83 of 158

3. The PLS is authorized for use to quell mass
disturbances, violent events, assaults, and fights among
inmates assigned to restricted labor squads. Authorized
activation of the PLS by staff assigned to restricted labor
squads does not constitute deadly force.

4. PLS is authorized for use in confinement, close
management, maximum management, and death row
recreation areas to quell mass disturbances, violent
events, assaults, and fights among inmates.

5. PLS is classified as less-than-lethal at all
distances, but, unless the incident necessitates otherwise,
it should be primarily utilized at a distance of five (5) feet
or greater to prevent the inmate from attempting to take
control of the launcher.

6. Written authorization from the warden or
designee shall be received prior to utilization of the PLS
for situations other than those described in subparagraphs
3. and 4. above. This written authorization shall detail the
reasons it was necessary to utilize the PLS in addition to
or in place of aerosol-type chemical agents.

7. All subsequent reports, medical requirements,
and reviews required for the use of chemical agents as
outlined in this rule shall be completed after the use of the
PLS.

8. Each assigned PLS system shall be numbered,
maintained, and inventoried by the shift supervisor or
designee on Form DC6-216, Chemical Agent
Accountability Log.

9. Noise flash distraction devices. Noise flash
distraction devices shall be used primarily by the
Department's Rapid Response Teams, Correctional
Emergency Response Teams and/or other trained staff as
authorized by the Assistant Secretary of Institutions for
the purpose of creating a momentary diversion to assist
correctional staff in restoring order in hostile situations.
These situations include hostage rescue, crowd control
and certain escape and recapture efforts.

a. The following noise flash distraction devices
have been approved for use by the Department:

(1) Hand-launched, reloaded noise flash distraction
devices;

(II) Hand-launched, single use noise flash
distraction devices;

(III) Shotgun-launched (aerial distraction) noise
flash distraction devices.

(16) Medical Attention Following Use of Force.
Appropriate medical treatment shall be provided
immediately or, in the case of a riot or other man-made or
natural disaster, as soon as possible following resolution
of the riot or disaster. Any treatment or follow-up action
shall be documented on Form DC6-230, Report of Force
Used. A Qualified Health Care Provider shall examine
any person physically involved in a use of force to
determine the extent of injury, if any, and shall prepare a

 

report that shall include a statement of whether further
examination by a physician is necessary. Any noticeable
physical injury shall be examined by a physician, and\ he
physician shall prepare a report documenting the extent of
the injury and the treatment prescribed. Such report shall
be completed within one (1) business day of the incident
and shall be submitted to the warden for initial review.
The qualified health provider and physician shall use
Form DC4-701C, Emergency Room Record, to document
an examination following use of force. Form DC4-708,
Diagram of Injury, shall be used along with Form DC4-
701C to document observed or known physical injuries. A
copy of the report, including referenced forms, shall be
attached to Form DC6-230. The original reports shall be
filed in the inmate's medical record.

(17) No weapon shall be issued for any purpose
other than the authorized use of force or to a certified
training officer for the purpose of approved training
without prior written authorization from the warden or
designee.

Amended Nov. 5, 2013.
Authority: > 944.09 FS. Law Implemented > 776.07, > 944.09, > 944.35 FS.

WEST'S FLORIDA ADMINISTRATIVE CODE
TITLE 33. DEPARTMENT OF CORRECTIONS
CHAPTER 33-602. SECURITY OPERATIONS
Current with amendments available through March 31, 2014.

 
 

“DISCIPLINARY PROCEEDINGS

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 84 of 158

33-601.301 Inmate Discipline - General Policy.

(1) Inmate behavior that is not in compliance with department
rules shall be corrected through the disciplinary process, which
includes informal disciplinary intervention.

(2) Informal disciplinary intervention consists of group and
individual counseling in lieu of formal disciplinary action. These
corrective techniques are employed when deviations from rules occur
due to lack of understanding or as the result of carelessness or faulty
habits, and are designed to eliminate future disciplinary violations and
to develop acceptable standards of behavior.

(3) The goals and purposes of discipline and informal disciplinary
intervention, the terms used, as well as the procedures outlined in this
rule will be incorporated into the staff training program. A copy of
Rules 33-601.301-.314, F.A.C., and all revisions thereto will be made
available to all employees.

(4) Every inmate shall have access to Rules 33-601.301-314, F.A.C.
Inmates in open population shall have access to these rules from the
inmate library, law library, or any other area accessible to inmates as
deemed appropriate by the warden. Inmates who are not in open
population shall have access to these rules through their housing
officer in the confinement unit. Inmates in institutions or facilities
without libraries shall have access to these rules from the classification
office, the security shift supervisors office, or any other area accessible
to inmates as deemed appropriate by the warden. Inmates shall be
notified of any change by posting and circulation. These rules shall be
translated into any language native to five percent or more of the
statewide inmate population. These translations shall be made

BSB I se th a a Sasi a0

available to inmates. When a literacy or language problem prevents an
inmate from understanding the rules, a staff member or translator shall
assist the inmate in understanding the rules.

(5) The provisions of Rules 33-601.301-.314, F.A.C., shall be
applicable to correctional facilities and programs operated by the
department and to correctional facilities operated by private vendors
under contract with the department.

AUTHORITY

Rulemaking Authority 944.09 FS.

Law Implemented 20.315, 944.09, 945.04 FS.

HISTORY

New 3-12-84, Formerly 33-22.01, Amended 12-30-86, 10-1-95,
Formerly 33-22.001, Amended 2-12-15.

33-601.302
Definitions.

Inmate Discipline - Terminology and

The following terms, as defined, shall be standard usage
throughout the Department:

(1) Classification Officer - As used herein, refers to any
classification officer position, including senior classification officer and
classification supervisor.

(2) Contact Card - Refers to Form DC6-256, a written log used to

document behavior i

of an inmate, other than an inmate in

administrative confinement, disciplinary confinement or close
management. Correctional officers maintain this card in the inmates
assigned dormitory. Form DC6-256 is incorporated by reference in
paragraph 33-601.313(1)(c), F.A.C.

(3) Corrective Consultation - A written reprimand for a violation

of rules of such a minor nature that no disciplinary report is necessary.
 

 

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 85 of 158

(4) Department Head - The staff person in charge of a work unit
at a correctional facility.

(5) Designating Authority -
responsible for the review of disciplinary reports prior to hearing to
determine if the disciplinary report is in accordance with due process
requirements and Rules 33-601.301-.314, F.A.C., and whether it shall be
designated as minor or major as defined by subsections 33-
601.302(11) and (12), F.A.C.

(6) Disciplinary Hearing - The procedure used to provide
administrative due process requirements for inmates charged with

The classification supervisor

violating the rules of the Department.

(7) Disciplinary Report - A formal method of charging an inmate
with a rule violation. The disciplinary report is an Offender Based
Information System (OBIS) computer screen entry into the Automated
Discipline and Integrated Offender System (ADIOS).

(8) Disciplinary Team - A team made up of at least two staff
persons, one of whom shall be a classification officer, senior
classification officer or classification supervisor, who serves as team
chair at the direction of the warden, and a correctional officer
lieutenant or above, who will be responsible for hearing disciplinary
reports. The correctional officer chief shall designate a correctional
officer sergeant as a substitute team member only if neither a
lieutenant nor captain is available and only when such substitution is
absolutely necessary.

(9) Hearing Officer - An employee who will be responsible for
hearing disciplinary reports designated as minor.

(10) Investigator - The staff member assigned to investigate
infractions, conduct interviews and collect evidence relating to the
disciplinary infraction.

(11) Major Violation - Any rule violation where the maximum
penalty is 30 DC and 30 GT or greater, or where the maximum penalty

is less than 30 DC and 30 GT and the designating authority has
determined that based upon one or more of the criteria listed in
subsection 33-601.302(12), F.A.C., it is assigned to the disciplinary team
as a major disciplinary report.

(12) Minor Violation - Any rule violation for which the maximum
penalty that could be imposed is less than 30 days disciplinary
confinement or 30 days loss of gain time shall be considered for
assignment to the hearing officer as a minor disciplinary report based
on:

(a) The nature and circumstances of the offense;

(b) The inmates disciplinary history;

(c) The period of time that has elapsed since the inmates last
disciplinary report.

(13) Rehearing - A process to reconsider the disciplinary report
due to discovery of an error at any time after a finding of guilt.

(14) Staff Assistant - An employee, appointed by the warden,
whose name is placed on a list maintained by the disciplinary team and
who is assigned by the team to assist the inmate. A staff assistant is
not to take the position of an advocate or defense attorney. A staff
assistant is assigned to an inmate under the following circumstances:

(a) To explain the charges or disciplinary procedures to the
inmate,

(b) To assist the inmate when the disciplinary team determines
that the inmate is illiterate or does not understand English,

(c) When the inmate has a disability that would hinder his or her
ability to represent himself or herself,

(d) When the complexity of the issue makes it unlikely that the
inmate will be able to properly represent himself.

(15) Shift Supervisor - The correctional officer in charge of
security on any work shift.
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 86 of 158

  

(16) Witness - Any person having information relevant to facts in
dispute of the case.
AUTHORITY
Rulemaking Authority 944.09 FS.
Law Implemented 944.09 FS.
HISTORY
New 3-12-84, Formerly 33-22.02, Amended 12-30-86, 10-1-95,
Formerly 33-22.002, Amended 5-21-00, 2-11-01, 9-16-04, 7-25-06, 1-
28-07.

33-601.303 Reporting Disciplinary Infractions.

(1) When any employee or person supervising inmates witnesses
an act or has reason to believe that an act has been committed by an
inmate which is in violation of the rules or procedures of the
Department and that employee determines that the infraction can be
properly disposed of without a formal disciplinary report, the
employee shall take the necessary action to resolve the matter. The
employee may decide to reprimand the inmate verbally or in writing
through use of Form DC6-117, Corrective Consultation of Inmate.

(a) A verbal reprimand is any employees verbal counseling to the
inmate designed to motivate the inmate to comply with, or to clarify
the rules of prohibited conduct, departmental rules or procedures or
institutional regulations. Verbal reprimands will be documented on the
inmates contact card, Form DC6-256. Form DC6-256 is incorporated by
reference in paragraph 33-601.313(1)(c), F.A.C.

(b) If the employee decides to reprimand the inmate in writing,
the employee shall issue the inmate a Corrective Consultation, Form
DC6-117. Form DC6-117 is incorporated in Rule 33-601.313, F.A.C. A
conv of the corrective consultation will be provided to the inmate

within twenty-four hours of the writing of the corrective consultation
and a copy will be placed in the inmates institutional file.

(2) If the employee cannot resolve the matter through a verbal
reprimand or corrective consultation, the employee shall consult with
and obtain approval from his or her supervisor regarding preparation -
of a formal disciplinary report, unless the employee is at the
department head level or correctional officer lieutenant level or above.

(3) When it appears that laws of the state have been violated, the
Office of the Inspector General shall be notified, who will in turn
contact the State Attorney when deemed appropriate. If the State
Attorney decides to prosecute, his office shall be consulted as to the
suitability of disciplinary action being taken by the institution prior to
the prosecution being concluded.

(a) If the State Attorney has no objections, formal disciplinary
action shall proceed.

(b) If the State Attorney objects to disciplinary action prior to
prosecution, the file shall be flagged so that the investigation and
disciplinary process can be completed once the criminal prosecution
has been resolved.

(c) Failure to notify the state attorney prior to taking disciplinary
action is not grounds for dismissal of the disciplinary report.

(4) The commission of acts that should normally result in
consideration for formal disciplinary action shall not be subject to such
action when these acts are directly associated with an inmates
intentional self injurious behavior.

AUTHORITY

Rulemaking Authority 944.09 FS.

Law Implemented 944.09, 945.04 FS.

HISTORY

New 3-12-84, Formerly 33-22.04, Amended 12-30-86, 10-1-95,
Formerly 33-22.004, Amended 5-21-00, 2-11-01, 9-22-09.
 

 

co
LO
a
a
oO
Mw
co
o
Do
Oo
ou
oO
N
—.
o
N
on
LO
oO
TC
o
iL
N
LO
_
Cc
o
=
5
oO
oO
Q
-
=
WW
>
o
o
LO
LO
a
2
>
2
co
o
o
wo
Yn
oO
O

   

33-601.304 Preparation of Disciplinary Reports.

(1) Only one violation shall be included in each disciplinary report.
Separate disciplinary reports shall be used for multiple offenses.
(2) The statement of facts shall include:
(a) A description of the violation, including date, time and place;
(b) The specific rules violated;
(c) A formal statement of the charge;
(d) Any unusual inmate behavior;
(e) Any physical evidence and its disposition;
(f) Any immediate action taken; and
(g) Any other specific facts necessary for an understanding of the
charge.
(3) The completed disciplinary report shall be turned in to the
shift supervisor.
AUTHORITY
Rulemaking Authority 944.09 FS.
Law Implemented 20.315, 944.09, 944.34, 945.04 FS.
HISTORY
New 3-12-84, Formerly 33-22.05, Amended 12-30-86, 10-1-95,
Formerly 33-22.005, Amended 5-21-00, 2-11-01, 3-22-05.
33-601.305 Inmate Discipline - Investigations.

The investigating officer shall initiate the investigation of the
infraction within 24 hours of the writing of the disciplinary report. The
investigating officer is responsible for the following:

(1) Interviewing the charging staff member.
(2) Interviewing the charged inmate. When interviewing the
charged inmate the investigator is responsible for the following:

(a) Delivering the charge to the inmate by reading the charge
and statement of facts to the inmate.

(b) Ensuring that the inmate has been provided a written copy of
the charges.

(c) Appointing a staff assistant if necessary.

(d) Obtaining the inmates version of the infraction.

(e) Asking the inmate if there are any witnesses or evidence to
offer in the inmates behalf.

(f) Completing and obtaining the inmates signature on the
Witness Disposition, Form DC6-112B, and the Documentary or Physical
Evidence Disposition, Form DC6-151. Form DC6-112B and Form DC6-
151 are incorporated by reference in Rule 33-601.313, F.A.C.

(g) Completing Form DC6-2028,
Videotape/Audiotape Evidence, when necessary. Form DC2-2028 is
incorporated by reference in Rule 33-601.313, F.A.C.

(3) Interviewing additional persons who may have information
pertaining to the infraction, including those who are listed in the
statement of facts.

(4) Reviewing documentary or physical evidence referenced by
the charging staff person or identified by the charged inmate on Form
DC6-151, Documentary or Physical Evidence Disposition. When the
evidence is a videotape or audiotape identified by the inmate, the
inmate must also include a written statement on Form DC6-151
describing what he expects the tape to show. Failure to complete and
sign Section I] on Form DC6-151 will result in a waiver of the
opportunity to have documentary or physical evidence presented at
hearing. The investigator shall determine whether, based upon review
of the tape itself or the capabilities of the particular taping equipment,
the tape described by the inmate does or does not provide evidence to
support the inmates statement. If the investigator determines that the

Disposition of

tape provides evidence to support the inmates statement, he shall
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 88 of 158

 
 

prepare a summary for the investigative report. If the investigator
determines that the tape does not provide evidence to support the
inmates statement, the inmate will be provided with the following
written statement in the basis of findings section of the disciplinary
report: Based upon review of the identified tape or the capabilities of
the particular taping equipment, the tape requested does not provide
evidence to support the inmates statement.” The investigator shall
provide on Form DC6-2028, Disposition of Videotape/Audiotape
Evidence, a detailed description of why the tape did not provide
evidence to support the inmates statement. In the interest of
institutional security, this form shall not be provided to the inmate, but
shall be retained with the other disciplinary report documentation.

(5) Recording the results of the investigation on the Disciplinary
Investigative Report, Form DC6-112A. Form DC6-112A is incorporated
by reference in Rule 33-601.313, F.A.C.

AUTHORITY

Rulemaking Authority 944.09 FS.

Law Implemented 20.315, 944.09, 945.04 FS.

HISTORY

New 10-1-95, Formerly 33-22.0055, Amended 5-21-00, 2-11-01, 3-22-
05, 7-10-06.$ 1:

33-601.3055 Inmate Discipline - Use of Confidential
Informants During Investigation.

The investigator shall interview the informant and obtain a
statement of the incident in question. This information shall be
recorded by the investigator in the disciplinary investigative report. The
investigator shall also document whether the informant has direct or
indirect knowledge of the case, whether the informant has provided
information in the past, and whether the information has been reliable,

unreliable, or both. If the informant has allegedly provided confidential
information in the past, the investigator will document to whom and
confirm with the staff member in the disciplinary investigative report.
The investigator will document only the informants social security
number for identification purposes on the witness disposition form
after the charged inmate reviews and signs the form.

AUTHORITY

Rulemaking Authority 944.09 FS.

Law Implemented 20.315, 944.09, 945.04 FS.

HISTORY

New 2-11-01.

33-601.306 Disciplinary Team and Hearing Officer.

(1) A person shall not serve as the hearing officer or as a member
of the disciplinary team, or participate in the deliberations when they
are:

(a) A witness or the person who wrote the charge;

(b) The investigating officer;

(c) The person charged with review of the results of the
disciplinary hearing;

(2) The hearing officer shall hear all disciplinary reports
designated as minor. At any time before the inmate enters a plea, the
inmate may request that the case be referred to the disciplinary team.

(3) The disciplinary team shall hear all disciplinary reports
designated as major or when requested by the inmate as in subsection
(2) above.

AUTHORITY
Rulemaking Authority 944.09 FS.

Law Implemented 20.315, 944.09, 944.719, 945.04 FS.
HISTORY
 

 

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 89 of 158

 

New 10-1-95, Formerly 33-22.0056.

33-601.307 Disciplinary Hearings.

(1)(a) No hearing shall commence prior to 24 hours following the
delivery of the charges except when the inmates release date does not
allow time for such notice or the inmate waives the 24 hour period. In
such cases, an explanation shall be provided in the basis of findings
section of the disciplinary report. The inmate may waive the 24-hour
waiting period. In such cases, a waiver must be signed by the inmate,
witnessed by an employee, and copies attached to each copy of the
disciplinary report. Form DC6-112D, 24 Hour/Refusal to Appear Waiver
Form, shall be used for this purpose. The disciplinary team or hearing
officer shall provide an explanation in the basis of findings section
whenever the waiver process is utilized. Form DC6-112D is
incorporated by reference in Rule 33-601.313, F.A.C.

(b) The inmate charged shall be present at the disciplinary
hearing unless a confirmed medical condition makes the inmate
unable to attend, the inmate demonstrates disruptive behavior, either
before or during the hearing, that impedes the process or poses a
threat to the safety of others or the security of the institution, or the
inmate has waived his right to be present. If the inmate waives the
right to be present or refuses to be present, Form DC6-112D, 24
Hour/Refusal to Appear Waiver Form, shall be signed by the inmate
and witnessed by an employee. If the inmate refuses to sign the form,
this shall be noted and signed by the employee. When an inmate
waives the right to be present at the hearing, the inmate may not
submit a written closing statement to the disciplinary team or hearing
officer in place of the oral closing statement permitted in paragraph
(1)(g). If the inmates disruptive conduct makes it necessary to remove
the inmate from the hearing, the hearing shall be conducted in the

  

inmates absence. The reason for the inmates absence shall be
explained in the basis of decision section of the disciplinary report.

(c) The hearing officer or disciplinary team member shall read the
charge, ask the inmate if the charge is understood, and explain the
range of penalties that could be imposed if there is a finding of guilt.

(d) The inmate shall be asked whether staff assistance is required
or desired for the hearing. If in the opinion of the hearing officer or
disciplinary team the inmate needs staff assistance, such assistance
shall be assigned.

(e) In the case of minor violations the hearing officer shall explain
to the inmate that he may request that the case be referred to the
disciplinary team.

(f) The hearing officer or disciplinary team shall read the
statement of facts to the inmate and the inmate shall be asked to plea.

(g) If the inmate pleads guilty," no further evidence needs to be
heard. If the inmate pleads not guilty," evidence is to be presented,
including witness statement forms obtained from witnesses. If
evidence is not revealed to the inmate, the reason(s) shall be
documented in. the comment section of Form DC6-112B, Witness
Disposition Form, the comment section of Form DC6-151,
Documentary or Physical Evidence Disposition or the comment section
of Form DC6-2028, Disposition of Videotape/Audiotape Evidence,
depending on the nature of the evidence, and in the witness
comments section in the Departments automated database. Forms
DC6-112B, DC6-151, and DC6-2028 are incorporated by reference in
Rule 33-601.313, F.A.C. The inmate may make only an oral closing
statement concerning the infraction for consideration by the hearing
officer or disciplinary team. In the event the inmate refuses to enter a
plea, it shall be treated as a not guilty plea insofar as hearing
procedures are concerned. A no contest plea shall be handled as a

guilty plea.
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 90 of 158

(h) The hearing officer or disciplinary team shall ensure the
following in accordance with Rule 33-601.308, F.A.C.:

1. That a decision of guilt or innocence is made only on the
official charge listed on the disciplinary report;

2. That the disciplinary action is proportionate to the infraction;

The hearing officer or the disciplinary team may utilize available
resource personnel such as health services staff, work supervisors, or
other personnel in a consultative capacity. When consultations occur as
part of the hearing process it shall be documented in the basis of
findings section of the Disciplinary Report.

(2) The hearing officer or chairman of the disciplinary team has
the authority to require the following actions:

(a) That other supporting documents be presented;

(b) That the employee filing the charge personally appear at the
hearing;

(c) That the investigating officer appear at the hearing;

(d) That any witness(es) appear at the hearing;

(e) That any other individuals appear at the hearing to clarify
information or facts related to the disciplinary report; and

(f) That further investigation be conducted, or evidence
presented, or statements presented of unavailable witnesses.

(3) The inmate may request that witnesses appear at the hearing,
but inmate witnesses shall not be routinely called before the
disciplinary team or hearing officer to provide live testimony for the
following reasons:

(a) Multiple hearings are routinely scheduled at one time and the
presence of witnesses during these hearings presents a potential
security risk for the facility and the safety of staff and inmates as well
as a diversion of additional security staff from assigned posts.

(b) The routine presence of inmate witnesses during hearings
would cause a disruption in the orderly operation of the facility, as it
removes inmates from routine work assignments and programs.

(c) The testimony of witnesses requested by the charged inmate
shall be presented at the hearing through Form DC6-112C, Witness
Statement Form, unless the inmate:

1. Has completed and signed the witness request form during
the investigation;

2. Makes a request at the hearing for a witness to appear to
provide live testimony; and

3. The disciplinary team or hearing officer determines that the
reason provided by the charged inmate for requesting live testimony
overcomes the burden on institutional staff caused by the retrieval and
escort of live witnesses as well as the diversion of security staff from
assigned posts due to the potential security risk that may result from
the appearance of live inmate witnesses and the disruption to the
assignments and activities of inmate witnesses. Form DC6-112C is
incorporated by reference in Rule 33-601.313, F.A.C.

(d) Failure to sign and complete Form DC6-112B, Witness
Disposition Form, during the investigation constitutes waiver of the
opportunity to call witnesses either live or by written statement. Form
DC6-112B must be used for listing witnesses. Listing witness names on
any other document, including Form DC6-112C, Witness Statement,
will not result in their being considered.

(e) Additional witnesses. A request for an additional witness who
was not listed on the witness request form will be granted if the inmate
makes the request at hearing for the additional witness, the expected
testimony proffered by the charged inmate indicates that the
testimony is material, relevant, and non-repetitive and the inmate
presents extraordinary circumstances which prevented him from
naming the witness during the investigation. The testimony of the
 

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 91 of 158

additional witness shall be presented by written statement unless the
procedure of paragraph 33-601.307(3)(c), F.A.C., is followed.

(f) In no case shall a witness be called live or by written
statement if his testimony would be irrelevant, immaterial or repetitive.

(g) Witnesses shall not be called or certain information disclosed
if doing so would create a risk of reprisal, undermine authority or
otherwise present a threat to the security or order of the institution.
The inmate witnesses must be willing to testify by means of an oral or
written statement provided to the investigating officer, hearing officer,
or the disciplinary team.

(h) If the disciplinary team or hearing officer utilizes confidential
informant information during the hearing, the disciplinary team or
hearing officer shall determine whether the informant has direct or
indirect knowledge of the events in question. The disciplinary team or
hearing officer shall consider the informants reliability by analyzing the
informants past record for providing accurate or inaccurate
information. The disciplinary team or hearing officer shall not accept
assurance alone from an officer as to the authenticity of the informants
information. Hearsay and second-hand knowledge not corroborated
by other evidence shall not be used to support a finding of guilt.
Unless supported by other evidence, information provided by a single
informant shall not be used to support a finding of guilt unless the
information is especially compelling. The disciplinary team or hearing
officer shall document the information used to determine guilt and the
reliability of the information in the basis of decision section of Form
DC6-112E, Disciplinary Hearing Worksheet. Form DC6-112E is
incorporated by reference in Rule 33-601.313, F.A.C. If disclosure of the
information would endanger the informant or adversely affect
institutional security and order, the disciplinary team or hearing officer
shall document the information and the reasons for not revealing it to

the inmate in the comment section of Form DC6-112B, Witness
Disposition Form.

(i) If a witness is requested by the disciplinary team or hearing
officer to appear at the hearing and is unavailable the witness
statement form shall be accepted as testimony. Signed witness
statements used as testimony shall be read to the charged inmate at
the hearing except as provided in paragraphs (a) and (c) above. Where
a witness statement is not read or the inmate witness does not appear
at the hearing as requested, the reason shall be recorded on Form
DC6-112B, Witness Disposition Form.

(j) The charged inmate shall not be permitted to question or
cross examine witnesses during the hearing.

(k) The only persons present during disciplinary team
deliberations shall be the disciplinary team, employees being trained,
and others whom the warden, the chief of security, or the classification
supervisor have previously authorized to be present after having
determined that these persons will not disrupt the hearing and will
benefit by observing the proceedings.

(4) The original charge cannot be reduced by the disciplinary
team to what might be termed a lesser included offense.” Up to the
point of the disciplinary team or hearing officer announcing their
decision to the inmate, the hearing may be postponed.

(a) The entire disciplinary report may be returned for further
review, investigation or correction.

(b) If further review suggests a different charge should have been
indicated or that additions, deletions or changes should be made in
the statement of facts (change section narrative) then the originator
shall rewrite the disciplinary report, a copy of the new or corrected
disciplinary report shall be delivered to the inmate, a new investigation
shall be prepared and the disciplinary report shall be scheduled for a
hearing. The original report shall not be processed. Notation of this
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 92 of 158

aa ty
occurrence shall be incorporated in the findings of the disciplinary
team or hearing officer with an indication of the reason that the
disciplinary report was rewritten and delayed.

(c) The inmate shal! be informed of the final decision by the
hearing officer or disciplinary team and the basis for that decision.

(d) The hearing officers electronic signature and name or the
electronic signature and names of all members of the disciplinary team
shall be typed or printed on the Disciplinary Report.

(5)(a) The warden, or designee, of an institution or facility shall
determine how an inmates personal property is to be managed when
that inmate has to appear at a disciplinary hearing by evaluating the
following factors:

1. Maintenance of proper accountability of inmate property;

2. The likelihood of disruptive and belligerent behavior on the
part of the inmate in the event that the inmate is found guilty at the
disciplinary hearing; and

3. The physical layout of the institution.

(b) The warden, or designee, is authorized to require an inmate
to bring all of the inmates personal property to the disciplinary hearing
if it is determined that this is necessary after evaluating the factors set
out above.

(6) Notwithstanding any other rule to the contrary, when an
inmate escapes or is otherwise absent from Department custody, the
Department may conduct a disciplinary hearing in the inmates absence
at the institution in which the inmate was last confined. Any gain time
forfeiture imposed in accordance with this section shall be immediately
effective to modify the inmates release date. When the inmate returns
to custody the Warden shall have the charges reheard before a
disciplinary team within 60 days after the inmates arrival at a
permanent institution. The disciplinary team shall ensure that the
inmate has all rights required for a hearing as set forth in this rule.

AUTHORITY

Rulemaking Authority 944.09 FS.

Law Implemented 20.315, 944.09 FS.

HISTORY

New 3-12-84, Formerly 33-22.06, Amended 12-30-86, 10-1-95, 12-10-
97, 5-19-98, Formerly 33-22.006, Amended 5-21-00, 2-11-01, 3-22-05,
10-12-05, 7-17-07, 12-3-14.

33-601.308 Disciplinary Team, Hearing Officer
Findings and Action.

(1) The disciplinary team or hearing officers findings shall
enumerate the specific facts derived from the disciplinary report, the
disciplinary investigative report or the witness statements and what
specific evidence was used in the disciplinary teams or hearing officers
conclusion.

(2) The disciplinary team or hearing officer shall make one of the
following findings:

(a) Dismiss the charge. If the charge is dismissed the disciplinary
report shall not be posted or placed in the inmate file. The dismissal of
a disciplinary report may occur due to procedural errors, technical
errors or duplication of charges. A dismissal is without prejudice and
may be rewritten and reprocessed. |

(b) Find the inmate not guilty. If the inmate is found not guilty
the disciplinary report shall not be posted or placed in the inmate file.
The inmate shall be found not guilty when the facts do not support the
charge.

(c) Find the inmate guilty.

(3) If the inmate has been held in administrative confinement
pending the disciplinary hearing and the decision is not to impose
disciplinary confinement as part of the disciplinary action, the
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 93 of 158

disciplinary team or hearing officer shall notify the confinement
supervisor who shall coordinate the release of the inmate from
administrative confinement. If the confinement supervisor discovers
other pending issues or actions, the institutional classification team will
be required to immediately review the case.

(4) If the inmate is found guilty the disciplinary team shall impose
any one or a combination of the below actions. The hearing officers
authority is limited to paragraphs (a) through (j) below:

(a) Reprimand the inmate;

(b) The disciplinary team or hearing officer may impose a penalty
and then suspend all or any portion of the penalty and place the
inmate on a specific term of probation. The maximum probationary
period shall not exceed the maximum term of disciplinary confinement
possible for a given charge. Probation can only be violated by a guilty
finding for a new infraction, including infractions based on non-
compliance with the conditions of probation set forth in the original
disciplinary report, committed during the term of the probation.
Successful completion of the period of probation shall not result in the
disciplinary report being expunged;

(c) Suspend any or all routine mailing or visitation privileges for a
period not to exceed 180 days. This alternative is available only when
the infraction cited is a violation of Rule 33-601.314, F.A.C., Section 9,
9-14 or 9-15 or when the evidence in a disciplinary report for another
infraction clearly indicates that the cited infraction occurred during the
inmates exercise or utilization of mailing or visiting privileges.

(d) Suspend any other privileges for a period of time not to
exceed 60 days;

(e) Assign extra duty assignments during leisure hours;

(f) Assign the inmate to a disciplinary squad for a period not to
exceed the time permitted for confinement on that charge;

 

(g) Assign the inmate to a restricted labor squad for a period not
to exceed the time permitted for confinement on that charge;

(h) Assign the inmate for individual review and counseling;

(i) Determine the disposition of contraband items;

(j) Require inmates to pay for damaged, destroyed or
misappropriated property or goods, whether state or personal;

1. If two or more inmates are each found to be responsible for
the loss or destruction of an item they each shall be liable for an equal
portion of the full amount. For example, if the total loss is $ 75 and
three inmates are found to be responsible for the loss, each inmate will
be required to pay $ 25. The total amount collected shall not exceed
the amount of the loss.

2. Payment for damaged, destroyed or misappropriated property
shall be at the replacement value and inmate or staff labor costs shall
not be included. However, outside labor costs may be charged when
the damage is the result of a deliberate destructive act. In such cases,
the disciplinary team chairman or hearing officer shall prepare a
memo, forward a copy to the service center and place a copy in the
inmate file at the local institution detailing the cost involved. The total
cost shall be reflected in the disciplinary report.

3. If an inmate does not have sufficient funds to cover the repair
or replacement costs, a notation shall be made on the inmates bank
account for possible future payment. Should the inmate ever receive
money at a facility during the current commitment or during service of
continuing consecutive commitments, excepting the release gratuity,
the department will be paid prior to issuing funds to the inmate.

4. Costs for medical services resulting from injury may not be
imposed.

(k) Assign the inmate to disciplinary confinement on a part-time
basis with continued participation in assigned work or programs. Part-
time confinement shall not exceed the maximum disciplinary
a

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 94 of 158

ve
confinement time permitted for the violation. A part of a day of
confinement will be equal to a full day of confinement.

(Il) Place the inmate in disciplinary confinement for a period of
time not to exceed the maximum penalty for the violation as found in
Rule 33-601.314, F.A.C. If an inmate has been placed in administrative
confinement pending a disciplinary hearing and the team subsequently
recommends a term of disciplinary confinement, the disciplinary team
shall consider the time served in administrative confinement in
determining the total number of days of recommended disciplinary
confinement. Disciplinary confinement shall be utilized only as a last
resort;

(m) Recommend loss of accrued gain time up to the maximum
penalty prescribed in Rule 33-601.314, F.A.C. A specific number of days
recommended for forfeiture shall be indicated. Whenever loss of gain
time is recommended, a determination must be made that the inmate
has accrued sufficient gain time in order for the forfeiture to be
processed unless the recommendation is for a loss of unearned gain
time. Even though by definition inmates serving a life term, certain
mandatory sentences or death sentences cannot earn or lose gain
time, the team is authorized to recommend loss of gain time for these
inmates for two reasons: first, this is an indication of the seriousness of
the disciplinary action and second, it may be applicable if the life or
death sentence is eventually converted to a term of years. Pursuant to
Section 944.28(2)(b), F.S., forfeiture of unearned gain time shall be
considered when the inmate has been involved in misconduct and the
inmate has not accrued enough gain time to achieve the desired
corrective results.

(n) Remove inmates on supervised community release from the
program and assign them to a designated facility;

(0) Require inmates assigned to work release centers to
participate in the work release program to pay the cost of substance
abuse analysis test(s) administered when the result(s) are positive.

(5) Any disciplinary action, except loss of gain time, that is being
imposed with any other disciplinary action should be clearly stated in
the basis of findings as to the concurrent or consecutive requirements.
If the disciplinary team or hearing officer does not specifically state
concurrent or consecutive requirements, the disciplinary action shall be
considered consecutive.

(6) Loss of gain time shall not be concurrent with any other loss
of gain time and shall be cumulative.

AUTHORITY

Rulemaking Authority 944.09, 945.091 FS.

Law Implemented 20.315, 944.09, 945.04, 945.091 FS.

HISTORY

New 3-12-84, Formerly 33-22.08, Amended 11-13-84, 12-30-86, 6-25-
89, 7-17-90, 10-1-95, 11-25-98, 8-5-99, Formerly 33-22.008, Amended
5-21-00, 2-11-01.

33-601.309
Action.

Inmate Discipline - Review and Final

(1) The chief correctional officer at a work release center, or the
senior staff person at a contract facility shall review the disciplinary
action and recommend approval, modification or disapproval to the
warden.

(2) The warden acts as the final reviewing and approving
authority for all disciplinary reports in which the recommended penalty
does not exceed a loss of more than 365 days of gain time.
 

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 95 of 158

(3) The regional director of institutions acts as the final reviewing
authority for all disciplinary reports in which the recommended penalty
exceeds 365 days loss of gain time.

(4) The warden or regional director of institutions shall approve,
modify downward or disapprove the recommended disciplinary action.
The above mentioned or the deputy assistant secretary - programs is
authorized to direct a rehearing of the disciplinary report as provided
for in Rule 33-601.310, F.A.C. The review shall be limited to the matters
contained in the disciplinary report. If new evidence or procedural error
is discovered, the warden or regional director shall remand the
disciplinary report to the hearing officer or disciplinary team for a
rehearing as provided for in Rule 33-601.310, F.A.C. Review of each
disciplinary report is the responsibility of the warden or regional
director and cannot be delegated to other staff members.

(5) When the warden is the reporting officer of a disciplinary
report the regional director of institutions shall act as reviewing and
approving authority.

(6) In the case of privately operated correctional institutions, the
correctional services administrator position in the regional office is the
final approving authority for all disciplinary reports, except those as
defined in subsection 33-601.309(3), F.A.C.

AUTHORITY

Rulemaking Authority 944.09 FS.

Law Implemented 20.315, 944.09, 944.275, 944.28, 944.719, 945.04 FS.
HISTORY

New 3-12-84, Formerly 33-22.09, Amended 12-30-86, 10-1-95,
Formerly 33-22.009, Amended 5-21-00, 2-11-01, 3-22-05.

33-601.310 Inmate Discipline - Rehearings.

(1) If an error is discovered at any time after an inmate has been
found guilty of a disciplinary infraction, the warden, the facility
administrator of a private facility, or the deputy director of institutions
(classification) or designee is authorized to cause a rehearing to take
place within 30 days of the discovery of the error or the receipt of a
successful grievance or appeal. The individual ordering the rehearing
shall note the specific reasons for the rehearing on the disciplinary
report. A rehearing shall not be held following a finding of not guilty.

(2) The investigation may incorporate those portions of the
previous investigation that are not affected by the need for the
rehearing. The rehearing shall proceed according to the provisions of
Rule 33-601.307, F.A.C. No inmate is authorized to request a rehearing.
AUTHORITY
Rulemaking Authority 944.09 FS.

Law Implemented 20.315, 944.09, 944.719, 945.04 FS.
HISTORY
New 10-1-95, Formerly 33-22.0105, Amended 5-21-00, 2-11-01.

33-601.311
Provisions.

Inmate Discipline - Miscellaneous

(1) Interstate Compact Cases. Inmates confined in_ this
Department on interstate transfer are to be disciplined in the same
fashion as anyone sentenced within the state of Florida. Following the
review process, a copy of all disciplinary reports on interstate
corrections compact cases (institutions) shall be forwarded to the
interstate corrections compact administrator in the Bureau of
Classification and Central Records, who will then forward the
 

ag d

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 96 of 158

disciplinary report to the sending state for information and
concurrence. ,

(2) Transfers.

(a) If, in the course of conducting disciplinary procedures, a job
reassignment or transfer is indicated, it shall be handled as
classification matters are normally handled at that institution and not
as a disciplinary decision.

(b) If it becomes necessary to transfer an inmate who is awaiting
disciplinary action, the team hearing should be held prior to the
transfer. Exceptions to this shall be made in circumstances where the
situation dictates immediate transfer before the disciplinary hearings
can be held. A memorandum explaining the circumstances precluding
the scheduling of the hearing shall be sent with the inmate record at
the time of the transfer. The sending institution shall complete the
heading section, identifying the inmate and charge, and statement of
facts, of the disciplinary report. The disciplinary investigation report
shall be completed by the sending institution if time permits, and
forwarded to the receiving institution. The receiving institution shall
complete the inmate notification, the disciplinary investigation report
and the designating authority review, if not completed prior to
transfer. The Team/Hearing Officer Findings and Action, shall be
completed by the receiving institution after the hearing and approved
by the warden.

(c) If it becomes necessary to transfer an inmate who is serving a
disciplinary penalty to another institution and the sending institution
feels this disciplinary penalty should continue at the receiving
institution, the sending institution shall attach a copy of the
disciplinary report to the inmate file, and attach a complete cover
memorandum requesting that the penalty be continued at the
receiving institution.

(3) Should disagreements occur between the _ facility
administrator of a privately operated correctional institution and the
classification staff pertaining to disciplinary matters, the regional
director of institutions shall be responsible for resolution.

(4) Once an employee has written a disciplinary report and
submitted it to the shift supervisor, any rejection, disapproval,
dismissal or finding of not guilty shall be communicated to the
employee who initiated the report by the official making the decision,
along with the reason for the rejection, disapproval, dismissal or
finding of not guilty. This feedback is intended to foster overall
improvement of the discipline process.

(5) The director of classification and programs is authorized to
order a disciplinary report expunged from the inmate record in cases
affecting the integrity of the disciplinary process or procedures. No
inmate has the right to request the expunging of a disciplinary report
in conjunction with this subsection.

AUTHORITY

Rulemaking Authority 944.09 FS.

Law Implemented 20.315, 944.09, 944.719, 945.04 FS.
HISTORY

New 3-12-84, Formerly 33-22.11, Amended 12-30-86, 5-24-90, 10-1-
95, Formerly 33-22.011, Amended 5-21-00, 2-11-01, 7-8-03, 10-7-12.

33-601.312 Telephonic or Video Disciplinary
Hearings.

(1) Disciplinary hearings through telephone or video
communication are authorized in the event an inmate has been
transferred to another facility and a disciplinary hearing is pending.

(2) The conduct of the Disciplinary Hearing shall conform to all
provisions of Rule 33-601.307, F.A.C.
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 97 of 158

(3) The disciplinary report, disciplinary investigative report, and
disciplinary report worksheet should be completed at the institution
where the inmate notification is delivered to the inmate.

AUTHORITY

Rulemaking Authority 944.09 FS.

Law Implemented 20.315, 944.09, 944.719, 945.04 FS.
HISTORY

New 10-1-95, Formerly 33-22.0115, Amended 5-21-00.

33-601.313 Inmate Discipline - Forms.

(1) The following forms used in implementing the provisions of
this chapter are hereby incorporated by reference:

(a) DC6-112E, Disciplinary Hearing Worksheet, effective 3-22-05.

(b) DC6-112A, Disciplinary Investigative Report, effective 5-21-
00.

(c) DC6-256, Housing Officers Contact Card, effective 2-11-01.

(d) DC6-112D, 24 Hour/Refusal to Appear Waiver Form, effective
5-21-00.

(e) DC6-112C, Witness Statement Form, effective 8-28-06.

(f) DC6-112F, Disciplinary Report Worksheet, effective 7-11-06.

(g) DC6-151, Documentary or Physical Evidence Disposition,
effective 3-22-05.

(h) DC6-112B, Witness Disposition Form, effective 12-5-10.

(i) DC6-117, Corrective Consultation of Inmate, effective 5-21-00.

(j) DC6-2028, Disposition of Videotape or Audiotape Evidence,
effective 3-22-05.

(2) Copies of these forms can be obtained from the Forms
Control Administrator, 501 South Calhoun Street, Tallahassee, Florida
32399-2500.

AUTHORITY

wiz

Rulemaking Authority 944.09 FS.

Law Implemented 20.315, 944.09, 945.04 FS.

HISTORY

New 10-1-95, Formerly 33-22.0117, Amended 5-21-00, 2-11-01, 3-22-
05, 7-11-06, 8-28-06, 12-5-10.
TITLE XLVII. CRIMINAL PROCEDURE ANU CURR CN ee ON ON
(CHAPTERS 900-99

CHAPTER 943. DEP RERT OF CMR ERPORAMEMT Document 52 Filed Rere@/28 miRag@ecQRdell febdeds or information

provided to or developed by the commission during the course of an

Current with chapters in effect from the 2011 First Regular Session of investigation conducted by the commission are exempt from the
the Twenty-Second Legislature through October 1, 2011 provisions of > s. 119.07(1) and > s. 24(a), Art. 1 of the State
Constitution and, except as otherwise provided by law, such
943.1395. Certification for employment or appointment; information shall be subject to public disclosure only after a
concurrent certification; reemployment or reappointment; determination as to probable cause has been made or until the

inactive status; revocation; suspension; investigation investigation becomes inattive.—-~ ween eueneenn
. cen mn a
(1) The commission shall certify, under procedures “" 2. However, not more than 30 days before the results of an
established by rule, any person for employment or appointment as an Tovestigation are to be presented to a probable cause panel, an officer
officer if: i, who is being investigated, or the officer's attorney, may review any
Y documents or other information regarding the investigation which was

(a) The person complies with > s. 943.13(1)-> (10); and ~ developed by or provided to the commission.

oe et To net woe
(b) The employing agency complies with > s. 943.133(2) and ("When an officer's certification is revoked in any
> (3). discipline, his or her certification in any other discipline shall

simultaneously be revoked.
2 (2) An officer who is certified in one discipline and who
complies with > s. 943.13 in another discipline shall hold concurrent

certification and may be assigned in either discipline within his or her (7) Upon a finding by the commission that a certified officer
employing agency. has not maintained good moral character, the definition of which has
been adopted by rule and is established as a statewide standard, as
(3) Any certified officer who has separated from employment required by > s. 943.13(7), the commission may enter an order
or appointment and who is not reemployed or reappointed by an imposing one or more of the following penalties:
employing agency within 4 years after the date of separation must meet
the minimum qualifications described in > s. 943.13, except for the (a) Revocation of certification.
requirement found in > s. 943.13(9). Further, such officer must
complete any training required by the commission by rule in (b) Suspension of certification for a period not to exceed 2
compliance with > s. 943.131(2). Any such officer who fails to comply years.
with the requirements provided in > s. 943.131(2) must meet the
minimum qualifications described in > s. 943.13, to include the (c) Placement on a probationary status for a period not to
requirement of > s. 943.13(9). exceed 2 years, subject to terms and conditions imposed by the
commission. Upon the violation of such terms and conditions, the
(4) The certification of an officer who fails to comply with > commission may revoke certification or impose additional penalties as
s. 943.135(1) shall be inactive, and the officer may not be employed or enumerated in this subsection.
appointed as an officer until he or she complies with the provisions of >
"s. 943.135(1). (d) Successful completion by the officer of any basic recruit,

Ta\lals Ae Lad € OEGoy i xi advanced, or career development training or such retraining deemed

appropriate by the commission.
3 (5) The employing agency must conduct an_ interna’
//Aavestigation if it has cause to suspect that an officer is not in

compliance with, or has failed to maintain compliance with, > s.
943.13(4) or > (7). If an officer is not in compliance with, or has failed
to maintain compliance with, > s. 943.13(4) or > (7), the employing
agency must submit the investigative findings and supporting
information and documentation to the commission in accordance with
tules adopted by the commission. The commission may inspect and

  

(e) Issuance of a reprimand.

 

(8)(a) The commission shall, by rule, adopt disciplinary
guidelines and procedures to administer the penalties provided in
subsections (6) and (7). The commission may, by rule, prescribe
penalties for certain offenses. The commission shall, by rule, set forth
aggravating and mitigating circumstances to be considered when

copy an employing agency's records to ensure compliance with this J imposing the penalties provided in subsection (7).
subsection.
(b) 1. The disciplinary guidelines and prescribed penalties

(6) The commission shall revoke the certification of any must be based upon the severity of specific offenses. The guidelines
officer who is not in compliance with the provisions of > s. 943.13(4) must provide reasonable and meaningful notice to officers and to the
or who intentionally executes a false affidavit established in > s. public of penalties that may be imposed for prohibited conduct. The
943.13(8), > s. 943.133(2), or > s. 943.139(2). penalties must be consistently applied by the commission.

(a) The commission shall cause to be investigated any ground 2. On or before July 1 of each odd-numbered year, the
for revocation from the employing agency pursuant to > s. 943.139 or commission shall conduct a workshop to receive public comment and
from the Governor, and the commission may investigate verifiable evaluate disciplinary guidelines and penalties. The commission chair
complaints. Any investigation initiated by the commission pursuant to shall appoint a 12-member advisory panel, composed of six officers
this section must be completed within 6 months after receipt of the and six representatives of criminal justice management positions, to
completed report of the disciplinary or internal affairs investigation make recommendations to the commission concerning disciplinary
from the employing agency or Governor's office. A verittable guidelines.

complaint shall be completed within 1 year after receipt of the

Subsection 143. I3¢5 (5) Florida Sty bu tes {Sheci Fies thal

 

 

varcpeiny vet

 

 
«fe @

(c) For the purpose of implementing the penalties provided in
subsections (6) and (7), the chair of the commission may appoint one or
more panels of three commissioners each to determine probable cause.
In lieu of a finding of probable cause, the probable cause panel may
issue a letter of guidance to the officer.

(d) When an employing agency disciplines an officer and the
officer's employment is continued or reinstated by the agency, the
Criminal Justice Professionalism Program shall review the sustained
disciplinary charges and disciplinary penalty to determine whether the
penalty conforms to the disciplinary penalties prescribed by
commission rule, and, in writing, notify the employing agency and
officer of the results of the review. If the penalty conforms to the
disciplinary penalty provided by rule, the officer and employing agen¢y
shall be notified, by a letter of acknowledgment, that no further action
shall be taken. If the penalty does not conform to such disciplinary
penalty prescribed by rule, the officer and employer shall be notified, in
writing, of further action to be taken. The commission shall adopt rules
establishing procedures for administering this subsection.

(e) An administrative law judge assigned to conduct a hearing
under > ss. 120.569 and > 120.57(1) regarding allegations that an
officer is not in compliance with, or has failed to maintain compliance
with, > s. 943.13(4) or > (7) must, in his or her recommended order:

1. Adhere to the disciplinary guidelines and penalties set
forth in subsections (6) and (7) and the rules adopted by the
commission for the type of offense committed.

2. Specify, in writing, any aggravating or mitigating
circumstance that he or she considered in determining the
recommended penalty.

Any deviation from the disciplinary guidelines or prescribed penalty
must be based upon circumstances or factors that reasonably justify the
aggravation or mitigation of the penalty. Any deviation from the
disciplinary guidelines or prescribed penalty must be explained, in
writing, by the administrative law judge.

(9) Each person employed pursuant to > s. 943.131 is subject
to discipline by the commission. Persons who have been subject to
disciplinary action pursuant to this subsection are ineligible for
employment or appointment under > s. 943.131.

(a) The commission shall cause to be investigated any
conduct defined in subsection (6) or subsection (7) by a person
employed under > s. 943.131 and shall set disciplinary guidelines and
penalties prescribed in rules applicable to such noncertified persons.

(b) The disciplinary guidelines and prescribed penalties must
be based upon the severity of specific offenses. The guidelines must
provide reasonable and meaningful notice to officers and to the public
of penalties that may be imposed for prohibited conduct. The penalties
must be consistently applied by the commission.

(c) In addition, the commission may establish violations and
disciplinary penalties for intentional abuse of the employment option
provided by > s. 943.131 by an individual or employing agency.

(10) An officer whose certification has been revoked
pursuant to this section shall be ineligible for employment or
appointment under > s. 943.131.

CREDIT(S)

Laws 1984, c. 84-258, § 12; Laws 1985, c. 85-224, § 8; Laws 1986, c.
86-187,§ 10; Laws 1987, c. 87-186, § 2; Laws 1988, c. 88-51, § 2;
Laws 1992, c. 92-131, § 5; Laws 1993, c, 93-252, § 12; Laws 1994, c.

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 99 of 158

94-252,§ 1; Laws 1995, c. 95-408, § 3. Amended by Laws 1996, c.
96-406, § 445, eff. July 3, 1996; Laws 1996, c. 96-410, § 319, eff. Oct.
1, 1996; Laws 1997, c. 97-102, § 1850, eff. July 1, 1997; Laws 2003,
c. 2003-278, § 4, eff. July 11, 2003; Laws 2004, c. 2004-289, § 2, eff.
July 1, 2004; Laws 2010, c. 2010-62, § 6, eff. July 1, 201

sratten tne ranaena eal

#
E
:
&
‘

 

 

 

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 100 of 158

 

 

EAWL Bry

 

3. Medical RecorhS CeBrk.

 

 

 
From: Remergent Conn

SAGE 3:138-cv-0

VIEMT Documefrré

$50) FREY 05/29/20' PAGered MS 8

z

Rannrt- ont Conne@t Ff 1X . rap NUMRER- ARES A Cl INIC: Sa MT Madiral FI meres FYAM NATE: 2N47_-NR70 ~ PHYSICIAN: Szalai ANP Shaliq i
£

:

PP ey
nee

    
 

JER MEDICAL, LLC

USA HEALTH SERVICES company:
800-638-3240
Radiology Inter pretation

 

 

PATIENT NAME: FELIX AGOSTA

DATE OF BIRTH: 09/25/1975

ID/MRN: 772216

PHYSICIAN: Szalai ANP, Shelia

FACILITY: CENTURY CI. FL00004*MedicalCENTURY C.1I.&FL00004 RM: Medical , FL
DATE OF SERVICE: 08/29/2017 13:09:34

HISTORY: Right hip pain S/P use of force, Hx of ORIF Right Knee,

 

Hip RT 2v:

Technique: Right hip, 2 views.

Comparison: 02/08/2017.

Findings:

There is no radiographic evidence of acute fracture or dislocation. The patient is status post ORIF with intramedullary rod
and screw fixation of a healed intertrochanteric fracture. The alignment is near anatomic. Soft tissues are unremarkable. The
bony mineralization is mildly decreased.

IMPRESSION:

1. No radiographic evidence of acute fracture or dislocation. If symptoms persist, consider follow-up radiographs in
order to evaluate for initial radiographically occult fracture. In comparison with prior exam, findings are stable.

2. Status post ORIF with intramedullary rod and screw fixation of an intertrochanteric fracture with near anatomic
alignment.

3. Mild osteoporosis demonstrated.

 

KNEE RT 2V:

Technique: Right knee, 2 views.

Comparison: None.

Findings:

No radiographic evidence of acute fracture or dislocation. Intramedullary rod distal femur The patella, distal femur, proximal
tibia and fibula are intact. There is no deep sulcus sign to suggest anterior cruciate ligament tear. There is no joint effusion.
The bony mineralization is normal. Mild narrowing of the medial and patella-femoral joint spaces.

IMPRESSION:
1. No definite radiographic evidence of acute fracture or dislocation. RECEIVED
2. Intramedullary rod distal femur.

3. No joint effusion. An) iw AUG 2 9 2017
4, Mild osteoarthritis.
is f 1 MEDICAL RECORDS

Schryver Medica! FL Corrections -41- E ‘ 29 Aug 2017 13:55

 

 
_. Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 102 of 158
MobilexUSA

RADIOLOGY REPORT

THIS REPORT tS BASED SOLELY UPON THE RADIOGRAPHIC EXAMINATION.
CORRELATION WITH THE CLINICAL EXAMINATION IS ESSENTIAL.

CONFIDENTIALITY NOTICE: This facsimile (including any accompanying documents) is intended for the use of MobilexUSA or the
use of the named addressee(s) to which it is directed, and may contain information that is privileged or otherwise confidential. It is not
intended for transmission to, or receipt by, anyone other than the named addressee(s) or person(s) authorized to deliver it to the named
addressee(s). If you received this facsimile in error, please report the error by calling the MobilexUSA Privacy Office toll free

at 866.686.1717, and providing your name, telephone number and the date. Once you have reported the error, someone from the
Privacy Office will contact you within one business day. They may ask you to fax back the information you received so that the
company can Correct its records and prevent further miscommunication. Please keep the information in a secure place until you are
contacted by the Privacy Office and complete the return of the information to that office. Once this is done, please destroy all

copies of the mistakenly sent information, without forwarding it. Thank you for your cooperation.

Facility: CALHOUN Cl - 9906

19562 SE INSTITUTION DRIVE bos: 04/30/2018
BLOUNTSTOWN, FL 32424-5156 Case: 26820833
Patient: AGOSTA, FELIX DOB: 09/25/1975 Age: 42
Number: 772216 Room: (MED REC)
Examination:

HIP UNI W OR W/O PELVIS 2-3 V, RIGHT

Results: No acute fracture or dislocation. Sacroiliac joints are symmetric. Postop
changes from right proximal femur internal fixation

Conclusion: No acute fracture of the hips. Hardware appears intact

Electronically signed by REGINO PADUA CUBE, M.D. 4/30/2018 6:26:29 PM EDT.

Received in Medica:
Radiologist: Date: 04/30/2018 Time: 06:26pm ET MAY 01 2918

 

Caihoun Cl

nis : on
Bales an
REGINO CUBE,MD/LE bl IATA Ck
RADIOLOGIST Col a { 1D
Physician: SIMEON VILCHEZ, MD \

Please call 1-800-940-0389, option 2, with any questions regarding this
report.

 

68£0°076'008

O9Lee Td ‘AALVMUVATO
GATE LOO! €LceT
Wolsey jseq Ynos

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 103 of 158
DEPARTMENT OF CORRECTIONS
OFFICE OF HEALTH SERVICES

INMATE SICK-CALL REQUEST
Date: Ae OST ( 1, HOl F Time:
Inmate Name: Feliz Agosre DC#: 17 Aal (&

 

 

 

   

 

  

 

 

 

Housing assignment: [ LO 5 Cc
[ . \
Job assignment: iY, [ 6. +k SHELL RN
. Y C}
Problem: CENTUR
NURSING S :
CT Pass/pass renewal ee rare
oO Medication renewal .ogiina) Uegent__Emergaty
. LANA € . ture Stamp ;
O Need information (explain): Date Seen 3 Ayone, VBLPN
Conuuy C. |.
C] Mental Health
[] Dental

Medical (explain): my Reoyht hee. Wi di be Prd fin
aad Sc rev + it lee Q lob eure hs Me TO maue
x can\ las d down aa the Ryahk Sod he cc uSE
pt We (ain: = peed 46 See Lbs doctor

Cc (\h ;
Ll yn
w& On

ps

 

When did problem/symptoms start? _©VY2 Avast HL, Ao! ft 2D CaS
(hy Se cal abuse by On Correctional OF Fiver

ce PGEA ct WZ Gera ceDipare, habs
A330

 

 

 

 

 

 

_ rP Som
pi 7)
|
Inmate Name Be & [; £ AS. a ( © c Distribution: Original—Nursing Supervisor u
DC# 2 2 Zd> (Cz Race/Sex et LA Pink—Inmate (special housing eaatenie US
Date of Birth _ GA ~ 2S VI destroy copy)
Institution Ce ace f 4 C x er This form is not to be amended, revised, or alter gO

without approval by the Office Health Services-
Administration

DC4-698A (Revised 6/11/08) Incorporated by Reference in Rule 33-402.101, F.A.C.

 

 
Case 3:18-0v-94959-R\K BP ARENT OR CORREC29 Rs Page 104 of 158
OFFICE OF HEALTH SERVICES
DIAGRAM OF INJURY

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of occurrence _$ | " | 7 Time of occurrence__ 440
Date injury assessed by medical Time injury assessed by medical /YY
we 8/19/19
JrRo injury identified
Description of injury \ |
MoCte
, — | / J
l
\

    

 

S. POTTER RN

Inmate Name i

Agosta, Felix x

DC# 772216 H/M

DOB 9/25/1975
This form is not to be amended, revised, or altered without
approval by the Office of Health Services- Administration

DC4-708 (Revised 10/07)

 

Incorporated by Reference in Rule 33-602.210, F.A.C.
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 105 of 158

FLORIDA DEPARTMENT OF CORRECTIONS
PRE-SPECIAL HOUSING HEALTH EVALUATION

 

 

 

 

| { ( Lo) OQ2Q4pes ties { Zf CL
Institution: [- Date: O|) ] ff / Time: Pri
Post Use of Force? FINo DYes M S Ww T I SD
If yes, was DC4-701C completed? LINo [Yes ] CD
f 22) |

 

 

 

 

 

 

 

 

Is inrhate demonstrating strange/bizarre behavior or thinking about/threatening/engaging in self-harmful behavior?

 

o DYes— Describe:

 

Current Medical Complaint AZ4No LJYes — Describe condition and treatment:

 

 

 

 

FASS R/O pp: 6/87 wi {37 Allergies (HK LOX

 

 

Infirmities or impairment? TINo []Yes— List findings:

 

Medications? (JNo []Yes—>List current medication/s (including psychotropic meds) in table below.

 

 

Medication Dose | Frequency | Renewal | Pending Appointments (per inmate/medical
‘ Yes _| Np | record)

 

 

 

 

Aon _— x
RPI Aire | Pid he Type Date N/A
\ S Dental 7

 

Mental Health/~ SV

 

CIC Type: LZ)

 

Special Appt:

 

 

 

 

 

 

Dx Studies

 

 

 

 

 

Arrangements for Medication Administration: [] Self [] Nursing Staff [J] N/A SE Cu
Inmate medication delivered to health care staff? LINo L]Yes —Disposition: 700 ph

 

Are there any apparent acute medical/mental health reasons, including any Ee threats or gestures ofse}f-injurious
behavior, that preclude placement in special housing? o (Yes —Explain on back and refer inmate to clinic

 

Document any other pertinent information on the back

 

Health Record Reviewed? CINo P1Yes — Reason: Sf

 

Inmate educated on how to access medical, dental and mental health care? [JNo Yes — Reason:

 

Completed DC4-529 Mental Health Referral for S2/S3? (ZN/A LINo L1Yes — Reason:

 

Completed DC4-650B Risk Assessment? LJNo ies — Reason:

 

notified of jxmates medical condition/s that may be exacerbated by use of
ce No LJYes ON Electronic Immobilization Devices?{_]No [Yes

 

R. McQues"™ wrt
_—entuey \

 

 

oe
sally ipémbef signature/title/name stamp

 

 

 

Agosta, Felix
DC# 772216 H/M
DOB 9/25/1975 Sex

DC4-769 (Revised 3/12/14) Page 1 of 2

Thie farm ic nat tn he amended reviced ar altered withnint annrnval af the ThHrectar anf Wealth Cernicrec Adminictratinn

 

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 106 of 158

FLORIDA DEPARTMENT OF CORRECTIUNS
Chronological Record of Health Care

DATE/TIME

 

-

 

noe ‘Agosta, Felix — - seecve Dae

Z __ - Objective Da

Date DCH 772216 H/M A- Assessment of S and O Data
Instit DOB 9/25/1975 P- Plan

E- Education

DC4-701 (Effective 4/8/10) Incorporated by Reference in Rule 33-602.210

 

 
Nes,

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 107 of 158

FLORIDA DEPARTMENT OF CORRECTIONS ©
EMERGENCY ROOM RECORD

Check all that apply: XJ Inmate L_] Employee [_] Visitor
D¢Post-Use-of-Force Exam (_] Injury (J Physical Altercation

 

All inmates must be examined by medical personnel following a use of force. This includes a visual inspection of the entire body to identify any sign of
injury. This exam shall be performed in the medical unit except under unusual circumstance. Injuries shall be documented on the DC4-708, Diagram of
Injury. If a physician/CA is not present at the time exam, a physician/CA must review this form and sign it on working day.

Time of occurrence: App Lor es ran Time of exam: Appr oy [s7 /S

Description of occurrerite!

Are. Osa ag to Ade 5 _ = Di Ste,
Fr Sheed nme. Ww +t (W a7 Lf) fd =P edt. ns.
Me ae ft vn) ite, hee Rp. vi a POO ind Ad
ot. Jw 2. mat baty hig? aacliar Sue ger yO OT as

POst Use of Ch€mical Agent Instructions: Shower without soap? [[] N/A Yes [) Refused—[] educated on importance of Srowering GO Inu
(JReport any difficulty breathing [] Remain in upright position] Do , apply lotion to the skin [Splash cool water to eyes 5-10 minutes Stet

Vital Signs: Temperature G 1S Pulse. & g Respiration Lf O2 Sat G o % Blood Pressure / 38, / so

Arrived via: Ambulatory (1) Stretcher () Wheelchair [1] Other:
Condition on arrival (check all that apply): Be}Alert S-Uriented x 4 (person, place, time, situation) PX Responding to questions verbally
(] Other (requires description in ex tions summary) s
BXTI/O pain? If checked, where? 2 Bao ~ Ly Lh 2 paw,
°F Tiigs eg? 7
Examination summary: bibles

R ew Teeny OE CAT ne Sty hs Ra i hl Flies
own, she SO euA\Hs : {cent fo S Tita “at Sc arc, {s+ tas, 0

On ~— oo AA ‘ La et 2 A A Ane of fi Ap fon he. C. 2
Ta ) Aue

 

 

 

 

 

 

 
 
   

   

 

 

 

eT Ge a 7 te BT sy tees ;
ysician notif 9 [1 No Wis eae os . at Ce) Pee t “At. hae ; SUT fy St hole
T PY PRADO ‘e p hws) Ste
Treatment provided? [_] No €s If yes, describe: br ;
dMntaorpA ay. +

 

 

fea a rabag strttciny Drm te See tty Abmo Meek 7

God Sate i Taine 4- ArgqhkG oF.
Disposition: C Population Mn Confinement ([] Infirmary [] Hospital [] Rescue [] Other (explain):

 

Discharge es and Education:

Ma hr. Ay~afti— hugh e20,, lv We [ia

t

A Chiltern wiit?/ Pp Ltn? ba eng dre L) — DELO ae EL. Lit & >

 

C
Hefith Care Provider's Signature and Stamp: fr nd _$ Date/Ti ime: Zo

Reviewing Physician's Signature and Stamp: ZA C SAP 11 b> c y a Vi ter N VEE Time: 6 fr2, i 7 i Lox’

Name / IS oe toa | Or, a Inmate Distribeagntu CY Ol cate Record
DC# 7 7. ZA/h Race/Sex He, Ch A.., Canary—Inspector General
ake

Date of Birth fds Pink—Local Requirements

 

 

7
Institution Ls C4 L T / Employee Distribution: | White—Safety Officer/Designee
Canary—Employee Copy
Pink—DESTROY
DC4-701C (Effective 12/12) A Powell, aan

Incorporated by Reference in Rule 33-602.21 0, F.A.C. Century C.

eS

estonemeee mee MTRCRAN ous atten en

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 108 of 158

Florida Department of Corrections

Radiology Request Form

PLEASE WRITE LEGIBLY

Radiology

 

 

 

In the best interest of the patient and referring physician,
information and tentative clinical diagnosis are not provided below: C1 Diabetic

() hip ORTE by hy involved in altercation - Clo hip pain

Ambulatory [] Portable [_] stretcher ["] Wheelchair

this examination will not be performed if pertinent clinical

List allergies:

NEA

 

 

 

Physician Name (Print) and Name Stamp:

 

Date of Request:

4/35/18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X-RAYS MRI SCANS i ULTRASOUNDS
AnkleR [JL] Shoulder R[ JL] Cervical Spine Abdomen complete
H Cervical Spine Sinuses Head/Brain Stem Breast
C. Spine, complete Skull HipR EJ} iE] Gallbladder
|_t{ Chest Sternum Lower Ext, any joint R{ JL LJ Inguinal Area
[_}| Chest, PA and LAT T. M. Joints Lower Ext, no joint R[_ [tL] Liver
ij} Chest PPD Thoracic Spine Lumbar Spine Lower Ext.R [J] L LJ
Clavicle RT) [7] Tibia & FibulaR LJ LE] Neck Neck/Soft Tissue/Thyroid
Coccyx wristR LJLE] Pelvis Paracentesis
Cystogram FLUOROSCOPY Thoracic Spine [| Penis
Elbow R[-J tC] Arthrogram [ } Upper Ext, any joint RE_]LL] LJ} Renal
|_J| Facial Bones Barium Enema Upper Ext, no joint RT Jif] Scrotum
Femur R[-JLTJ Cystogram Thoracentesis
Fingers RL JL[} Esophagram Upper Ext. R [_]t [7]
Foot REIL 1.V. Pyelogram
[| Forearm [ILC] Lumbar Puncture VASCULAR STUDY
YHandR TLE] Myelogram [ ] [J] Abdominal Aorta
Hip R VIL CI Venogram R [JLT] NUCLEAR MEDICINE Abdominal Aorta with doppler
[| Humerusk [JLT] U. G. I. Series Bone 3 Phase - Infection Arterial Doppler, Lower Ext RI] L
|_j| Knee RE Jil) U. G. Land Smail Bowel Bone (Whole Body) Arterial Doppler, Upper Ext R JL
Cy} Kus CAT SCANS Cardiac - MUGA Carotid Duplex
KUB and UPT Abdomen Cardiac -Stress Dialysis Graph Duplex R [JL
Lumbar Spine Cervical Spine Ceretec - Infection (iabeled WBC) Vein Mapping for Dialysis R[] L
L. Spine, complete Chest Gallbladder (CCK) Venous Duplex Lower Ext R1 TL
|_}| Mandible Facial/TMJ Gallbladder (HIDA} Venous Duplex Upper Ext R [J L
Nasal Bones Head Gallium
CJ] Orbits C)| tower ext.R OLE DI] Liver/Spieen Exams not mentioned above:
Os CaleisR [LJ [J] Lumbar Spine CI} Pulmonary v/a
| Peis DO] orbit CJ} Renal
Ribs RTL] OO] Pelvis [J] Thyroid and Uptake
Sacrum [111 Soft Tissue Neck LJ! Thyroid - Parathyroid
Scapula [J | Thoracic Spine [J] Gallbtadder (cck)
[)} Scoliosis Series [I] Upper ext.R LO _
Date Performed: Time Performed:
Where Performed: Technologist Name/stamp:

 

Is permanent camp a private institution? No [_] Yes ["]
Clinic/hospital room number

AGOSTO, FELIX
DC# 772216
hispanic | male
DOB: 09/25/1975

Dre suo psu 419/12)

 

k

 

Order * QUQI08%33

 

seco cenganer tener nceniper yemic rie Sent Naan

coun
Case 3:18-cv-01559- Se AN 05/29/20 Page 109 of 158

‘Florida Department of coreciton Ra diology .

Radiology Request Form

PLEASE WRITE LEGIBLY
in the best interest of the patient and referring physician, this examination will not be performed if pertinent clinical - _List allergies
information and tentative clinical diagnosis are not provided below: Tl Diabetic

@4 1 Sip su22 prastong RDA
oh RIF wae thee

 

 

Ambulatory (_] Portable q Stretcher C] Wheelchair
Physi

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

cian Name (Print) and Name Stamp: Ce Date of Request:
| ce _S:SZA\AIARNP.Bc | B-OS~ 1 |
f RAYS - Cir SCANS ULTRASOUND.
Cyl ankierL Jit) Shoulder R{_] L Cy J Cervical Spine —_- a
TEV] cervical Spine |} Sinuses . - Head/Brain Stem . [| Breast
C. Spine, complete “}| Skull. Hip REI LEY : J| Gallbladder _
Chest fo, _Sternunr Lower Ext, any joint R LJ t Inguinal Area -
Chest, PA and LAT T..M. Joints Lower Ext, no joint RL} L . . Liver -
Chest PPO z= Thoracic Spine __ Lumbar ‘Spine _ : . I [tower et. AEJUL —_—_—
Clavicle 8 LJ tL) {O] tibia & Fibula R EJ Neck . Neck/Soft Tissue/Thyroid
Coceyx_ [Et wrist RE Pelvis [ Paracentesis
Cystogram A ’ FLUOROSCOPY ‘ Thoracic Spine’ . . "}| Peivis ”
Elbow RE_ILLI _Arthrogram [ j ‘Upper Ext, any joint R LJ LL] . Renal _
Facial Bones . Barium Enema }|_ Upper Ext, no joint RLILL Scrotum
| Femur RCI . Cystogram : - : Thoracentesis
Ga a Esophagram : Upper Ext. RT]
Foot RL L L_LV. Pyelogram 0 o —
Forearm RO] LE) Lumbar Puncture. . . "VASCULAR STUDY
1 Hand REIL Myelogram ( ] eens LJ| Abdominal Aorta
| Hi L -Venogram 2] LE ed NUCLEAR MEDICINE AE} |_ Abdominal Aorta with doppler
Humerus Rt] L U. G. 1. Series | Bone 3 Phase - Infection : : Arterial Doppler, ret ETC
| Knee R IAL ; U. G. |. and Small Bowel Bone (Whole Body) - . Arterial jer, Upper Ext R
KUB ____CATSCANS Cardiac - MUGA Carotid Duplex
KUB and UPT | Abdomen , Cardiac-Stress Dialysis Graph Duplex ALL]
Lumbar Spine Cervical Spine Ceretec - infection (labeled wad) . g for Dialysis RE Ji [7]
Mandible - Facial/TMI Gatibladder (HIDA) Venous Duplex Upper extR ETL
Nasal Bones Head Gallium :
(| orbits CU} tower ext. R110 [| Liver/Spleen =— not mentioned
[| os cakis RO LO (| Lumbar Spine oO Pulmonary V/Q
(| Pewis . (| orbit Renal a mo Yl!
| risk tO C1) Peivis_. Thyroid and Uptake Le 2: L
| sacrum Soft Tissue Neck [O} Thyroid - Parathyroid . oS ne
(| Scaputa (21|_ Thoracic Spine .
ean : RB. McQueen RN
[1]| Scoliosis Series (| Upper ext. RT tC) ,
Date Performed: ’ Time Performed:
Where Performed:, oe Technologist Name/stamp:

 

 

Is permanent camp a private institution? No CT y¥esf)
Clinic/hospital room number.

 

i
, Agosta, Felix
|DC# 772216 H/M
‘DOB 9/25/1975

DC4-

 

 

eee teenyernnemiememer RNC REAE I ocacgene moma et
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 110 of 158

’ RIDA DEPARTMENT OF CORR ‘TIONS
OFFICE OF HEALTH SERVIC _. gy
DIAGRAM OF INJURY oe jb

 

 

 

 

 

 

 

 

|
Date of occurrence oY IPft7 Time of occurrence _“Yp Co [450
Date injury assessed by medical _/ 17 | 9 Time injury assessed by medical App rex LSS

 

 

 

(_] No injury identified
Description of injury (ee Asus) — C VA LAtry D Wd IAG
fe toe + drewag pen! toe hip Fre)
fac = hse “Boone mee Arden, 0 broken Sku)
pete d — °

 

 

+
Vie. fab

Braff Signature ; ae At
Inmate Name Be oad LLiK 4 / ”

 

 

 

pc# 7729 ih Baeelse \itter MD
Date of Birth 2 HL L/1s F. yury Cl
Institution (2 ¢ , cen

 

This form is not to be amended, revised, or altered without
approval by the Office of Health Services- Administration
DC4-708 (Revised 10/07)

Tn rnnemnnratoandn kr; D afmene nn 2. T2212. AA CNN ANINO TFT.) Om

 

 
 

DEPARTMENT OF CORRECTIO

SB1\
YY

 

 

 

 

 

INMATE REQUEST ae Number:
Institution: Moyo CL.
oP
TO: (] Warden [| Classification M1] Medical (] Dental
(Check One) (_] Asst. Warden [-] Security [_] Mental Health [] Other
FROM: Inmate Name DC Number Quarters Job Assignment | Date
maouy [esme | wla l/r
} f

 

 

 

 

 

 
 

REQUEST

All requests
informal

Inmate (Si

Fak Aasst?

Check here if this is an informal grievance

|-oG-t an

ccs

n
ecu"

oO

or 2 Interview.

Qd\

in one o lowing ways: 1) W
to in writi
DC#:

DO NOT WRITE BELOW THIS LINE

 

RESPONSE

[The following pertains to informal

Based on the above information, your grievance is

you have the right to submit

Official Name):

Original: Inmate (plus one copy)
CC: Retained by official respond

\ This form is also used to file informa

\ formal Grievances and Inmate Requests will be r
Xe obtain further administrative review of your comp!
d

by Rule 33-103.006, F.AC

15 days after the grievance is responded to.

(Effective 12/14)

DATE RE

grievances only:

oved). If your informal grievance is denied,

. (Returned, Denied, or Appr

grievance in accordance with Chapter 33-103.006, F.A.

Official (S Date:

 

aced ’s file

an informal grievance then forward to be pl

ing or if the response is to
h Rule 33-103.005, Florida Administrative Code.

| grievances in accordance wit
esponded to within 10 days, following receipt by staff.
aint by obtaining form DC1-303, Request for Administrative

mal grievance and respon

se, and forwarding your complaint to
a weekend or holiday, the due date shall be

the next regular work day.

Exh bit A

, attaching a copy of your infor
If the 15th day falls on

Incorporated by Reference in Rule 33-103.005, F.A.C.

Remedy or Appeal, completing the form as
the warden or assistant warden no

Tr

tenes eT Pe ee
Mem RPS Sen che IPT,

presen

 

 

 

 

 
I of oO ‘ &
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 112 of 158

PAR’ B - RESPONSE

 

AGOSTO, FELIX 772216 1712-223-010 MAYO C.I. ANNEX C32162
NAME NUMBER — FORMAL GRIEVANCE CURRENT INMATE LOCATION HOUSING LOCATION |
LOG NUMBER :

 

Your request for administrative remedy has been received, reviewed and evaluated. Upon speaking with the pharmacy
nurse, she stated that she answered an inmate request and sent it back to you on 12/4/17. Your medication has been
ordered and upon arrival, you will be placed on the KOP list to pick it up. This medication is not considered a chronic
illness medication and you have access to Ibuprofen in the dormitory.

Based on the foregoing, grievance is hereby DENIED.
Should you experience problems, sick call is available so that you may present your concerns to your health care staff.

You may obtain further administrative review of your complaint by completing form DC1-303, providing attachments and
forwarding your complaint to the Bureau of Inmate Grievance Appeais, 501 South Calhoun Street, Tallahassee, FL

32399-2500.

Should this document contain confidential healthcare information it is intended for the addressee only. Unauthorized
release or disclosure may violate State and Federal Laws.

 

A. Hill, o~en Warden

Lhd FO OP AT alulo

 

 

 

 

 

SIGNATURE AND TYPED OR PRI AME OF SIGNATURE OF WARDEN, ASST. DAT
EMPLOYEE RESPONDING \_-A’WARDEN, OR SECRETARY'S
REPRESENTATIVE

 

 

DATE MAILED TO INMATE:

lal | {1

 

‘allah Lette den eet nh aie gy eg tee Dee eid aaa
Case 3:18-cv-01559-RV-EM Ey Ggcomepérepariied 05/29/20 Page 113 of 158
DEPARTMENT OF CORRECTIONS Mail Number: C 3 a\ &
INMATE REQUEST Team Number: _¥ _
Institution: May o Cr.

 

 

 

 

HOA
TO: [-} Warden [ ] Classification & Medical [-] Dental
(Check One) [] Asst. Warden [1 Security [] Menta! Health [_] Other
FROM: Inmate Name * | DC Number Quarters Job Assignment | Date
. . - A
Falit Agosto V1 [CSAIL | lA nf arf 17

 

 

 

 

 

 

REQUEST Check here if this is an informal grievance

“o n [l-oG-i7 4
ecuid gH

on

1C You @

All requests wi in one o ollowing ways: 1) Written Information or 2) Interview. All
informal gri will to in writin

Inmate (Si : , DC#: AQ‘

 

DO NOT WRITE BELOW THIS LINE

RESPONSE DATE RECEIVED: Medical

[The following pertains to informal grievances only:

Based on the above information, your grievance is . (Returned, Denied, or Approved). If your informal grievance is denied,
you have the right to submit grievance in accordance with Chapter 33-103.006, F.A.

Official (Print Name): Official (Si : Date:

 

Original: Inmate (plus one copy)
CC: Retained by official responding or if the response is to an informal grievance then forward to be placed ’s file

This form is also used to file iuformal grievances in accordance with Rule 33-103.005, Florida Administrative Code.

Informal Grievances and Inmate Requests will be responded to within 10 days, following receipt by staff.

You may obtain further administrative review of your complaint by obtaining form DC1-303, Request for Administrative Remedy or Appeal, completing the form as

required by Rule 33-103.006, F.A.C., attaching a copy of your informal grievance and response, and forwarding your complaint to the warden or assistant warden no
later than 15 days after the grievance is responded to. If the 15th day falls on a weekend or holiday, the due date shall be the next regular work day.

DC6-236 (Effective 12/14) & :
i

i

Incorporated by Reference in Rule 33-103.005, F.A.C.

 

 

cote enema gon tees HE

 
 

Case 3:18-cv-01559-RV-CNTE OFSART MENT OF CORRECHIONS29/20 Page 114 of 158

REQUEST FOR ADMINISTRATIVE REMEDY OR APPEAL
L] Third Party Grievance Alleging Sexual Abuse

TO: Warden [_] Assistant Warden
From or IF Alleging Sexual Abuse, on the behalf of:

AGoesto, Fe}:« TIL2 I = =MAYo ar.
Last First Middle Initial DC Number "Institution
-——

CJ Secretary, Florida Department of Corrections

 

 

 

 

 

 

 

 

 

 

 

 

Part A— Inmate Grievance

 

 

 

 

 

, o TU RE in accordance 33- 103.008, FA-c.
JF was Sean Fer bs whis Enshiuhon MOVe C-- on \-ob- Wand >

Was told by We" Wealbh secuices Assistance”
€ MY medica bion “Natyoten Loe ma. For Ane Pasa Was alvecdy
Placed in Lhe Cem@usen bul © Asa not veces MY medication
he veEr\\ dobed WAS Wa PAW LOT, E was access For Qv-e—tonf\'—
ewen Why sical © \\- Zo-\7 and Lhe Nuese Mnah access Me Fo
£=- ConEinementl to1d uy the he Was aoing xe look For Ms)
tdicahion "Nalroyen ise mem Por She Pain buk rue vet Leceive
mY madicabion T hae Mention Pee cal KWwmesS lo Vas “nucses”s

LAheak moe Ve Round ol Conkinemens aboul WAL Widica bon hut

v hil \nowe Vis * Cecowe Ww Widreakan Ney we O& Aodhe

bv © hou Mey Leceive vet

OLY t and LF was Sean by dhe
Aucse Concern yn Witica Lon when < WAS ACCESS Fo L Rya-

Con Finewmen’ on -il- 20 ~te(7. Can Yoo Please ehecie Luhel Seen,
te le We Rrablem abou} Wy widica lion Ba, Lh Rerin “Nalve Len
CSO Ma as soon ay Qusible because Dm onl Rain>
Thaneyov Kindly Ces geck Bly suomi hed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. j
december 63, Lol] EX Al KH T7IDA1
DATE — SIGNATURE OF GRIEVANT AND D.C. #

“BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: wa / _— MA

Signature

 

/hen the inmate feels that he may be adversely affected by the submission of a grievance at the institutional level because of the nature of the Srievance, or is entitled by

hapter 33-103 to file a direct grievance he may address his grievance directly to the Secretary's Office. The grievance may be sealed in the envelope by the inmate and
ocessed postage free through routine institutional channels. The inmate must indicate a valid reason for not initially bringing his grievance to the attention of the
stitution. If the inmate does not provide a valid reaso

n or if the Secretary or his designated representative determines that the reason supplied is not adequate, the
jevance will he "Pes stant Wardens conTee pt the institutional love! pursuant to F.A.C. 33-103.C07 (8}{d).
ssistant Wardéh
Receipt for Appeals Being Forwarded to Central Office
+. A +
DEC 04 217
eon:

| Institutional Mailing Log #: | 1 id: AAS ~O/O LL ‘ b dL dae

Mavs Cl (Received By) _]

DISTRIBUTION: ~~ INSTITUTION/FACILITY CENTRAL OFFICE COMP: OIG Nadia!
INMATE (2 Copies) INMATE DR #: oe

INMATE’S FILE INMATE’S FILE - INSTITUTION/FACILITY DR. =

INSTITUTIONAL GRIEVANCE FILE CENTRAL OFFICE INMATE FILE

CENTRAL OFFICE GRIEVANCE FILE DUE ffi l, nl —
€1-303 (Effective 11/13) Incorporated by Reference in Rule 33~-103.006, F.A.C.

bmitted by the inrpat

 

 

 
 

 

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 115 of 158
. . STATE OF FLORIDA Ob 4. yu { 5
. DEPARTMENT OF CORRECTIONS Mail Number: —
INMATE REQUEST | DS j 80 Z Team Number.
~ 2 ~ 002 Institution: Co, thai C-I./ \e5\

TO: [] Warden [] Classification L] Medical C] Dental . '
(Check One) D4 Asst. Warden [J Security (1 Mental Health [J Other — iD
FROM: Inmate Name DC Number |

 

 

 

Quarters Job Assignment | Date yy |=
oi] 6

 

 

 

Felix. Adesro 1124-216 [02-1425 | A/a

fos)if
REQUEST Check here if this is an informal grievance

 

        

x :
Malin ew
. ar

 

ACKCON Ce.

Wurinda ta oC: UTS
\ wh Wie BS- QoU. 009 (la) Fi Ave, Ques of Condyck 10
iain flay £2 sha ¢eCuse “4s yeu WiPully answer @ues On Seeciei= | —

 

 

. 2 v ' . ~
cally velaking Ye Whe QorFormance of Kis ofeical Au Mies.
[Address Q Lease No} fam Poin Wikh Nucse Malle pecoRe “Em on
{Pain and > aw \cakion. |
All requests will be handled in‘one of the following ways: 1) Written Information or
informal eri ae

| Tamate (Signature). <0 He | pc#4 TFORNVY

DO NOT WRITE BELOW THIS LINE

RESPONSE Mauléd fo Yu. 2// 9 DATE RECEIVED:

 

 

2) Personal Interview. All

    

 

 

 

 

 

 

 

 

   

 

 

[The following pertains to informal grievances only:

Based on the above information, your grievance is sturned, or Approved). If your informal grievance is denied,
you have the right to submit a formal grievance in accordance with Chapter 33- F.
Official (Print Name): A. McDowell, RN Official (Si

u

   

Original: Inmate (plus one SopxGalh oun Ci ..
CC: Retained by official responding or Hf the response is to an informal grievance then forward to be placed in.inmate’s file fy °

This form is.also used to file informal grievances in accordance with Rule 33-103 005, Florida Administrative Code.

Informal Grievances and Inmate Requests will be responded to within 10 days, frm BOO by staff. :

You may obtain further administrative review of your coniplaint by obtaining form DCI Request for Administrative Remedy or Appeal, completing the form as
required by Rule 33-103.006, F.A.C., attaching a copy of your informal grievance aa forwarding your complaint to the warden or assistant warden no
later than 15 days after the grievance is responded to. {f the 15th day falls on a weel

kend or AQliday “OS's be the next regular work day. f
DC6-236 (Effective 12/14) ‘ Or

Incorporated by Reference in Rule 33-103.005, F.A.C.
led 05/29/20 Page 116 of 158
Case 3:18-cv-01559-RV- FS iip a eP ART NEWT OF Filed
Sweeny Revives! FOR ADMINISTRATIV! RE
L Third Party Grievance Alleging Sexual Abuse /

TO: &% Warden (CC) ‘Assistant Warden (] Secretary, Florida Department of Corrections
From or IF Alleging Sexual Abuse, on the behalf of:

 

 

figpere, Fel x TO Tidal Calhoun &-%- (105)

 

 

 

MEprcal Nykuge Part A~ inmate Grievance —-

fer. evance A Peal, Catacshal Lea \O5-\F0R-O0A3, abiacheds

The ResPooded slabed thal aves rev Matheu> was Correct
opwing Lhat Ley Ma\\nao Vs aked Ti be 23-208 co 9 (A FAC.
| ircto & ‘0 r_For we Jo

sbi} For She \hivd Lime Nother = ! woh

 

 

 

to this Posh Ludion cca
Nn Id-A9-17 TF submileda Fiilory UP _sice 2

ren

Mitdicalion Far She Pain” Palreyer” 250 Mey done and

 

Arweody been Yareat Bor Abe Same on doing Peoblems on mu |
KAcwmanent FEyweves, when 7 occ

 

 

\ :

 

Wn S$} yL rence WOMoer 132.3917 p7 JO SC" Co Pay {Soo
Re Cevence AV “hex QIAO BAW and th. Murse dhat ACCESS iy
EsflawuP Sick co sa: d fo (ash the cail out cor my medica kon
| | sda \

  
  

x cation and
Aid Se QE and Lhe Weak services di e
cs . L. Zid Wanks we Jo submd Orth Sic
fea te digeuss 2620 abw WI Poin an M\_ lowe cK Rant hi

A Rant Remurc ae Pas Rec manent Tiveies ,

   

 

 

 

Lustnsch, nan 5 acd hadtay* My Prddems and \nvealwent.
EBLE SOuGtT: Teed Wedicalion Fo® Lhe Pain
And Re Fund My 5.00 CO~ Ray Doct to wl AcCount, Lefe rence
pombe’ 12-49 /9p7 10 SC 0/20 1829 O88.

 

 

 

 

 

 

 

 

1 : . 2 i
Februaty 07.2.0 18 : Rete &
‘ ATE ‘ SIGNA RE OF GRIEVANT AND D.C. #

 

 

TY SSMTURS MATE AGREES TOTHE FOLLOWS EOF 0-DAY TENSIONS. Eile
Mailed aia fe E Map - Te Signature

Fras arm lused for fling 2 formal grievance at the institution or facity livel as wel
Florida ,

 

 

 

(Received By)
\ / DISTRIBUTION: INSTITUTION/FACILITY CENTRAL OFFICE
INMATE (2 Copies) INMATE |
INMATE'S Fi ; *S PILE -
memmmowLonevancee: MATES LA nero macusry
CENTRAL OFFICE GRIEVANCE FILE
DC1-303 (Effective 11/13)

Incorporated by Reference in Rule 33-103.006, F.A.C.

 

 

eo
xox greet
 

 

MAILED/FILED
WITH AGERRYRLERK 8-qGv-01559-RV-EMT Document 52 Filed 05/29/20 Page 117 of 158

JUN 15 2018
PART B - RESPONSE

 

 

 

 

Department of Corrections
Bureau of inmate Grievance Appeals
AGOSTO, FELIX 772216 18-6-10803 NWERC ANNEX. J4110L
NAME NUMBER GRIEVANCE LOG CURRENT INMATE LOCATION HOUSING LOCATION

NUMBER

 

Appeal Denied:

Your request for administrative remedy was received at this office and it was carefully evaluated. Records available to
this office were also reviewed.

It is determined that the response made to you by Dr. Vilchez on 2/16/18 appropriately addresses the issues you
presented.

All inmate self-initiated sick call visits that are determined to be of a non-emergent nature will incur a co-payment
including request for medication and pass renewals (whether they are prescribed or not). A pre-existing or continuing
condition does not carry any relevancy for relief under the Rule. This practice is in keeping with the Florida Statutes.

CONFIDENTIAL HEALTH RECORD/CARE INFORMATION INTENDEC: FOR ADDRESSEE(S) ONLY.
UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW.

SIGNATURE Apahashe TYPED nk RINTED NAME OF SIGNATURE OF WARDEN, ASST.
EMPLOYEE D ORR NDING WARDEN, OR SECRETARY'S
REPRESENTATIVE

Michelle Schouest, lISC

 

 
 

(5, CASE EAKGHOLSSS-RVLENA DBARNTENFSHCORMEHERE?S/20 Page 118 of 158
.? eb) REQUEST FOR ADMINISTRATIVE REMEDY OR APPEAL | meC Ej VED

['] Third Party Grievance Alleging Sexual Abuse MAR 09 2018
TO: [] Warden L_] Assistant Warden bx Secretary, Florida Department glikcpuregtions vorrection
From or IF Alleging Sexual Abuse, on the behalf of: at Male aclevance Appeals
Gosro Felt MHNL2Z\o Calhoun c-E. (\os)

 

 

 

Last First Middle Initial DC Number Institution

 

+

Part A — Inmate Grievance \ x ~& . () COR

 

 

 

 

GRIEVANCE APPEAL Reslonse Log \B09- 105- O41, adtoclnd wuiblh Eenforngl |
The. Resond_ed Wb SAW uw Wx only sianed Forsick cal one
Aime only, but Review OE WA medical Record will Peowe Wat 7 \nrawey- Ray

ong Pwo Swe medication Prescribe yo lroper’ For the haan onthe int
ny MO Holing al Yerscone =: by nurses stalai at century cr ond
again ly nurse $.Zqlai a cenbory c-F, Aue fo a Rhnusical abuse by She
rreclional of Ficer oat Centvot oT. We VealBh<erviceS fewer Follow P on wy
WN GINA Xn y Ces oc py Poin on Line younts u Ron Aropfer +o LAS sosti judol
Colm c-.. Lhe Nealbh services never Follow? on my matical Prddems
and I sub mibkes a sick call Reqs} Fallow uP yor Le enaoin Pain ow My
Nowerbdacy, Right hie ‘yoink ond muscle, and Light Ferve bone jpintond
muscle, ehe medical Slate nuese Wror OCLESS WASICKE CN Follouup said khat
PE Wwourd De Qresceilee WnoWroyer” or khe Ronin buk @ never Cecewve aAMe.
edicakion or see Lhe MO s.NWchet at this rnski holon colhoun cE this
D S.Ui\chet wore also ak Quik OE. and toe my melical Weallh shiv
Pass Wnowing T have fer manent Thyvnes ond when F was oalose Cyor
ony newent phe mp S.Uilchet give me lance my medical pealh slip Pass

d charge Me phe Co- Poy # Sco. How Ais mO S-SUcChet Wore ox \as
Knol Ww kon Calhornc- 3 and qqpime don MA Medteaion For Welain
and Wont we ko Cabin jo submil Side Saal Request Ynowing Dive
LA dnanin Problem on my load.
REMEDY: Review my Wdscal Becard ond Abe WO S-Jilehe? unbvoe =
sional’ Pectocmance’, and Refund AYE S00 Mediea\ co-pay hace to
MY Account, rele rance number 1229)70710S¢. 0130 177-9 (6 083< and

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

¥

= Yeed pry Werdticabon Bor Me. Ro. n> ,, A '

February 22.2018 5 Ww

17
~paTe IGNATQRE OF GRIEVANT AND D.C. #

*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: DZ / N/ A i
# ignature :

 

 

 

INSTRUCTIONS

y level as well as for filing appeals to the Office of the Secretary in accordance with Rule 33-103.006,
, a copy of the initial response to the grievance must be attached (except as stated below).

This form is used for filing a formal grievance at the institution or facilit
Florida Administrative Code. When an appeal is made to the Secretary

When the inmate feels that he may be adversely affected by the submission of a grievance at the institutional level because of the nature of the grievance, or is entitled by
Chapter 33-103 to file a direct grievance he may address his grievance directly to the Secretary’s Office. The grievance may be sealed in the envelope by the inmate and
processed postage free through routine institutional channels. The inmate must indicate a valid reason for not initially bringing his grievance to the attention of the

institution. If the inmate does not provide a valid reason or if the Secretary or his designated representative determines that the reason supplied is not adequate, the
grievance will be returned to the inmate for processing at the institutional level pursuant to F.A.C. 33-103.007 (6)(d).

Receipt for Appeals Being Forwarded to Central Office

Submitted by the inmate on: ZI 2A If Institutional Mailing Log #: i (0S -¥].
(Date) (Rece

ived By)
DISTRIBUTION: INSTITUTION/FACILITY CENTRAL OFFICE | h | os

INMATE (2 Copies) INMATE

INMATE’S FILE INMATE’S FILE - INSTITUTION./FACILITY

INSTITUTIONAL GRIEV ANCE FILE CENTRAL OFFICE INMATE FILE
CENTRAL OFFICE GRIEVANCE FILE

DC1-303 (Effective 11/13) Incorporated by Reference in Rule 33-103.006, F.A.C.

~OU\
2193 1% \Bog- |O5
 

Case 3:18-cv-01559-RV-EMT Document 52. Filed 05/29/20 Page 119 of 158
PART B - RESPONSE

 

AGOSTO, FELIX 772216 1712-223-010 MAYO C.I. ANNEX C32162
NAME NUMBER FORMAL GRIEVANCE CURRENT INMATE LOCATION HOUSING LOCATION
LOG NUMBER

 

Your request for administrative remedy has been received, reviewedand evaluated. Upon speaking with the pharmacy
nurse, she stated that she answered an inmate request and sent it back to you on 12/4/17. Your medication has been
ordered and upon arrival, you will be placed on the KOP list to pick it up. This medication is not considered a chronic
iliness medication and you have access to Ibuprofen in the dormitory.

Based on the foregoing, grievance is hereby DENIED.

Should you experience problems, sick call is available so that you may present your concerns to your health care staff.
You may obtain further administrative review of your complaint by completing form DC 1-303, providing attachments and
forwarding your complaint to the Bureau of Inmate Grievance Appeals, 501 South Calhoun Street, Tallahassee, FL
32399-2500.

Should this document contain confidential healthcare information it is intended for the addressee only. Unauthorized
release or disclosure may violate State and Federal Laws.

A. Hill, va Warden

 

 

Seen

 

Dr Gees. EF. FUyPELL [

feral Frage | Lh \. b. 1
SIGNA F WARDEN, ASST.

SIGNATURE AND TYPED OR PRI = AME OF SIGN

ARDEN, OR SECRETARY'S
REPRESENTATIVE

EMPLOYEE RESPON

DATE MAILED TO INMATE:

lal | {71

a ee
EE

FLORIDA DEPARTMENT |

0
Case 3:18-cv-01559-RV-EMT Document oo oP teO'O8$29/20 Page 120 of 158
* UEST FOR ADMINISTRATIVE REMEDY OR APPEAL

L] Third Party Grievance Alleging Sexual Abuse
TO: Warden [_] Assistant Warden
From or IF Alleging Sexual Abuse, on the behalf of:

qfiGosTo, Felix TITS le, MAY: &z.

DC Number Institution

t

L] Secretary, Florida Department of Corrections

 

Part A—- Inmate Grievance

(GRTEVANCE OE MEprcaL NATURE in accondlance 33-103, O8,FAqc,
= Was Sran Fer to Whis Eashisolhon MOAoe C-E- on \- ob- Wands

Was ‘eld by Me“ Weallh secuices Assistance’ Nuvse 4h, my reel

GY For Ane Pain Was alveady
Mer vecewe MY medication

 

 

 

 

 

 

Placed in jhe Lomeuben bul 2 asd
Whe veFsi\_doaked was \\-04-2o\
ement Mhysical on \\- to-\7,

(¥4 — Con Finement fold WW tha 4 Ne Was goin

nm “ :
Mi dica dion “Nakroien USo ma) For dne Pain buh re Nor Lecoivre
MY medicabion © hawe Mentions Several mes fo Ve “nucses’s

4 make dr Cound al Continement about my widica bon lat

YREWW For Vis men, Aecomber but + hove 1
Wt YEW For Uevembir OA,VONT and EF was seen by Lhe |
Wucte Concern py wmitica Lion When F was AC CeSS Kav Rya-
on Finement on -ij- 20 =2(7. Can Yoo Please checie luhed See,
te be Whe Rrablem abou} wy Widiicalion Bar Lr Rein Natye Lon
LS© ma\ as Seon ay Cusible because Tim onl Raind
Thancy my Ky ndly Ces Cec By Suomi \Xed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

december 03, 2019 als RH TI|1Y
DATE — IGNATURE OF GRIEVANT AND D.C. #

*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: @ Vv A i

Signature i

 

 

INSTRUCTIONS

as well as for filing apneals to the Office of the Secretory in acce dance with Ruie 33-103.006, * ~
y of the initiai response to the grievance must be attached (except as stated below). :

‘his form is used for filing a formal grievance at the institution or facility level
Jlorida Adminictestiva Code. When an ajpeai is made co the Secretazy, a cop

Vhen the inmate feels that he may be adversely affected by the submission of a gri instituti
‘hapter 33-103 to file a direct grievance he may address his grievance directly

    
 

Receipt for Appeals Being Forwarded to Central Office

_ Institutional Mailing Log #: I] = ag 3 ~Of O ' |

(Received By)

MAYS cl | .

D ' INSTITUTION/FACILITY CENTRAL OFFICE COM POG Madical
INMATE (2 Copies) INMATE —

DR #:
INMATE’S FILE INMATE’S FILE - INSTITUTION /FACILITY .

DEC 04 2517

ubmitted by the innbate on:

 

 

INSTITUTIONAL GRIEVANCE FILE CENTRAL OFFICE INMATE FILE DR: — =
CENTRAL OFFICE GRIEVANCE FILE DUE: Afi] a
DC1-303 (Effective 11/13) Incorporated by Reference in Rule 33-103.006, F.A.C.
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 121 of 158

PART B - RESPONSE

 

AGOSTO, FELIX 772216 1807-115-056 OKALOOSA Ci. C3203L
NAME NUMBER — FORMAL GRIEVANCE CURRENT INMATE LOCATION HOUSING LOCATION
LOG NUMBER

 

CONFIDENTIAL HEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEE(S) ONLY.
UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW.

Inmate Agosto, your Formal Grievance seeking Administrative Remedy has been received, reviewed, and evaluated
with the following findings:

According to the pharmacy computer your medication was filled on 7-24-18 and you should have received it by now. If
you have problems receiving your prescribed medications then it is your responsibility to access sick call to address it
with the medical staff. There will not be a copay charged for sick call to address only the medication if the prescription
is current.

Based upon the above information, your grievance is Denied.
You may obtain further Administrative Review of your complaint by obtaining form DC1-303, request for Administrative

Remedy or Appeal, completing the form, providing attachments as required by Chapter 33-103.007 (3) (a) and (b)
F.A.C. and forwarding your complaint to the Bureau of Inmate Grievance Appeals, 501 S. Calhoun Street, Tallahassee,

 

 

 

 

  

Florida 32399-2500.
/
Ban Shr

SIGNATURE AND-PYPED OR PRINTED NAME OF SIGNATURE OF WARDEN, ASST. DATE
EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S

REPRESENTATIVE
Case 3:18-cv-01559-RELQRIDA DEBARTMENT 06 ORREGTIONS 29/20 Page 122 of 158
REQUEST FOR ADMINISTRATIVE REMEDY OR APPEAL

(_] Third Party Grievance Alleging Sexual Abuse
TO: Warden [_] Assistant Warden C] Secretary, Florida Department of Corrections

From or IF Alleging Sexual Abuse, on the behalf of:
ANZA \v OXalovso, ¢ -F-(\\8)

 

 

 

 

AGesto, Feliy
Last First Middle Initial DC Number Institution
/0?- US-05@ Med Ola
Part A— Inmate Grievance
x L NAT S3-\03.00 ~-AC. Wn
in E-Dorm Conk inement =e <ul miVied Ma Drescctbe Medvcaion
‘ LON

 

AW Wa en Soo Wa, Lee COCs
Rrcceue wr Beet bub © howe nok Becoiudd WN Medication

Prescr, Oxon NoProfen Sooma,

SELEES SucGui aa in eed oe col WKdicativn Nara xen
‘S ley vee (3)

Lueers rok TE colors SSS WS ears. Rasies OES MA) wWidicod
Records wit Ccoue Ahad vy howe a Cee.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TUN Wo, Talk bly (Aa Dip sce —r7Tebe
° ‘DATE SIGNATURE OF GRIEVANT AND D.C. #

*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: 4S / A
# Signature

 

 

€ a

INSTRUCTIONS
This form is used for filing a formal grievance at the institution or facility level as weil as for filing appeals to the Office of the Secretary in accordance with Rule 33-103.006,
Florida Administrative Code. When an appeal is made to the Secretary, a copy of the initial response to the grievance must be attached (except as stated below).

When the inmate feels that he may be adversely affected by the submission of a grievance at the institutional level because of the nature of the grievance, or is entitled by
Chapter 33-103 to file a direct grievance he may address his grievance directly to the Secretary's Office. The grievance may be sealed in the envelope by the inmate and
processed postage free through routine institutional channels. The inmate must indicate a valid reason for not initially bringing his grievance to the attention of the
institution. if the inmate does not provide a valid reason or if the Secretary or his designated representative determines that the reason supplied is not adequate, the
grievance will be returned to the inmate for processing at the institutionai level pursuant to F.A.C, 33-163.007 (6)(d).

aaa Receipt for Appeals Being Forwarded to Central Office

Institutional Mailing Log #:

 

Submitted by the inmate gh L
(Received By)

 

Koos

DISTRIBUTION: INSTITUTION/FACILITY CENTRAL OFFICE
INMATE (2 Copies) INMATE
INMATE’S FILE INMATE’S FILE - INSTITUTION./FACILITY
CENTRAL OFFICE INMATE FILE

INSTITUTIONAL GRIEVANCE FILE
CENTRAL OFFICE GRIEVANCE FILE

DC1-303 (Effective 11/13) Incorporated by Reference in Rule 33-103.006, F.A.C.

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 123 of 158

PART B - RESPONSE

 

AGOSTO, FELIX 772216 1807-115-056 OKALOOSA C.l. C3203L
NAME NUMBER — FORMAL GRIEVANCE CURRENT INMATE LOCATION HOUSING LOCATION
LOG NUMBER

 

CONFIDENTIAL HEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEE(S) ONLY.
UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW.

Inmate Agosto, your Formal Grievance seeking Administrative Remedy has been received, reviewed, and evaluated
with the following findings:

According to the pharmacy computer your medication was filled on 7-24-18 and you should have received it by now. ff
you have problems receiving your prescribed medications then it is your responsibility to access sick cail to address it
with the medical staff. There will not be a copay charged for sick call to address only the medication if the prescription
is current.

Based upon the above information, your grievance is Denied.

You may obtain further Administrative Review of your compiaint by obtaining form DC 1-303, request for Administrative
Remedy or Appea!, completing the form, providing attachments as required by Chapter 33-103.007 (3) (a) and (b)
F.A.C. and forwarding your complaint to the Bureau of Inmate Grievance Appeals, 501 S. Calhoun Street, Tallahassee,
Florida 32399-2500.

 

 

 

   

Z
ZZ Letr

 

 

 

 

 

 

SIGNATURE ANDY?PYPED OR PRINTED NAME OF SIGNATURE OF WARDEN, ASST. DATE
EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S
REPRESENTATIVE
1 a
*
a Case 3:18-cv-01559-RV-EMT SXXTE@MFEORBed 05/29/20 Page 124 of 158
DEPARTMENT OF CORRECTIONS Mail Number: &-~3Qo05~ 4
INMATE REQUEST Team Number:

 

Institution: _ MCT

TO: [] Warden [_] Classification Medical [_] Dental
(Check One) [] Asst. Warden [] Security (-] Mental Health [-] Other JM. Ros é
Inmate Name DC Number Quarters Job Assignment | Date
A GOST), Fees B- 7722 ) UMtsrpe SR, | 49-AS-12
- REQUEST Check here if this is an informal grievance

 

- FROM:

 

 

 

 

 

 

 

 

 

22>

ena peony

ety,

 

 

 

requests in one 0 owing ways: 1) Written
informal grievances will be to in writi
DO NOT WRITE BELOW THIS LINE M AY " i 0 7
RESPONSE {D-OS- AS~cON DATE RECEIVED: 7, ;
id \ Mw

SY

 

 

{The following pertains to informal grievances only:
Based on the above information, grievance is . (Returned, Denied, or Approved). If your informal grievance is denied,

 

you have the right to submit a in with Chapter 33-103.006, F.A.C.]

Official (Si : Date:

     

Original: Inmate (plus one copy)
CC: Retained by official responding or if the response is to an informal grievance then forward to be placed in inmate’s file

This form is also used to file informal grievances in accordance with Rule 33-103.005, Florida Administrative Code.

Informal Grievances and Inmate Requests will be responded to within 10 days, following receipt by the appropriate person.

You may obtain further administrative review of your complaint by obtaining form DC1I-303, Request for Administrative Remedy or Appeal, completing the form as
required by Rule 33-103.006, F.A.C., attaching a copy of your informal grievance and response, and forwarding your complaint to the warden or assistant warden no
later than 15 days after the grievance is responded to. If the 15th day falls on a weekend or holiday, the due date shall be the next regular work day.

DC6-236 (Effective )
Incorporated by Reference in Rule 33-103.019, F.A.C.
'

  
  
   
  

Case 3:18-cv-01559-RV-EMT opopel@eRLORIDAled 05/29/20 Page 125 of 158

 

 

 

 

 

 

 

 

 

 

 

   

INMATE REQUEST DEPARTMENT OF CORRECTIONS Mail Number: BY- [OS
S$. Daviels SSA institution ASC
TO: [] Warden [_] Classification [Medical [_] Dental

(Check One) [] Asst. Warden C] Security [] Mental Health ["]. Other

Inmate Name j
From: | eli AgosT 7193\y [ge -[ost A, " o5//4fi0
REQUEST Check here if this is an informal grievance

Lx. Pane TL i Ce Yn '
iS Of Y O1-
oS >
ank ~~

requests in one o ways:
informal gri will be to in

 

 

 

DO NOT WRITE BELOW THIS LINE

MAY 17 207
[A~OS A O-WA DATE RECEIVED: MAY? 25:2

RESPONSE

    

[The following pertains

   
    

. (Returned, Denied, or Approved). If your informal grievance is denied,

with Chapter 33-103.006.F.AC]  _ ce en

Based on the above

 

you have the right to submit

  

  
  
 
 

   

  

Date:

  

ia
ls

{ELS
SHSF

Original: Inmate (plus one VIARTIN CI
CC: Retained by official responding or if the response is to an informal grievance then forward to be placed in inmate’s file

  

Official (Si

    
     

This form is also used to file informal grievances in accordance with Rule 33-103.005, Florida Administrative Code.

Informal Grievances and Inmate Requests will be responded to within 10 days, following receipt by the appropriate person.

You may obtain further administrative review of your complaint by obtaining form DC1-303, Request for Administrative Remedy or Appeal, completing the form as
required by Rule 33-103.006, F.A.C., attaching a copy of your informal grievance and response, and forwarding your complaint to the warden or assistant warden no
later than 15 days after the grievance is responded to. Ifthe 15th day falls on a weekend or holiday, the due date shall be the next regular work day.

DC6-236 (Effective )
Incorporated by Reference in Rule 33-103.019, F.A.C.

 
   
 

mutase 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/2

 

 

 

3 FLORIDA DEPARTMENT OF CORRECTIONS D
/ REQUEST FOR ADMINISTRATIVE REMEDY OR APPEAL . JU N { 8 2019
|_| Third Party Grievance Alleging Sexual Abuse Inmate Grievance teens
iO: [| Warden [_] Assistant Warden M Secretary, Flonda Department of Corrections

From or IF Alleging Sexual Abuse, on the behalf of:

AGosto FELT ANA FS est Umi 1 (Lod) _

Last First’. Middle Initial ~ DC Number Institution

. a Part A — Inmate Grievance a & - 39 ‘ 9 :
Gerevauct APPEAL Resonse Loot \405 - Jole-O\ The Resording store Wack.
T cekyse My Second Sicke-Ca\\ © suomibled Vaggarding M4 Cesk vicked achive,

bi Poss fot being penowed, which rs GUL cand False Skolewent “© Aid not
5 4

 

 

 

 

 

v

Sioned ony Eeeuse\ WeAdical Ralers or denied keeokwond, Mn Witdical Mealy,
Assiska Ace Secvico BLakF ong EAsity ng docu mets, Eim Coryeat\y ok |
N\-darm Cancinementand © Wave ns Being de Lhe cMunicioan to See &
Pravidae brcdi Cal S\aF F aod Wet ave er FoSing MN WAeAiCal SicK~— CAN
| Reauest Preventing me lv dee Lhe docket Cancer may medical Condit
‘on and Lhe Woah assistance Sevvice emloyee uiddak 2d Ano Americas |
willy disoloiMies Act. MAME TT, do be Sno Focks Mak Bim disarlle da
to {We Surapcy rad an mo iain’ Leo Femur bane winch Ynogo. tod Pin!
From Wie be Knee adh Lujo(DScrets and MA Medical CondifiniS |
ok EC Lng wy Blois N ood Vre medical Becsteal nurse ?rackico AeuP pate
unprof€e eona\ vdenk EQng Medical We digent Conduct Place he inmate
in & dongoe siloa\ion Wikh Mao wmale heath, ank weed bo beiestigate
ond ericluated according wilh ne cnmale Wedical Condi lion and the
WMmernlanS widls AssabsliGes ACT Kidte LT:
REMEDY: T weed Lo See \We dockoe (wd) oh F-5-- west unik(ZoO
Regarding wri Medical Candibion Decause Vino Weailh assistance Serve
elake ane Qcevenking bo CroceSs wy AmUMerodS inmate sicr=conl
west Sulomi led, Tan ceca NG de estes clea aki) Wao\th |
slip! Pass wcu-“jold oe no Crolany Shanding More Wok SM Mute Ne.
Qu Casto por Keb more Wad ‘de Pound, do Lo We Facks thet have
OW Saurnory on Wi Kant Fe muc leg, te be & Cow Accident o7 1491.
See Exhiloi + A allacied«tuitin Nap CesPanding@revorces LeSfarse

OUVE 19, TOl ely gH ea TT
DATE IGNATURE OF GRIEVANT AND D.C. #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: 4“oG-1 NIA
tt Signature
INSTRUCTIONS
This form is used for filing a formal grievance at the institution or facility level as well as for filing appeals to the Office of the Secretary in accordance with Rule 33- 103.006,
Florida Administrative Code. When an appeal is made to the Secretary, a copy of the initial response to the grievance must be attached (except as stated below).

When the inmate feels that he may be adversely affected by the submission of a grievance at the institutional level because of the nature of the grievance, or is entitled hy”
Chapter 33-103 to file a direct grievance he may address his grievance directly to the Secretary's Office. The grievance may be sealed in the envelope by the inmate ara
processed postage free through routine institutional channels. The inmate must indicate a valid reason for not initially bringing his grievance to the attent‘on of the
institution. If the Inmate doesn i ali nor if the Secretary or his designated representative determines that the reason supplied is nos adequate, the
grievance will be returned RECEWE t the institutional level pursuant to F.A.C. 33-103.007 (6)(d). q 5S. l q
(%05~- 2O6- O

 

JUN { 0 2019 Receipt for Appeals Being Forwarded to Central Office

Submitted by the inmate on: __ ginstitutional Mailing Log ralo-|Wle- Ico
FSP WESTABYIT GRIEVANCE

 

DISTRIBUTION: INSTITUTION/FACILITY CENTRAL, OFFICE
INMATE (2 Copies) INMATE
iINMATE’S FILE INMATE’S FILE - INSTITUTIONS FACH ITY
INSTITUTIONAL GRIEVANCE FILE CENTRAL OFFICE INMATE FILE

CENTRAL OFFICE GRIEVANCE FILE
bee we ewe nn cae hk. Menflavrnamarien Di ila 9291A9 Ano CA MH”

seen th scans est

anon wode ron snipain tres pai wanmtedie PRETEEN ARE

 

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 127 of 158

PART B - RESPONSE

 

 

AGOSTO, FELIX 772216 1905-206-019 FSP WEST UNIT Y1103L
NAME NUMBER — FORMAL GRIEVANCE CURRENT INMATE LOCATION HOUSING LOCATION
LOG NUMBER

 

CONFIDENTIAL HEALTH RECORD/CARE INFORMATION INTENDED FOR THE ADDRESSEE ONLY.
UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAWS.

Your request for Administrative Remedy was received at this office and it was carefully evaluated. Records available to
this office were also reviewed.

Review of your medical file shows you were seen at sick call on 5/22/19 regarding your request for pass renewal for low

bunk and restricted activity; you were informed by the sick call nurse that your chart would be forwarded to the clinician
to review your request for pass renewal.

The clinician reviewed your chart on 5/24/19 and only renewed the low bunk pass.

On 5/29/19 you refused sick call regarding your request about the restricted activity pass not being renewed. If you are
experiencing medical issues and/or concerns you can access sick call at your discretion to be evaluated and if
medically indicated you will be referred for further evaluation.

Please note that it is the responsibility of your current health care staff to determine the appropriate treatment regimen
for the condition you are experiencing, including specialty consults, medication prescriptions, diagnostic testing, lab
work, or passes based on medical justification. You may not agree with the treatment regimen and you have the right
to refuse treatment at any time, but that does not mean that you are not being provided adequate care.

Grievance is hereby denied.

Shouid you elect to obtain further administrative review, you may do so by obtaining Form DC1-303, Request for

Administrative Remedy or Appeal to the Bureau of Inmate Grievances, 501 South Calhoun Street, Tallahassee, FL,
32399-2500 within the’SQecified time frame.

err sey SpMeoale, [to

 

 

 

 

 

SIGNATURE AND hy D OR PRINTED NAME OF SIGNATURE OF WARDEN, ASST. DATE
EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S
REPRESENTATIVE

RETURNED TO INMATE
JUN 07 2019

   
    

 

ree ine

 

 
      
 
  
  
    
         
     
    

   

A ase 3: 18-cv-01559- RV- EMT “Document 52 ‘Filed 05/29/20 | ‘Page. 128 of 58.

DEPARTMENT OF ‘CQRRECTIONS
OFFICE OF HEALTH,SERVICES

INMATE SICK-CALL REQUEST °
o pa S = 2- \4

 

 

 

 

 

 

. Problem:

 

 

 

 

 

 

 

 

- Distribution! Orginal Nursing Supervisor oe
AF Pink Inmate (special housing only-otherwise
- os oe eae 4S destroy copy): x 7
_Thisfomis notin be tended evs aired
_ without approval by ie Offic Hiatt Rerviges- :
“Administration ,

 

 
: Case 3 :18- -CV- -01559- RV-EMT Document 52 Filed 05/29/20 ‘Page 129 of 158 -

DEPARTMENT OF CORRECTIONS
OFFICE. OF F HEALTH SERVICES |

 

 

 

 

 

 

 

 

 

 
8-cv-01559.

any
4, .

 

 

 

Job assignment

Problem:

enewal

 

2 Pass/pass renewal J op

 

 

 

 

A/P EC Sos
wet

 

 

 

 

 

 

 

 
 

 

*, Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 131 of 158

PART B - RESPONSE

 

AGOSTO, FELIX 772216 1908-206-018 FSP WEST UNIT L1142S
NAME NUMBER —- FORMAL GRIEVANCE CURRENT INMATE LOCATION HOUSING LOCATION
LOG NUMBER

 

CONFIDENTIAL HEALTH RECORD/CARE INFORMATION INTENDED FOR THE ADDRESSEE ONLY.
UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAWS.

Your request for Administrative Remedy was received at this office and it was carefully evaluated. Records available to
this office were also reviewed.

Review of your medical file shows the response provided to you in Informal Grievance 206-1908-0020 was appropriate
as your issue had been responded to you in Formal Grievance 1908-206-009. You were also informed in the response

in Informal Grievance 206-1908-0020 that your allegations against Nurse Singletary had been reported for further
review.

Grievance is hereby denied.
Should you elect to obtain further administrative review, you may do so by obtaining Form DC1-303, Request for

Administrative Remedy or Appeal to the Bureau of Inmate Grievances, 501 South Calhoun Street, Tallahassee, FL,
32399-2500 within thé)specified time frame. ( \

ote \\ \\ Tr f\4

 

 

 

 

SIGNATURE AND/TYPED OR PRINTED NAME OF ATURE OF WARDEN, ASST. DATE
EMPLOYEE RESPONDING AARDEN, OR SECRETARY'S
REPRESENTATIVE

RETURNED TO INMATE
AUG 27 2019

   
    

 

 

 

 
nt52 Filed 05/29/20 Page 132 of 158 A
«4 -Case 3:18-cv-01559- RVEMT _Pocumen ts eat ah eS OS! g ,

? REQUEST FGF ADMINISTP “TIVE REMEDY OR APPEAL

e

|_| Third Party Grievance Alteging Sexual Absuce

rO: BQ Warden [_] Assistant Warden "_, Secretary. Florida Department of Corrections
From or IF Alleging Sexual Abuse, on the behalf of.

AGesto Celrx VIAALwS FS R West Gay tnd

Last First Middle Initial DC Number Institution

 

 

Part A — Inmate Grievance

GET eNiaucl APPEAL, TnfocmAl acievance Log* Lou-. \Ger~oo20 attach ed.
[Ze ca cocacce wwuible WME SS lo. cts CCE E VON EAC, The Reston

rN NS S52 comPlaint
i Mnouk ackion based on Mio Focmal. amevance (oek \Ao% - tou O04, oF |

INedica\ Notule dot © sulamilbed Reageding NA MEGA Condi ko on | |
the BesPondent Au\Woridy yynnced Nine Tacks of MA cenfacwalgneuacce,
Legh Lola—\0a8 = onze ,absached Concerning LEN nudge tan Singers
LUnVrmbesvial foelhouine and miscounucet while UecEoming bec Secvices | |
ALA Widral Slofe Meatin Far Ane ia motes EEE on Z-1~\4

aPProviwally VSS Am. T Wot ad he medical dePacdanent Wruilding +
Ks ww Secand PILE Can OVAQAVDIO An be bho Fock Wak Mhemedical |
Prau ude * NuvSe S* ane denieing Me NRAical dread

Dan SSnarelary Caunduek ev meet ws sh QuaFane \anasnge ogeuayt
WAC and edoasty arose by Sing AWe. Doc secon ky cof licers
No Aace We On conbiacwens ard \nave mote &(daoms Loses om My
wnedrical @adikan,
REMEDS: VWwir2 Dan sinalikary, viclo Wed Ms Who 33-76¢-009 F-Wic+ and

S oo address YroPecly \e Prevent any Ke Prisal,

Re Val “hin And Waccras wont lay, Secori ty Shoe, end Cape. of wy) \iFe.
Ord \\ealNh.

 

 

 

 

 

 

 

 

 

 

 

 

 

4 4

AuguST [ho, VelG sehy Ag eTIS oe 7901
DATE SIGNATURE OF GRIEVANT AND D.C. #

*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: “ea / i J la a
om Signature

~—s. INSTRUCTIONS +
This form is used for filing a formal grievance at the institution or facility level as well as for filing appeals to the Office of the Secretary in accordance with Rule 33-103 005
Florida Administrative Code. When an appeal is made to the Secretary, a copy of the initial response to the grievance must be attached (except as stated below).

 

 

 

 

 

 

When the inmate feels that he may be adversely affected by the submission of a grievance at the institutional level because of the nature of the grievance, or is entitled by
Chapter 33-103 to file a direct grievance he may address his grievance directly to the Secretary's Office. The grievance may be sealed in the envelope by the inmate and
processed postage free through routine institutional channels. The inmate must indicate a valid reason for not initially bringing his grievance to the attention of the

institution. If the inmate does not proyi eu. or if the Secretary or his designated representative determines that the reason supplied is not adequate, the
grievance will be return Vi ing at the institutional level pursuant to F.A.C. 33-103.007 (6)(d).

 

AUG { 6 4019 Receipt for Appeals Being Forwarded to Central Office
Submitted by the inmate on: Institutional Mailing Log fl FE Mba —
FSP WEST WHIT/GRIEVANCES Receivafhy)
DISTRIBUTION: INSTITUTION/FACILITY CES OPAL OFEIOF
INMATE (2 Copies} IMAT ACH
INMATE’S FILE. ‘ INMATES EULE SS TEPE EON PACTITY
INSTITUTIONAL GRIFVANCE FILE “CENTRAL OFFICE INMATE UIEE

CENTRAL OFFICT. GRIEVANCE BILD
DC1-303 (Effective 11/13) Incorpcrated bv Reference in Rule 33-103.006. FA =
‘a

4

< ‘ ‘Case 3:18-cv 01559

 

 

  

STATE OF FLORIDA —

 

 

 

 

 

 

 

 

 

 

 

DEPARTMENT OF CORRECTIONS Mail Number: CL] ~ )4 2S
INMATE REQUEST Team Number: Cg )
Institution: Fs: P-U lest | Init |
TO: [] Warden [1] Classification [] Medical CJ Dental 7 (20¢ !
(Check One) Bd Asst. Warden C} Security [] Mental Health C) Other |

: ee

| FROM: | Inmate Name | DC Number | Quarters Job Assignment | Date
Fel Ages To JU2Z2 Iv [Li-1g2s rf S-R- 19 |
REQUEST Check here if this is an informal grievance

 

 

 

   
  
  
   
 

 

 

 

 

#1 Fobra lO? eVavces on Z-4~\q APPA: mally I SF Ae Was a
the Medical dePack went RE: Sick coy OAVQAAVIAS Zo |
hak wedical Grrvides OMe dene inc me Wedvca\ Lwealwent
Wyse R. Sinaletoac ae Slarled ho USe Ocofone Lan
Iba ireok we” Proce we on Cons Mewent a
\

 

 

 

 

 

{ yckivig Mouth, oc sho Wwovid cayt Seeuci
\ Siu 53

Avan Ye

 

   

 

 

 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All requests will be handled in one of the following ways: 1) Written Information Or 2) Personal Interview. All
informal prie will nded fo in writing.
te (Si : X. 4
Inmate (Signature) iy Aosta DCT B.AVG — |
DO NOT WRITE BELOW THIS LINE ———RECEIVED -

RESPONSE - DATERECEIven: AUG 0.8 2019

Oim APBD 25 uitane

Nous OVNI ANCE TS eins ret
AL (XH Oce SS ing :

327193. .O1g Cin) decrs: has alrecd,, Reon |
CEO de red to aR 7 Mat. Ou Oo Caer aFF cel

O27 +ne- tSSue, CA4 ££ COMH , One a) GOeved be Fie
Ws tan Syn t CLQeNGINC 2 ate 1408 20 @ Yada |

Olzr Glieqo-hang An Dow Sino vestry \Y2AS bep n
Ce ported J By furtner Certo. J

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sn Praise infra erievance ony — pee SS .
| Based on the above information, your grievance is — SVT a (Returned, Benied, or roves)-~if your informal grievance ja denied,
| you have the right to submit a formal grievance in accordance with Chapter 33-103.006, F_A.Q” [ \

Anarew> } ,
Official (Print Name): amin. ASSt | Official l (Signature): ( \ 7) Date: 25 | I 3/ ia |
eSF rs SS

et TATE,

CC: Retained by official responding or if the response is to an informal gi ‘0 be placed in inmate’s file

This form is also used to file informal grievances in accordance with Rule 33-103.005 Florida ini a se

You may obtain further administrative review of your complaint by obtaining form 1-303, Request for Administrativ Remedy or Appeal, completing the form as
Tequired by Rule 33-103.006, F.A.C., attaching a copy of your informal grievance response, and forwarding your laint to the warden or assistant warden no
i i or holiday, the Next regular work day.

Incorporated by Reference in Rule 33-103.005, F.AC.

 
: Bled 95/29/20 Page
a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

nO — —— CS ae,
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 135 of 158 pw

PART B - RESPONSE

 

AGOSTO, FELIX 772216 1905-206-016 FSP WEST UNIT Y1103L
NAME NUMBER — FORMAL GRIEVANCE CURRENT INMATE LOCATION — HOUSING LOCATION ,
LOG NUMBER

 

Your request for Administrative Remedy has been received, reviewed, and evaluated.

The DR Hearing Team Members reviewed and considered all information, documentation and evidence available at the
time of the Disciplinary Hearing, to include the Statement of Facts as it was written for Disciplinary Report #206-
20190306.

 

1. The Official Officer writing the Statement of Facts was documented in section | on the charging Disciplinary Report
Worksheet, which you received a copy of on 05/20/2019. It is also documented on the DC6-1 12F, Disciplinary
Worksheet in section II, in accordance with Chapter 33-601.304, Preparation of Disciplinary Reports.

2. Per Chapter 33-601.304 (2) (a-b), which cites the following: 2. The Statement of Facts shall include: (a) A description
of the violation, including date, time and place; (b) The specific rule violated. Based on the Statement of Facts which i
State “I was counseling with Inmate AGOSTO, Felix #772216, concerning his bunk, it was at this time Inmate AGOSTO :
Stated to me Fuck you with all the bull shit, just keep going and don't fucking talk to me.” This statement was sufficient
in the support and substantiation of the charge of 1-4, Disrespect to Officials, in accordance with Chapter 33-601.314,
Rules of Prohibited Conduct and Penalties for Infractions.

3. Video evidence supports the Statement of Facts that “I was counseling Inmate Agosto, Felix DC#772216, concerning
his bunk.” and your claim that “Sgt Rodriguez stop by my bunk N1-103s and order me to take the wash cloth off the
head of the bunk. Then order me to stand up and follow her to the laundry room.”. It was documented as such on the
DC6-151, Documentary or Physical Evidence Disposition, in accordance with Chapter 33-601.305 (4)(5), Inmate
Discipline — Investigations. Summary of tape review states: Based on camera review, Sgt Rodriguez did in fact counsel
with the Inmate and place him in the laundry room in hand restraints.

4. The Disciplinary Hearing Team comprised of the Team Chairman and one Team Member ensured all aspects of
Chapter 33-601.308, Disciplinary Team Hearing Officer Findings and Action, were appropriately considered and
documented the results of the Hearing in the database. At which time you received a copy of the Disciplinary Report
Hearing information.

You have failed to provide evidence, information or documentation that would warrant the consideration of overturning
this DR. Upon further review and investigation of your Formal Grievance, it is noted that there have been no violations
of rule or procedures in the processing of this DR.

Therefore your Formal Grievance is denied.

You may obtain further Administrative Review of your complaint by obtaining form DC1-303, Request for Administrative
Remedy or Appeal, completing the form, providing attachments as required by paragraphs 33-1 03.007(3)(a) and (b),
F.A.C., and forwarding your complaint to the Bureau of Policy Management and Inmate Appeals, 501 South Calhoun
Street, Tallahassee, Florida 32399-2500.

N. Jones,
Classification Officer

UV aay CLO Fweo) 6-6 -19%

 

 

 

 

 

SIGNATURE AND WYPED OR PRINTED NAME OF SIGNATURE OF WARDEN, ASST. DATE
EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S
REPRESENTATIVE

RETURNED TO INMA
JUN 07 2019

   
   
 

EEE NSSSIOD OC S SSS rR
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 136 of 158

PART B - RESPONSE

 

AGOSTO, FELIX 772216 1905-206-019 FSP WEST UNIT Y1103L
NAME NUMBER = FORMAL GRIEVANCE CURRENT INMATE LOCATION HOUSING LOCATION
LOG NUMBER

 

CONFIDENTIAL HEALTH RECORD/CARE INFORMATION INTENDED FOR THE ADDRESSEE ONLY.
UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAWS.

 

Your request for Administrative Remedy was received at this office and it was carefully evaluated. Records available to
this office were also reviewed.

Review of your medical file shows you were seen at sick call on 5/22/1 9 regarding your request for pass renewal for low
bunk and restricted activity; you were informed by the sick call nurse that your chart would be forwarded to the clinician
to review your request for pass renewal.

The clinician reviewed your chart on 5/24/19 and only renewed the low bunk pass.

On 5/29/19 you refused sick call regarding your request about the restricted activity pass not being renewed. If you are :
experiencing medical issues and/or concerns you can access sick call at your discretion to be evaluated and if
medically indicated you will be referred for further evaluation.

Please note that it is the responsibility of your current health care staff to determine the appropriate treatment regimen
for the condition you are experiencing, including specialty consults, medication prescriptions, diagnostic testing, lab

work, or passes based on medical justification. You may not agree with the treatment regimen and you have the right :
to refuse treatment at any time, but that does not mean that you are not being provided adequate care.

Grievance is hereby denied.
Should you elect to obtain further administrative review, you may do so by obtaining Form DC1-303, Request for

Administrative Remedy or Appeal to the Bureau of Inmate Grievances, 501 South Calhoun Street, Tallahassee, FL,
32399-2500 within the’Shecified time frame.

 

 

 

SIGNATURE AND SYPED OR PRINTED NAME OF SIGNATURE OF WARDEN, ASST. DATE
EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S
REPRESENTATIVE

(ev seen Sec Olan Lyte

RETURNED TO INMATE
JUN 07 2019

   
   
 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 137 of 158
FLORIDA DEPARTMENT OF CORRECTIONS
REQUEST FOR ADMINISTRATIVE REMEDY OR APPEAL

‘_| Third Party Grievance Alleging Sexual Abuse

 

rO: DL Warden [-] Assistant Warden ("] Secretary, Florida Department of Corrections

From or IF Alleging Sexual Abuse, on the behalf of: a
AGostro,FELTy ATAAe --E5-P. -west ymb Gor
Last First Middle Initial DC Number Institution

 

|
t

Part A— Inmate Grievance

ARE EVANCE of a Medical Nature, En eco cdance Wik + We 33- \o3. oot,
EA-c, on MAN 24,214 E canew pi dearly siiel Pass winch. ace.
bo Lom bu nie and Restriched ackwily Aov yo Le surgery & hat on
Psy ciant Remue bone and Noe & od Pin wikh wo sere From
Wy 2 Yo. ‘enge When cecewed PY renewaoa) treallh S\ellass Form :
| Oc pf- 701 Qigd) Nhe Pass any nad Low |bvttom oune and wo
Lestrichsad achivily © renew Ais ea\\y S\el 2ass QUAY | \I Cac
with Lhe Teskyickesd cackiviky and Ane assistant eeaistral Use |
Qrachice CA RNP), GQ. Tbe ook. ofe MY Zeskeiched achivity Vniwid
yhat WA medica) Records Show WY Medical 2 cable ms, “and x neck!
Yas Pass Fer wy — cand Safely w idly my Ee.
+ NX vx. EME @ Need Sine Resbricked ackivi ly Wealky |

s\ie] Cass Eorm eT 6 a, No gedeng shanding, No Push, er
\k ek Ag Moe Wane \S Qavad | dw Los Ve SUCMery on AX Ziont
\pome Which nad ag Bode Pin Exo m Inve ke nee w veh Lwe@) Scre
lnolding Lhe Camu loone Soghter tr e@new Anis Medical Vass
QE Ear ant pene ¢-F be “Yoo Wie Zeskichkea ackividy of
my wheal s\\el ass Lers| bottombunk when E ncnew MWneQass on
5-24-19, wr Wadical Zecord wir Qeove Vat re Cenew ne Same
Pass since x loging on Yue dev acmen’ o€ Co¢rech}y ons Cusheody |

Sune, Cool. \owhookbaw bunt, and RestAckes ackiviln, ,2€e. dhe.
Eyestsicy- ~Cal Requert ZX submilkca hoe TANCE PANY | Wealth civ] Pass, altached P
dni S$ ACRUAACE HS ” Bee ger A. Alse ihe ComOuhe.c Show val Wea thsi:el Pass _|

For \aste \beow.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

MAN 28,2019 Seely. BS Oc TAA
I

DATE GNATURE OF GRIEVANT AND D.C. #

 

 

 

 

 

 

*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: —- / W } A
0? E # Signature
.*
INSTRUCTIONS
This form is used for filing a formal grievance at the institution or facility level as well as for filing appeals to the Office of the Secretary in accordance with Rule 33-103.006,
Florida Administrative Code. When an appeal is made to the Secretary, a copy of the initial response to the grievance must be attached (except as stated below).

When the inmate feels that he may be adversely affected by the submission of a grievance at the institutional level because of the nature of the grievance, or ss entitiod hy
Chapter 33-103 to file a direct grievance he may address his grievance directly to the Secretary's Office. The grievance may be sealed in the envelope by the inmate and
nrocessed postage free through routine institutional channels. The inmate must indicate a valid reason for not initially bringing his grievance to the attention of the
institution. {f the inmate does not provid JED. or if the Secretary or his designated representative determines that the reason supplied is not adeciato. the
grievance will be returned to REG EGEIVED the institutional level pursuant to F.A.C. 33-103.007 (6)(d).

MAY 28 2019 Receipt for Appeals Being Forwarded to Central Office

Submitted by the inmate on: SANIT GRIEVANCES or Mailing Log #: LBOE MbAUaF

 

ESP WESTONIT GRIEVANG
DISTRIBUTION: ENSTTFUTION/FACILITY CENTRAL OFFICE
INMATE (2 Copies) INMATE
iNMATE'S FILA INMATE’S FILE - INSTEFFUTION /FACILITY
INSTITUTIONAL GRIEVANCE FILE CENTRAL OFFICE INMATE FILE

CENTRAL OFFICE GRIEVANCE FILE.

ae _ ee . ey ae ee mm to. mth hl ehh hh UrPll kOe
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 138 of 158

PART B - RESPONSE

 

AGOSTO, FELIX 772216 1802-105-041 CALHOUN Cll. D2142S
NAME NUMBER FORMAL GRIEVANCE CURRENT INMATE LOCATION HOUSING LOCATION

LOG NUMBER

 

CONFIDENTIAL HEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEE(S) ONLY.
UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW.

Your Request for Administrative Remedy or Appeal was received, reviewed and evaluated.

Review finds that since your arrival to Calhoun Cl in December, you have only signed up once for sick call. When seen
by the nurse on 12/29/17 for joint pain, the nurse stated that your medical record would be given to the doctor to
evaluate a need for medication based on x-rays, history and documentation. Based on previous lab tests, the doctor
denies the need for Naproxen at this time. Policy states that you may be seen by the nurse up to three times before
referral is made to see the doctor. Lab work has been ordered as a follow up however, for further complaints of pain
sick call is available. Medical treatment is found appropriate.

Based on the above consider your grievance Denied.

if you are not satisfied with the response you received at the institutional level; you may obtain further administrative
review of your complaint by opteining form DC1-303, Request for Administrative Remedy or Appeal, completing the
form, providing attachments 4s/required by paragraphs 33-103.007(3)(a) and (b), F.A.C., and forwarding your complaint
to the Bureau of Policy Manogbmen and Inmate Appeals, 501 South Calhoun Street, Tallahassee, Florida 32399-2500.

 

 

 

 

 

: 7 iP :
: eee coe
a ve Ores
dou Re Ms? Zk)
IGNATVRE AND TYPED OR PRINTED NAME OF SIGNATURE OF WARDEN, ASST. DATE
EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S
REPRESENTATIVE

Pm

 
5/29/20 Page 139 of 158
Case 3:18-cv-01559-RV-BMT Document 52 Filed 0

DA DEPARTMENT OF CORRECTIONS

   

im Third Party Grievance Alleging Sexual Abuse / 803 ~ 10S- 0 +
TO: [J Warden (] ‘Assistant Warden

(CJ Secretary, Florida Department of Corrections
From or IF Alleging Sexual Abuse, on the behalf of:

osTo, Fels x TTI Calgon 0+ F- (108)
Vy Fint ~ Middle Initial“ DC Number Institution

aL. Part A= inmate Grievance
[MEprcar NULUgE |

ifVan infer Ma\ Loa \OS - 1802-0023, ablached.
The CoP nded stated bhat nvese CPN Malihers was Cortect_

oeWwing hat LP Malina Vil akeA Ti Me 33-702 0b 9. (A FAC,
d dhe ResPondd di recto @ oF AUCSINg Again Accuer For we eo
Ubmi+ For dhe thie) Lime

Nother Sic’ ca\\ Request, When 2
Axeody heen YWovreet Kr thy

Same on Boing Peohlems on no :
KArmanen\ Fw CV.ES, When 37

arciyea 4. Ans Rast u-lion CCE 1
N 1I2-AgG-iI7 7 submtedoa Fotlow uP step c T because Mj

edicalion For \no Lain’ Paro ton™
fean Side caw Re Cerence number
&£ ference ny a ©)30\5a

fhawruP Sick coy sa; 4 do Wash,
and te <oe he ke We dvd
Aid not sep We doc AQ

 

 

 

 

 

Lhe Murse that access ay
the call pu t ror py Medica kon |
nos Recep Ml Medication and
Gas he WenikW\ services divechor
‘ , LZii Wanks we do cobmd Omer sic
lea te diceiis S Baa n abw wm Coan an i lower pact, Brot hi?
ad Kan Kemuc bane a BNA Me Fare and Ree manent Eiories
hich NY) Medical Rorsed ad an® My Prddloms and Veal went.
: : Weedws Wed’

And Be Fund my ¥ 5.00 (.O-Ray Pack bo wry account ele rene,
pombe? 12.491 Ip 70 seo} BO 1829 bb 88,

 

 

 

 

 

 

 

 

to

         
 

 

ad

 

 

 

 

 

 

 

 

‘ : s i |
Febrvagy OF 2018 : Ree WIAA
DATE . : SIGNAQURE OF GRIEVANT AND D.C. # |

*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS:

Mailed ali fs & Maw # Signature

 

 

aerate tama evra acct em Pegg

  

 

 

(Received By)
‘\ My DISTRIBUTION: INSTITUTION/FACILITY CENTRAL OFFICE
INMATE (2 Copies) INMATE _
INMATE’S FILE ; INMATE’S FILE - INSTITUTION J/FACILITY
INSTITUTIONAL GRIEVANCE FILE CENTRAL OFPICE INMATE PILE :
CENTRAL OFFICE GRIEVANCE FILE
0C1-303 (Effective 11/13)

Incorporated by Reference in Rule 33-103.006, F.A.C.
19493206 Tuesday. FPHAY dissQRV-EMT Document 52 Filed 05/29/20 Page 140 of 158

HSO6 0 772216 01/17/17 15:52:57
HSSB006 HEALTH CLASSIFICATION & CONSIDERATIONS PAGE 001
DOC NO. OFFENDER NAME RELEASE DTE RACE SEX BIRTH DATE AGE
772216 AGOSTO, FELIX 02/20/2020 HISPANIC MALE 09/25/1975 41
MEDICAL INFORMATION
CONTACT STAFF ACTION TYPE/R2MARK START-DATE END-DATE
MILLER, PAM APPROVED FOR WORK RELEASE 02/11/2015
MOLINA, ROBERTO REDUCED ACTIVITY-SPEC. RES 10/28/2016 10/28/2017
NO P,P,L>20, NO PROLONG STAND>15
MOLINA, ROBERTO LOW BUNK PASS 10/28/2016 10/28/2017

 

F4=Return to Front Page
End of Records

 

 
 

f 158
718-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 1410
Case 3:18-cv-01 aoe x ce

 

 

 

 

 

 

 

 

 

 

. STATE OF FLORIDA
INMATE REQUEST DEPARTMENT OF CORRECTIONS Mail Number: Wi te3 b joZ Ll
Team Number: «(QS
- Institution: F-S-2- ue STO | A
TO: — . Warden C1} Classification [] Medical [} Dental
(Check One) [ Asst. Warden CI Security [] Mental Health [J Other
FROM: | inmate Name DC Number Quarters Job Assignment
Fel. Agosto VI22 \Wo INi-to3L | NA Vs Sal
REQUEST Check here if this is an informal grievance DJ

 

LOnevoyte2 en S=t4- 14 Ve, Medical Wear Seevices, Assistance.
GNP) C- — <\
oin(2h0) \ow] boliombunat, bub Nea Benlly Easled Yo feng my Resie
intend antivily, ne Reshong shonding Mov & - Non \S iv 0 |
foc\ich mace Vaan Zo avr, es oe nee WS Year Pogs 2Ueru x)
Wt &S Femur leone winch Inmate & Zod ©: OM

hi 4. Knee and Awol Sece = Sslorsibled G. Covtele @F inmate sice-
em cena

e Neavicenl Condycd AL’ A vis\akon < et \y AX. <x ~
Hae Americoas uit dsabi\; Wes Asx. ‘

  
 
 
 
  

 

 

 

 

 

 

   
   

 

 

 

    
 
  
 

 

 

 

 

 

 

 

 

 

 

 

 

      

 

informal grievances-wi

 

Inmate (Signature): eC , BCE } AY F | " DC#: 14 JAA
— JUN ne agers LOWTHIS LINE ———RECEIVED _

DATE RECEIVED: JUN 05 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

RESPONSE
O2E ey AEC
sees od FSP WEST UNIT GRIEVANCES

Lis Ltag ceponsiilty uf htalth fang afaht fo alanine.
LNW Si ahninl Tiguan iia, Gp (1ASSLI

PLL GE LL ALNO (7 U4 Sli beer a SMELL) |
lA a6 1 ned W on hited py dad ae

Ot Nara ws latin PEE ee fie BLE ned

 

 

 

 

 

 

 

(The following pertains to informal grievances only: ~ TN
Based on the above information, your grievance is “Derrext— (Returned, Renieg or Approved). if your informal grievance i is denied,

you have the right to submit a formal grievance in accordance with Chapter 33-103. 006, F.A.C. aa
Date: Off" ,

 

 

 

 

 

 

 

 

 

 

 

  
  

Official (Print Name): R. Singleta

Original: Inmate (plus one copy)

CC: Retained by official responding or if the res
‘This form is also used to file informal grievances in

informal Grievances and Inmate Requests will be res

You may obtain further administrative review of your
required by Rule 33-103.006, F.A.C., attaching a copy of your in grievance
Jater than 15 fay after the grievance is responded to. If the'l 5th day falls on a

One ane oe

2D Aevanc then forward to be placed i in inmate’s file
3-103.005, Fi

 
 
    

» Request for Administrative Remedy or Appeal, completing the form as
‘ance and response, and forwarding your complaint to the warden or assistant warden no
weekend or holiday, the duc date shall be the next regular Work day.

   

i

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 142 of 158

GereaAVnek Contr ENUATKON s\EET

WanBe AQosTo Fein pet APA one: S14
BISNEORMAL TUFORMAL TOCENTRAL offack APPEAL

ide te Une Sucgersy on. My, Rian’ Lea Femur bone, We hea\y
Secvices Ossishance ave Crauenenk mary medical Condibion
Yo be ewalvale oy Ane. Gam medical directo? doctor
and Wwe Neadh assistance Services and She assistance ,
Regestral rnucse, Cracdkice (ene?) C. ree Wonk TeFeca\
Mme bo See Lhe inside Gad ab FSR = westunt
idacke? For wmardical beeakment and eenaval of my
Peath Ske] Cass DcW-1010 G/4e) Cesk ciched ackividy
For no @ caloag standing More Mhal \ominuit No Cush,
Rul rac WEL wore Mhan To Pound, E need be see Lee
Medical diveckoe GM \nhouse Decko® al FSP West
UN + (ZOE) Conger ning MA WML cal Con dihion and
LMA Cal necligent Conduck, Vidalion oF Nhe Americans
wilh disabkikes Ack, by Xe Mead assistance Serle
Co@i2on. Emoloyees« Thank You Kindly, RePectFullySuls mied-

 

Aol AAD oe 7794

Rage Zo 2 Sranalure oF Grievan*

 
FLUKIDA DEPAKLIVIENT OF CURKELHIUNS

Case 3:18-cv-01559-
M2. WECWAEL SER > en vesT Yor ADMINISTRATIVE REMEDY OF APPEAL” Page 143 of 158

(1) Third Party Grievance Alleging Sexual Abuse

TO: D4 Warden ["] Assistant Warden ([] Secretary, Florida Department of Corrections
From or IF Alleging Sexual Abuse, on the behalf of:

 

 

 

AGosTo FEU}, V9 OKarorsa E.(W9)
Last . First Middle Initial DC Number Institution
[810-145 -12) | STh Med rola. —

 

Part A— Inmate Grievance

 

GRTEVANCE of MEBTOAL NATURE. lecsuane tuiitin 357 103-00 0G KEL F Acs,
ol cckolber VL ROVE Licanse Quoc ice NUCselL2w) Pall access Me on &
NBS iCal alouse™ ynnece SSacy US? of Physical Focce bys tof b Sok. debains
BW OT OZ Ly E- docm Conk wemend,ond AICS WAN Ai wok Co\lowed Ab
C and Sea kwenk Wilts We Wnyury on My Weis 8S nd Right
ne, bu k aaueme ong Pace of S5orme) Ta lerna\ vAedica tion «Submited
a SKK Coa) Request an ccher \4 Polk d& ho Nag SNAG AG. Rosn DM
WAS¥S and Zaht In 2 and Ye Fac’ Ano 2 dow oar ReoPec Kone-
on yt my Radnt lnand An to ne ONG.D1 NG Pawnon ry Leet Wyistyon |
ac koloee VE, orgy Twas access by Li conde Reackice wurdsellenS DaAAS
Lunn CONE we, a lponch p& DSe mg BhieP Coken Wedication Pacc and
a ling oF A pargcsic sob WFC Rain Teli@ur cand WuESe DOs
eo \d We nomnae. Bos5+o Fel 0c te 72 2 Sho She wekec me bo Ne isi de)
oDk Yokon ocr. doclo® MO lok UNS Weng VO. Lows Since LEN Bovis
TeEer Me Yeo Wo dvchoic Aad FT Nave Moy See Lhe dsckow Uo Wis
os) . Ond We medicalion Se Moy Thy lPro€en Poo oar@vist ONOViG red
DY wedical Condi Kon NNSe onl Wake, Ying Risuad ain E- oy m Cock ine 4 -
&s vk on octolba Dulo DO\Ky, ant b eAdyess WA We ical Condition with
MWwrse (hal Winich “shaked DT dow Care Sulit Om NoWnre > ict Con
Reavestand Worl occ Eram WY ce\\ Anac Elvi
RELTE E SouGuT? T Needro See Me TnStibubion inside dockee wd (O-C TP) as
Sean os Passes Roriew ne use of Farce hoard held video Gomera on
Jo be Prous My Siokementk deve rnd address wurde PAW LEN |
iabrobtes onal Conduct Wrlh Wamodss Weotkh , Proc edIee ood Lncgabmren
Fuc she Sake) ot dhe Etec makes.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Uj}. ™~
c 01 2k 17 223
DATE IGNATURE OF GRIEVANT AND D.C. #
*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: Ga N vw
Signature
INSTRUCTIONS.

This form is used for filing a formal grievance at the institution or facility level as well as for filing appeals to the Office of the Secretary in accordance with Rule 33-103.006,
Florida Administrative Code. When an appeal is made to the Secretary, a copy of the initial response to the grievance must be attached (except as stated below).

When the inmate feels that he may be adversely affected by the submission of a grievance at the institutional level because of the nature of the grievance, or is entitled by
Chapter 33-103 to file a direct grievance he may address his grievance directly to the Secretary's Office. The grievance may be sealed in the envelope by the inmate and
processed postage free through routine institutional channels. The inmate must indicate a valid reason for not initially bringing his grievance to the attention of the
institution. If the inmate does not provide a valid reason or if the Secretary or his designated representative determines that the reason supplied is not adequate, the
grievance will be returned to the nae CE NEB” at the institutional level pursuant to F.A.C. 33-103.007 (6)(d).

Receipt for Appeals Béing Forwarded to Central Office ,

OCT 29 7ntR

Institutional Mailing Log #:

 

Submitted by the inmate on:

ASéT. HARDEN PROGRAMS (Received By)
QKALQOBA
DISTRIBUTION: INSTITUTION/FACILITY CENTRAL OFFICE
INMATE (2 Copies) INMATE
INMATE'S FILE INMATE’S FILE - INSTITUTIONEACILITY
INSTITUTIONAL GRIEVANCE FILE CENTRAL OFFICE INMATE FILE

CENTRAL OFFICE GRIEVANCE FILE
DC1-303 (Effective 11/13) Incorporated by Reference in Rule 33-103.006, F.A.C.
 

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 144 of 158

TOM Geen
Gite Pm

PART B - RESPONSE

 

AGOSTO, FELIX 772216 1706-104-064 JACKSON C.I. Y2107L
NAME NUMBER FORMAL GRIEVANCE CURRENT INMATE LOCATION HOUSING LOCATION
LOG NUMBER

 

 

Pour Request for Administrative Remedy or Appeal has been reviewed and investigated with the following finding:

Your complaint was reviewed and an emergency was found to exist.

Due to incomplete or inaccurate information in the Medical database, you were housed with an incompatible inmate.
Your cellmate was moved to another cell at 6:00 p.m. on June 14, 2017.

Additionally, the issue of your complaint that Sgt. T. Johnson refused to honor your low bunk pass and threatened you
has been referred to the investigative section of the Office of the Inspector General for appropriate action.

Based on the above information, your Request for Administrative Remedy or Appeal is approved.

 

 

 

 

 

 

Glenn Hancock, AWP Richard Johnson, Warden
LD: eermmerde_ Aw oe Sibobeetbs yay ulishz
SIGNATURE AND TYPED OR PRINTED NAME OF SIGNATURE OF WARDEN, AS DATE
EMPLOYEE RESPONDING WARDEN, OR SECRETARY‘ :

REPRESENTATIVE
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 145 of 158

FLORIDA DEPARTMENT OF CORRECTIONS
REQUEST FOR ADMINISTRATIVE REMEDY OR APPEAL

["] Third Party Grievance Alleging Sexual Abuse
TO: [_] Warden K Assistant Warden [ ] Secretary, Florida Department of Corrections

From or IF Alleging Sexual Abuse, on the behalf of: _ _
AgosTo Fel;% TOAD |e 9 Tacksen «2. (oY)
DC Number Institution

ae First ' Middle Initial
: Ltr} anil Fy
PIO Ae
C) Part A— inmate Grievance
‘EM ERGENCY GRTEVANC Ein ACCordance Rule AB.ANC.,
F. A-C-
On Svae 13, Dot, aPPror.. U2 25 e M. the hovsing Post Sear sent
at( Der w)\ Administra} ve_Con Finement SAT= Thonson, house &
inmate in my Cal’ Y LOT thet have a medical Pass low beltom
buale,"w hart pve O.85 Pounds F inmate AgsTo Fe) + pet7Mlv
Sard de SOT Thoasea phat L howe a med'<a] Pass Low Botton bualt
aad Restrictions and Wwhart ‘IYo Ponds sar. thentorr State in
pudeo video Vhat 2 inmebs ops To Fahy ne B779RIb have fo Move

lo jhe tof Bue that he con't Care gyren \hak Show _S4T-

~~ bnSea ws mtdrcal Kass. TL Was vibde\ly Ales’ by SAT-
sheasor that EF a3 goin do get als DF) Disciplinary Peet
because 2 Relyse fo Move to the Tot buwie, dhe winate
Ahad Sap. cthorsSen hevSe witb mein ¥2)107 Saial Lhet he iS

aha do “Lhe Toft bk For one doy than he need tke Betlanr burt

YE inmate Agosto £x\ iv De TIAA hait "142 Pound EF s0+
dhe Femur bord Deke Width. a Bod in and dive Scrtuy one Rv, my
Groh t hie and one screw in my nee holdiag te Femur bene

leah lee, the iamate hove with my What “295 Poands” he is

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 146 of 158

 

 

MAY 4, 2018
Me. SerFecy Heasley : 5
OFF ce OF Lrshector Genecal MAIL ROOM
Cove ton Pos idi 4, Roan 13S “on a 09 ats
Sel Sovth Calhoun s \eee* NM ATE'S INF C 2

 

 

 

Tallahassee, Florida 32394-35700

Ree Fels yx AgesTe V- SAT schultherss et al-,
Case RO. 13-1437 civ- & Qatam /White

Dear Mt- Beasleys

OW MAY Y Bele, CaP dain Schwarz, Willian ,
J: badge (SwoIdy , Poul me ov 4 oof MY hovsing cell
P~Dorm Cell P2.- 31 Disc PE nay CooFinement Wing
two @, and Place me on Shower Four ti and ose
me to Write & witness state ment Concern the
Ailegadion ef the ossauit ond Physrcal Qbuse agains +
me lw dhe 5 dace ion Febeuacy Do Bote and hat
T need fo be Seen by “Medecal™ Fer a &xam
TL Said do Caflain schwore that © Was a5Sesed
by Mucse Subec LPR oa FEubruary 80, 28f band
dhet TL mane & wit ness Statement, Foc the
Se¢vd Time om @Pril 1S, Asik and LD was
feyam™ (assessed) again buy Nuese Machyca CPN,
on Aer \ IT Odo Whe LT Requeskd Protec five
Mananement ds fe the assavit and Phy cal
abvie, and Caplaca SChWwarr. Shoke on Audio
Video Ra ORS eX P\inars Conky Aement Beng Hs Q)
that Doeed te Weite « statement again and
be Seen by Medical TRU Aasste Bes WAM
Sard fo Cee ain Schwarr , khat x arwready Meee
dave ON tardusce shat ment. aad T haa Seren

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 147 of 158

by Nucse Suber LPN, On Febcvary 9s) Rei When

ding \ncdent foske Place and thy DL was seen
aga on Aber] IF Aviv, by Nese machucea SPN
When LD Reguest ps CaP fain Schwarrt For
Protectrve manage ment (MQ BS-GoOL- IAL HOD FAc,
Calan Sch wart rhen Said }s the hoosing Pest
Sergeant ‘ Shicvan & | fe wre te me & Discr phy ary
Regort Foc Divobeing o€ & Yeekal order, Lhin on

MAY 3, Dott , Caf fain schavart Came fe rf Cert

dose P2-Biwe, with Verse suber Clu, and Cfo

healty and told me that © need fobe seen hy the
NUE? , ET Ser d fo Loose Suber, LOM, Theat hy “Qssessed™
me Byam’ on February 26, An, Whe tle inadent

fon & Glace , and T WaS GS8Sessed AGAIN bay VUurie
macthuce CPL, on Ari lS, Qelle Canter tHe Sarge

inci dant oe fle afsavid and Phy Sccel abuse Rise
Photos bas takings be dhe inyury BE my legs, Ana

LC Kelso OG RANIN jeobe Fern by nurse Suber, Ce ,

Whe th Cof hain SOhwarr, Pull me out of My Cail on
OPrA 1S, Asie Concern MY a(lega bron Twas Serw

three &s) Disc PLE Nae CePort, False 0.2: on Ge frisal

fo ry ComPlarcat Again gf the Correc lronal Stark

De. Cos, #HISo~ [eotgo, Loge 15° -\ oy G1, Cog# ILfc-
Weo4-IO ,and (SO- [GOt-C, Al False, the inst tution
has ignore My Reqvest For fk O-: Meacing rn€orma boon
on hrs Casd firs 0-£- Loc, H because the Taves ga tow
Sop Eke badge (E DBet) Facl and denied Mme 4s Tivedstigak
hags Diser Plfnary Lfort on AROcil IY, Ady dhe Fixed Wing
Rudy's vides Cameras Tn Adminis trad rue Con r@mert

Guin, fwe Q) af Si ga Pie Will Prove Whey SAT. Beer
Ay Deh Tivestcga tor Refuse so inves traede dhe
DO€- Uri teen and Authorized lox, Cattorn Schwarr,
the Er wad Wing Avdco urdeo P~ Oocm Disa pW racy

Kon tine mest suing 42lQ on MAV BM Aciv. ou? Pr nxima dela

 

 

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 148 of 158

3 S0 Pom. wy Yrovre Wina-y Coblaca sch Wart Ww .
badge (Sur Od), bUaS dzynan ding For M2 fama.
Ante Felty oe 779M fo Wehe a witness
Stote Wi tert and beer Seen by Meéedcocaf Conder ning
Mm Alegatrons of assavit and Phy Svcof yroyse
by Sar. MC Peery (Cfo Care, te and SQT. Suber 21
Fibpuary OAS Bote, # already Awe Lham Day)
witness Stokmend , od LDL heen seen tee ®D
kme Concteen wy Meagagheons.4 Ealse. Pile a
(Prea\ Qrisen Zale Eliming hon Act , Geituance “Formal”

pn Caf tain Schwert, Griwance Lon (yol-ire -os3

hay alleja trov are Recorded ou de Ernes Link Audie
uideo, PS - frerm , Mament stratouy Continenert

axing theee on Decl IT, Det at V30 Am

dhe Same date TD Reguesed Protectiue management

fe Caflacn Schworr, “dign Teste fu fred ane throwing
AWas vy (Dd. Gri uence Afreals pand my Clas; Ficadrer
CF Ci Cee Melvin , Am: ha dg (m AMUS), are VEN Or NG Ns]
Many Request For tle Dee Hearing it bormateon Sheet
duhlicl, had the Les, Hordle D-@ Sa EP cen Eile my)
Grituant APPealS ir pele a informal Grievance fo

tly class: Ciceteon Defarct mat Concer ha 0. @. Las
ayia Le aring in gacinad or and thay sfet/ pey7gre my
Leguest- Can Vu Jlease Lert trite fas Allega Les

avecy khang ps on the Fixed GIL MG Av dic video at

P= Der Con Eine nent Ga the dade S the 4 - dated

; Lhe 5 letter ”.
" Aly Cogse vet 772 be

Felry Agerre oct VWIBUY
Gib CE Ainre

6949 Tke Steele (Load

pre he teh Le, Flacida, 32y ex

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 149 of 158

: si
PROVIDED TO QULF Ct
MAIL ROOM ‘

APR 1 2016

FOR maine 04 | (4 | [Ke
INMATE'S INITIALS .

 

 

Arv\ IA, Aly

 

CuSA ' & MAWES

 

chvee Assistant AYvorney General
The Cafitsl, PLol
Taitiahassee Flocida 32344-1050

- Rez Felix Agosto VW. Sab. schuibhetss 2b P i
— Gouc’k Case Ne. 13- yA civ- Geoham/white

 

 

 

 

 
  

on Fabrvacy BST Bolle Twas assauthedend RhySicaly,
ab Ke by ‘he stare ak Was Trsds do lia Gué oe Ande
Theva Ceqesh nomercs Hun fe sfeac fo Vhe Enc bitebion
cys peclod, lou } ney CAR Lgnoring Wr Raeqres rw
Using hy F\ Ke Lyng Rudin video Cameras {tn Admini Ste live
Con Fine ment Ging Wawree BY on Febrvary Drak fo
Con Fie my aleog ti0 o> of asseult aud Physical abuse
ta Slat ¢ Member are SOT. MC berry, Sor. SUbecand
Ye Co marke, Wa megor o€ this Das Lilofion Gulf cre. amey
alse ore Covering Ve albuSe \ © eaPorkead he Aim Verlsally
ont Mayor Wercer or day toy Weide Were, uo ( Disc P\inary
Reports, then & Ceguast Peotechive Wanage wen + Revier
and hey ne i ginorwig w\| Request, the Disei prs Nacy Rept
WANs Hopder Cath we Aree Vie. “Mole Fok x don}
Vowe Live So Ray We Cornbos Gilt y 08 AS Trverh gator
Mame iS Ses Ecker badge a (EB dbo), Mhen © been Serve
Nmevo® DBisci Clary PeParts by Carla; 1 Schwore
Lal am ‘Sy lodoe +} GSwr pd ‘ A\\ False ‘ dhe Eiped Laing, huate
Uiddo Cameres In fdmimistvahon Confinement Waihs three @)
on APL ts?) Folio Gill shes Wher cael. schwore, 5 tate
Vrak Le wos V\ows te “saws his Lice? Paen Word? He
eA Core nt Mreeelincn. 7 oPrek La ranwAw 1s cedeane

 

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 150 of 158

Troe Referk pal Vre MovSe ond Yee Fnasktvtion

CAN Comering Ue Very dhing ana iron 4 AWK,

Wy Griyances When TE EN Ve Com Plarad fo ane
Rafort dis slage Hekions (and Vey Keee

Dex UANG False DISAPN nary Kaloets, Ww CePrisad

For wy Eiest end With AMendment right jes File
Grikvanees awe lows Suit, also Calon hk Chen Kruin
wos Ene D- shekin Lhe Tush dion Gulé Car Mogavait

and Now he 3S Wwoarcing Le Ayshiet al Gulf OT. Ander

Unis Calbeain ste Phen, euch aljo abuse me Whee
(was (n Vee Rain Uait & gl€ Cp. RY wal A\egadion Care
Retarding Ww Wa Et ted Using Audio video, ZT Weed fo
5-€2 Lhe cwstitedcow Ts pecte? fe Alleciate the Problem
log | Ley AN Ldynoring , T werd Wel? Please,

CespectFuily Ssubmled
Ach Qagyzfe p47 920
elie AgssTe DEE NIFH
Gul€ CT. A nner
%G rte steele Caad
Wewals fehica Florida BIy bo

 

 

 

 

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 151 of 158

    
     

meme BY ONT IVS UE

loz TE NvP “I 1g

 

 

 

 
 

 

Tanwar | (1,2O a —
Leslew Ye War dere

OCCice oF Tosteclor General
Carton Building, {Loom 135

Sol Soll Colon Shree}
To\\alassee, Als eda SH 1A394- 9000

Rez Samet Eek t AgesTo OcA MING

TZ \amade RaesTto, Fel £ SCID UL = Was Place
Wn “Adninie lgad is (‘orCinemend BN TJanvacy oF , ore
Sor Mv. Russ, = Lia move Fram Hous ne
; fe my poked “7 ee loire| been ayyrade les Q
2 te ase r Cod AN, MU: Kuss, order Me
Close Wy locker wich a Cow Whe, Yan Sor M.
Buss ors MZ has Va Orv \ ares and
Shack Uedoaily \yead Wg and s\ake 3 VV deo
Awaio ie TF coal See her “Pussy LT Sad {eo
Say. M.V, @us5 dha “Ya t iS & uiole { er?) o Pred
Prsitn Rake, 2K hanakion ack, SOT. MU. Buss, When
Ca for bockop (fe. Chale dev pang Cale “: olhuer

Orr ure, and T Way ace i Administrabive
ConFine ment, L wrolk n~ Ss soe wen and Rede
Ma vader § \o Vee Wekica\ share wach Nene
As Arjwe We \e ex Nang , Se Wad \nelaaky) wreak
by Vee mek cal share tuhe did Qe Gree
Can Faneweah, and © tas Pinte in (BO), Ye nex\
day LC de clave “ental thee \t nv Bime rg ance \eand
ease Garden, Lin, ACC. ound c\a ae She
daa b ove n MDa And shale) un Ay dio vA “Es
wn A Sees A Cent Ween 4 \hat Lhe “Ke |

(lea + Psycho ‘Cal Services ‘den luiran
Seo wt we Leon A acte \onetl nm owl Coll. e,

 

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 152 of 158

 
 

nr (rp of hose declare “wonel
Wer aarcu™ Aan, XK was Place again in We
Shawne — Ss hoo pe Cone Ua Conwy

NU OOeR Lan . Gorden, Or OW ond S\ac* Wahine
Vedoa\l Unieak acai ASk Wa and Sor Hheaven
Ve (AC) (os & Su Fervi Cer Yelwreo’ we Yo USe
Quimical agent as every bhio 4 AS Recorded
Wa Admimsdvelir ConEinewentk Au dio usdéo
Cameras \ dale Wanvac 17, POl at 9200-0: Am.
NUvee Le V Carden han, RN OAR ra FeSjana\
reGore  E Reger’ Unis nurse Ah Ve TP
Mee XR YND Concern my midica| Pas sand 1Syves
Lhe Tesh loshin Yack9en CT. Use Ais nucse

te RalseFy Palers, and mis treat cemale
piss San m.v. Buss are beingin Cellelar
Phong be Ve | vnskk du bron ‘ wich x Re Pact

awd Mey 2 Monsen » Carre \e weerhoal, x
\o\A Mayon Aheason Lo hee Gage we OY
Celular Chong Vek Sr WV. Ross Sed fox
inmate \ bo \ TM was Vavloally \peak AGAIN,
SAT: W. makvin tUas Pos iw Adminis tative
ConGinenral On ATO —\A and \ai ad OO poly
o€eicer Mhak TL suifth on Sar. mu. Quss
VWs slelemeank iS alse on Audio vides af
Administrakiue Con Cinemert C Ydocm) aahror- Si 1S-
B52 Pam IOUT. Geta, SST M. Mlein
dorngercing my Nee because olher innnaks
ees Woe Ww Yan Sor. M- Waluln \eid Lhe

Fe Xho wehicar Nhah “E anilet on Sor Muy, USS
Mrak She lor\nay acy Cellular Phores fe lk
dndbitetion, Eo was move fo a BDorm where
ainmak oot “Neill and sop my. ess ps
Pest, AS5inged, 7 LT Regurest fa S feak fo Lhe a

+c Nordlog rya Jhes ave<l Jt; torn whe Bre lor

\

 

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 153 of 158

  

ROVID AON
INCRSON Se
\

  

to fel him whet rc have learn While on
Po Pela Kon ond J he murder te= dead of
jhe inmale on & Dorm where S97 mu. Russ
i> (est | Where are Lhe cellular phone bu t
4 Ley AW \Qnorine Wn Le urs t, D Also wf
File Chic thaw (om Ble L fa Ly OF LI Ce of thy
Gaver ner chiee Tisfectoe, wh; cl, ae + a Case
Number de de tle ore and a lode men ty
LT at a ole Year le€t oa my Sentence an
x Fant Is yor heme, Tors Last; be jon
bh aime a \ot 0 € “Gang Member that Securit ty
Use fac Vey OF a Por Purse Tirgin fear of
my] \ife and Tt Fol/oce Ll Rule and Reaslatyon
but 7 See that RYRTY hime T vse th, brituance
Pree rs, m| VR yo th deurger and I just have
Q Sak eluant oT A Labs suid Aa ios t Pie
(3) Comectionrel be Cicer, Rhy NesTe
Mv. SAT. Sschul Llas 5 & { QI, Whi Le Graber,
Coun s\n Che cSe \osk inte ny a| Katg@on ana
Comers be Fite Cameras Audio video on]
Ak abt Ys (on C mm my pilegadrens
and tla “Rorru® Medical shea C£ fur Se Gordon

Ges Gy, Sub mi \ted

ells SVS CE TIN

Sees we Carreclinnal shireg

Malone Clad a SOUYYS

 

 

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 154 of 158

ALgysT AL 2Ww2VWwe
Glen W. WoP Kins, bureau Chie

Crimnal Justice skandards

Gad \ FAL OA Comm ssi

P.O. Box 14tq

Tallahassee Florida 34503-1484

uDeeme Myr. Wo Kins ¢

Twas +ran€er From Qui€ CoE. Anncex on A
Emer gency beanker Ao Lhnis wastitu ton Saezson
Correc Honal Eustitution on mAY 23, Avlv, EF was
abuse Physically and ver bally at Gv/ié CsLr panne
and they yran€ter WE inmake Rayos to Peli ye beta.
ds this Pastife hon WackSen Cr. wilh Lo days
Ks, Pynary ConEimemen’s, with False DisciQ\nacy,
Pevorrs, Lhe Task ty Kon wspecloe of Wis ccnsh tion
Tacs CT, wre BasFord Came fo Disei PK nary
Cant nementd oan Toly UDO, to in ker vito Me \nmahe
Agoite Eel vcBWT7IALw, Redarding my Mega ion oF
abuse | Physi caily Gad Sexual affroach hy Wwe shart at
Guile ©-.- AMEX, Vag task So Lian Tinszeckae pay. ba5 Ford
Eecardad wil shadewenss ond slate \hab he was
doing A Favor fo Wa rash lu hon Euspeckor at
Gur€ Cer. - Amex WS Tuceee mB Kemeb very Snccdenk
Using ae & ievance Reocess, and Also = corokhe a Lele
de Va Trseecho@ Genaral al Tallahassee mr TeE Faery
(beaSley die le Vie Facts Shah md MYlega kon ane
Retarded wo \he Fixed wins Avdic video Cameras
P Doom , Confinement’, AdMiNidira Live Rane Menent ~
and Disa R\nary Confinement, al Guile C1 To Annex
and ao action by Vac Tuseector Geawral on Vrewnshtoblon
Tnspectar, Was been \ate, do Aiviode Vine Redolem and
abbe Agyrinos ME, SiloSechion 445-13495(5) Florida

 
Cc

FRAG ONTIYN HOS}

ase 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 155 of 158

statu des, s@eci ies Qhok Une “ern Ploying agency”

AS Chow aed with Condy ding \aiernal Anveskigah ans

lou re “rnshy ho Mien Tstecla® oh Gule Cor. ~Anex
NaS Xnepae, « Excessive delay FS Com Mehe We
Wvashraa On and (he AaAminiS \ra ion sA\ aot me
samarte Aacsio Fei hk DOSTIZA Gs Lin OSaen NACH
Contynemens uolil ochober Boi, on False Disc, Plinary
ErPor\s, Vests Since 1 axrivedhko Wis enshtol on
WacttSen Cc. Cocrechiqnal oe Cicar WN. Sea tt  Goahich
LS Post as Me ve Cicer SugerviSor (a Oise; Piney
ComFinewer’d Wy Dac Wing one QS Was bee Vortas ing
Me and Wedeliakion Lo MY MAWKS to Erle 4nevance
ond lausuit, © have File Samal LomPlan*,

6 etvancte. OW AWS Cacvec (anal oe eicer A: Salt and
Ne Gunsvrev oy CSgand Yes PAY CamQlaia s and Me
stash jodion JACKESadI CiTP- are Yneowing, Qian, Mo
Beiwantes and ComPlains on Wis Correctional
o€Eieet Weak Wack s Masse Gast al darn

DISA PW Neary Careiremert, Can yoo QeaSe engerce Vee
\ave oF AWs vrshito Lions fo Praven any Nar m, and
CJoiS2 Aernsh me inwete Aogdte FY Dek TITIAN |

Rerektly Suowi Lled
Soy pAdanto voka7931T
Fev Age BY TITIAN
CYeaxsan Corcocks anal “task, \ Nien
SS63 ily Shree

oo}
Malang, Plarida Sayys-319y

|
ang |g ON

de
on zie

mE annem

 
 

 

Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 156 of 158
J: iA. Gucep/
Gi3z0 PM

PART B - RESPONSE

 

AGOSTO, FELIX 772216 1706-104-064 JACKSON CI. Y2107L
NAME NUMBER — FORMAL GRIEVANCE CURRENT INMATE LOCATION HOUSING LOCATION
LOG NUMBER

 

 

Your Request for Administrative Reniedy or Appeal has been reviewed and investigated with the following finding:

 

 

Your complaint was reviewed and an emergency was found to exist.

Due to incomplete or inaccurate information in the Medical database, you were housed with an incompatible inmate.
Your cellmate was moved to another cell at 6:00 p.m. on June 14, 2017.

Additionally, the issue of your complaint that Sgt. T. Johnson refused to honor your low bunk pass and threatened you
has been referred to the investigative section of the Office of the Inspector General for appropriate action.

Based on the above information, your Request for Administrative Remedy or Appeal is approved.

 

 

 
   

 

Glenn Hancock, AWP Richard Johnson, Warden
LD. Lemet Ap —- ~ fi, Uy | , bfishe
é =
SIGNATURE AND TYPED OR PRINTED NAME OF SIGNATURE OF WARDEN, AS DATE
EMPLOYEE RESPONDING WARDEN, OR SECRETARY '

REPRESENTATIVE

 
Case 3:18-cv-01559-RV-EMT Document 52 Filed 05/29/20 Page 157 of 158
FLORIDA DEPARTMENT OF CORRECTIONS
REQUEST FOR ADMINISTRATIVE REMEDY OR APPEAL

(_] Third Party Grievance Alleging Sexual Abuse

 

 

 

 

 

TO: [_] Warden K Assistant Warden ["] Secretary, Florida Department of Corrections
From or IF Alleging Sexual Abuse, on the behalf of: _
AgosTo Fel;¥ T199Ne Dacksen ¢.T. (104)

) ae First ' Middle Initial DC Number Institution

' Tr) wnel —§ Fy 4

VP EOUAACAT — CAPT

Cc) Part A— Inmate Grievance
"EMERGENCY GRIEVANCE in Odlodance Rule 22, \03,|
» A. C-

 

On Sbae 1%. Dolit aPProt. 25 Rm. the hovsing Post Sear gent
at(y Dex wn\ administra. five Con Fi nement+ ST: Shonson, house @
inmate in my cell YY ALOT thet have a_nedvcal Pass Low bottom
bude, Oy hart Dyer "A e5 Pounds L inmate AgasTo Fe) + vam
“Sard fe SOT. Theaseoa frat TD howe a medi'<] Pass low botterr bone
aad Resdeiedions anc wha: +" Yo Pounds SGT: Theodor State 3 in
Budeo vido that r inmate poosTo Fehs newI7IAll have fo Move
de jhe of Bund thet hy Con ‘+ care gyen lhad 5 Show 95t-__
hanSen wn medi Cal Kas 5, - was veelse\luy Leet by SAT-
* stheason hat x ad Aoin fo Get alot é >) Diseipknacy Rehr
because. TL Refuse = Mow tes “the Tee Bune, dhe mmete
Ahad Sap chosen lhevSe wilh mein Y2)07 Said al thet he ins
Kea do “lhe Tot bunk For one cay IL he ned the Bota bunt
UT 5, if nade AgosTo Le\: ¥ dH TDI whet) [Yo Pasne TL sot
dhe Eemur bond Poke wilha Bod Vin and jes SCrtww, one aay
Qa, + hee an © d O42 Screw jn my bnce he led leis Lhe Femur bene |
tee dhe 1AMNG _hevie bait WY _Wwhait A ¥S Posads “he: iS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

©
Ww
ad
—
oO
©
POLO
sige
®
ae)
©
oO
oO
N
crass
Oo)
N
re
LO
““®
=
ac)
im ON
me LO
YZ
SS
®
@
=
PEP
ie O
wer)
Ee

   

YoGts ee oN 7 ee

        

APIS KADY “A OO

nes oa en, Sas

 

“OLTE #999 OOOO O¢22 bTOoe

mI

a TN EEE

   

  

  
 

 

CHECKED MAY 29 2020

 

bS-86001 LW POted zogze |

 

as ‘es we
JNABIS THSOd |
INNOW Vv la]

Re ly W j
Vevey

SF) ae TWwHOo |
BQ- Ve de
dl¥d 39V1S0d sn

ALCZE ‘Op pa \sGu WAS \sog
bON 439 anvie IS VN Ab}
